Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 1 of 111 Page ID #:3276




1    Roland Tellis (SBN 186269)                Roman M. Silberfeld (SBN 62783)
     rtellis@baronbudd.com                     rsilberfeld@robinskaplan.com
 2   Daniel Alberstone (SBN 105275)            ROBINS KAPLAN LLP
 3   dalberstone@baronbudd.com                 2049 Century Park East, Suite 3400
     Mark Pifko (SBN 228412)                   Los Angeles, California 90067
 4   mpifko@baronbudd.com                      Telephone: (310) 552-0130
 5   Sterling L. Cluff (SBN 267142)            Facsimile: (310) 229-5580
     scluff@baronbudd.com
 6   David B. Fernandes, Jr. (SBN 280944)      Aaron M. Sheanin (SBN 214472)
 7   dfernandes@baronbudd.com                  asheanin@robinskaplan.com
     BARON & BUDD, P.C.                        ROBINS KAPLAN LLP
 8   15910 Ventura Boulevard, Suite 1600       2440 W. El Camino Real, Suite 100
 9   Encino, California 91436                  Mountain View, California 94040
     Telephone: (818) 839-2333                 Telephone: (650) 784-4040
10   Facsimile: (818) 986-9698                 Facsimile: (650) 784-4041
11
     Plaintiffs’ Co-Lead Counsel
12   *Additional counsel listed on signature
13   page
14
15                         UNITED STATES DISTRICT COURT
16                        CENTRAL DISTRICT OF CALIFORNIA
17
                                               Case Number: 8:17-ML-2797-AG-KES
18   IN RE WELLS FARGO COLLATERAL
19   PROTECTION INSURANCE                      AMENDED CONSOLIDATED CLASS
     LITIGATION                                ACTION COMPLAINT
20
21                                             JURY TRIAL DEMANDED
22
23
                                               Hon. Andrew J. Guilford
24
25
26
                                    REDACTED VERSION
27
28
28   75946874.1
                     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 2 of 111 Page ID #:3277




1
 2                                     Table of Contents
 3 I.         NATURE OF ACTION ............................................................................................. 1

 4 II.        THE PARTIES .......................................................................................................... 3
 5            A.       Plaintiffs .......................................................................................................... 3
 6            B.       Defendants ....................................................................................................... 6
 7
     III.     JURISDICTION AND VENUE ................................................................................ 8
 8
     IV.      INTRA-DISTRICT ASSIGNMENT ......................................................................... 9
 9
10 V.         FACTS COMMON TO ALL COUNTS ................................................................. 10

11            A.       Collateral Protection Insurance and Force-Placed Insurance ....................... 10
12            B.       Defendants Unlawfully Force-Place CPI on Millions of Borrowers’
13                     Automobile Loan Accounts for More Than 14 Years .................................. 14

14                     1.       The CPI Vendor Provided Tracking Services and Insurance
                                Placement Services for the CPI Program ............................................ 14
15
16                     2.       The CPI Vendor Paid an Undisclosed Kickback in the Form of
                                an Unearned Commission to Wells Fargo’s Subsidiary ..................... 16
17
                       3.       Defendants Operated the CPI Program as a Single, Continuous
18
                                Enterprise Since Inception .................................................................. 18
19
                       4.       The CPI Program Was Lucrative for Defendants ............................... 22
20
                       5.       Charges to Wells Fargo’s Auto Loan Borrowers Were Not
21
                                Insurance Premiums ............................................................................ 25
22
                       6.       Wells Fargo and Its CPI Vendor Unlawfully Force-Placed CPI ........ 29
23
                                a.        Wells Fargo Obtained Borrowers’ Insurance Information
24
                                          from the Automobile Dealer at the Time of Sale ..................... 29
25
                                b.        Defendants Disregarded Borrowers’ Proof of Insurance ......... 31
26
27                              c.        Defendants Sent False and Misleading “Insurance
                                          Request” Letters to Borrowers ................................................. 32
28
                                                                        i
28      75946874.1

                                 AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
 Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 3 of 111 Page ID #:3278




1                             d.        Wells Fargo Had No Practice of Monitoring the CPI
                                        Vendor’s Telephone Calls to Borrowers .................................. 36
 2
                              e.        Defendants Sent False and Misleading “Coverage Issued”
 3
                                        Letters to Borrowers ................................................................. 37
 4
                     7.       Wells Fargo Sent Admittedly Deceptive Account Statements to
 5                            Borrowers ............................................................................................ 40
 6
                     8.       Wells Fargo Identified Other Features of the CPI Program That
 7                            Harmed Borrowers .............................................................................. 43
 8                   9.       Defendants Knowingly Ignored and Failed to Track Consumer
 9                            Complaints About CPI ........................................................................ 46
10          C.       Wells Fargo’s Management, Risk Officers, and Board of Directors
                     Knew That the CPI Program Harmed Its Customers .................................... 48
11
12          D.       The New York Times Exposes Defendants’ Force-Placed CPI Scheme ....... 51
13   VI.    PLAINTIFFS’ EXPERIENCES .............................................................................. 56
14          Plaintiff Angelina Camacho .................................................................................... 56
15
            Plaintiff Odis Cole ................................................................................................... 58
16
            Plaintiff Nyle Davis ................................................................................................. 59
17
18          Plaintiff Duane Fosdick ........................................................................................... 60

19          Plaintiff Regina Gonzalez ........................................................................................ 62
20          Plaintiff Brandon Haag ............................................................................................ 64
21          Plaintiff Paul Hancock ............................................................................................. 66
22
            Plaintiff Dustin Havard ............................................................................................ 67
23
            Plaintiff Brian Miller ............................................................................................... 69
24
25          Plaintiff Analisa Moskus ......................................................................................... 70

26          Plaintiff Keith Preston ............................................................................................. 72
27          Plaintiff Victoria Reimche ....................................................................................... 73
28
                                                                   ii
      75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
 Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 4 of 111 Page ID #:3279




1            Plaintiff Dennis Small.............................................................................................. 74

 2           Plaintiff Bryan Tidwell ............................................................................................ 74
 3   VII. STATUTE OF LIMITATIONS............................................................................... 77
 4
             A.       Discovery Rule .............................................................................................. 77
 5
             B.       Fraudulent Concealment ............................................................................... 78
 6
     VIII. CLASS ACTION ALLEGATIONS ........................................................................ 79
 7
 8           A.       Class Definitions ........................................................................................... 79

 9           B.       Class Certification Requirements: Federal Rule of Civil Procedure 23 ....... 81
10   IX.     RICO ALLEGATIONS ........................................................................................... 83
11
     X.      CAUSES OF ACTION ............................................................................................ 85
12
             FIRST CLAIM FOR RELIEF: Violations of the Racketeer Influenced and
13                Corrupt Organizations Act ............................................................................ 85
14
             A.       The CPI Enterprise ........................................................................................ 85
15
             B.       Conduct of the CPI Enterprise ...................................................................... 87
16
             C.       Pattern of Racketeering Activity ................................................................... 89
17
18           D.       Damages ........................................................................................................ 92
19           SECOND CLAIM FOR RELIEF: Violation of the Bank Holding Company
20               Act ................................................................................................................. 93

21           THIRD CLAIM FOR RELIEF: Violation of the California Unfair
                 Competition Law ........................................................................................... 98
22
23           FOURTH CLAIM FOR RELIEF: Fraud by Concealment .................................... 99

24           FIFTH CLAIM FOR RELIEF: Unjust Enrichment ............................................. 102
25   XI.     PRAYER FOR RELIEF ........................................................................................ 104
26   XII. DEMAND FOR JURY TRIAL ............................................................................. 105
27
28
                                                                     iii
       75946874.1
                            AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
 Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 5 of 111 Page ID #:3280




 1             Plaintiffs Angelina Camacho, Odis Cole, Nyle Davis, Duane Fosdick, Regina
 2 Gonzalez, Brandon Haag, Paul Hancock, Dustin Harvard, Brian Miller, Analisa Moskus,
 3 Keith Preston, Victoria Reimche, Dennis Small, and Bryan Tidwell bring this action on
 4 behalf of themselves and all others similarly situated (collectively “Plaintiffs”) against
 5 Defendants Wells Fargo & Company, Wells Fargo Bank, N.A. (collectively, “Wells
 6 Fargo”), National General Holdings Corp. and National General Insurance Company
 7 (collectively, “National General”) (together with Wells Fargo, the “Defendants”). Plaintiffs
 8 allege the following based upon information and belief, the investigation of counsel, and
 9 personal knowledge as to the allegations pertaining to themselves.
10                                    I.     NATURE OF ACTION
11                    On September 27, 2016, following the announcement of its $185 million
12 settlement with federal regulators concerning its fraudulent bank account scheme, Wells
13 Fargo’s Board of Directors promised “to ensur[e] that all aspects of the Company’s business
14 are conducted with integrity, transparency, and oversight.”1 Unfortunately, however, even
15 under its new management, Wells Fargo’s fraudulent practices continue.
16                    For more than fourteen years, Wells Fargo and its predecessors, together with
17 auto insurance underwriter National General and its predecessors (“CPI Vendor”), engaged
18 in a scheme to bilk millions of dollars from approximately 2 million unsuspecting Wells
19 Fargo customers. Through this scheme, Wells Fargo and the CPI Vendor forced millions
20 of customers to pay for auto insurance—commonly known as Collateral Protection
21 Insurance (“CPI”)—they did not need or want.                 Making matters worse, Defendants
22 possessed information showing that these customers already had their own insurance but
23   1
       See Business Wire, Independent Directors of Wells Fargo Conducting Investigation of Retail Banking
24   Sales Practices and Related Matters, September 27, 2016, available at
     https://www.businesswire.com/news/home/20160927006772/en/Independent-Directors-Wells-Fargo-
25   Conducting-Investigation-Retail; Business Wire, Wells Fargo Issues Statement on Agreements Related to
     Sales Practices, September 8, 2016, available at
26   http://www.businesswire.com/news/home/20160908006266/en/Wells-Fargo-Issues-Statement-
27   Agreements-Related-Sales (emphasis added); Wells Fargo, Wells Fargo Announces Plan to Remediate
     Customers for Auto Insurance Coverage, July 27, 2017, available at https://newsroom.wf.com/press-
28   release/consumer-lending/wells-fargo-announces-plan-remediate-customers-auto-insurance.
                                                        1
28       75946874.1

                            AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
 Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 6 of 111 Page ID #:3281




1    intentionally ignored this information when they forced-placed CPI. When Wells Fargo’s
 2   customers complained and informed Defendants that they maintained independent
 3   insurance on their vehicles, making CPI unnecessary, Wells Fargo refused to remove the
 4   unlawful charges.
 5                  Defendants’ force-placed CPI scheme was first reported by the New York
 6   Times on July 27, 2017, after the Times obtained an internal report commissioned by Wells
 7   Fargo’s executives.     The internal report revealed that more than 800,000 auto loan
 8   customers, including active military personnel, paid for unnecessary CPI, pushing nearly
 9   275,000 of them into delinquency, and resulting in nearly 25,000 unlawful vehicle
10   repossessions. As a result the CPI scheme, these individuals suffered financial harm
11   including inflated premiums, delinquency charges, late fees, repossession costs, increased
12   interest rates, overdraft fees, and damage to their credit reports.
13                  When confronted by the Times article, Wells Fargo’s spokesperson Jennifer A.
14   Temple publicly stated, “[w]e take full responsibility for these errors and are deeply sorry
15   for any harm we caused customers.” This lawsuit tests Wells Fargo’s commitment to its
16   customers and seeks full compensation for all damages Defendants caused.
17                  As alleged in more detail below, Defendants sought to unlawfully generate
18   profits by force-placing unnecessary CPI on unsuspecting customers and then collected
19   payments for insurance premiums, interest, and other fees, while also sharing in undisclosed
20   kickbacks in the form of unearned commissions and other compensation, thereby increasing
21   the costs paid by every individual on whose accounts Defendants force-placed CPI. These
22   concealed kickbacks increased the charges to all borrowers on whom Defendants had force-
23   placed CPI, whether duplicative or not, and provided Defendants with the financial
24   incentive to perpetuate the CPI scheme.
25                  To carry out the scheme, Wells Fargo provided borrower information to its
26   CPI Vendor. The CPI Vendor, in turn, was supposed to check electronic and hard copy
27   insurance information to confirm whether Wells Fargo’s customers had insurance coverage.
28   A CPI policy was only lawfully authorized if Wells Fargo’s customers did not maintain
                                                    2
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
 Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 7 of 111 Page ID #:3282




1    sufficient insurance to cover the amount owed on their vehicles.2 But, in reality, Defendants
 2   intentionally ignored available insurance information, then frequently, and without any
 3   notice, automatically deducted CPI charges from the customers’ bank accounts, along with
 4   the regularly scheduled principal and interest payment for the auto loan. Compounding the
 5   problem, Defendants’ failure to properly disclose the CPI and/or the resulting automatic
 6   deductions from customers’ bank accounts often put them in a financial tailspin.
 7                    In furtherance of their scheme to wrongfully force-place CPI, Defendants
 8   falsely represented to, and concealed from, customers—through form insurance placement
 9   letters, uniform bank statements, and online balance reports—that customers owed Wells
10   Fargo more money (because of the CPI charges) than they actually did. In fact, a Wells
11   Fargo internal audit determined that the bank’s billing statements were “deceptive” as to
12   CPI charges.3 Examples of these misrepresentations and omissions are detailed below.
13                    Wells Fargo knew it was the only major bank or large auto finance company
14   with a CPI scheme.4 Although senior Wells Fargo executives had long known that the CPI
15   scheme harmed customers, Wells Fargo only shut it down in September 2016 after
16   recognizing that maintaining the CPI scheme “could lead to reputational risk and potential
17   legal exposure.”5
18                                        II.    THE PARTIES
19   A.        Plaintiffs
20                    Plaintiff Angelina Camacho (“Camacho”) is currently a resident and a citizen
21   of the State of New Jersey. Plaintiff Camacho obtained an auto loan through Wells Fargo
22
23
24   2
      Wells Fargo Dealer Services, Financial Education, Understanding Your Auto Loan, available at
     https://www.wellsfargodealerservices.com/consumers/financialeducation/understandingyourautoloan/def
25
     ault.asp#fees.
26   3
         WFCPI_00035207 at 214; WFCPI_00050483 at 484.
27   4
         WFCPI_00050483 at 484.
28   5
         WFCPI_00035207 at 208.
                                                      3
         75946874.1
                            AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
 Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 8 of 111 Page ID #:3283




 1   Bank, N.A., or its predecessors, subsidiaries or divisions, was assessed charges for CPI
 2   and/or related fees, and was damaged thereby.
 3                 Plaintiff Odis Cole (“Cole”) is currently a resident and a citizen of the State of
 4   Illinois. Plaintiff Cole obtained an auto loan through Wells Fargo Bank, N.A., or its
 5   predecessors, subsidiaries or divisions, was assessed charges for CPI and/or related fees,
 6   and was damaged thereby.
 7                 Plaintiff Nyle Davis (“Davis”) is currently a resident and a citizen of the State
 8   of Missouri. Plaintiff Davis obtained an auto loan through Wells Fargo Bank, N.A., or its
 9   predecessors, subsidiaries or divisions, was assessed charges for CPI and/or related fees,
10   and was damaged thereby.
11                 Plaintiff Duane Fosdick (“Fosdick”) is currently a resident and a citizen of the
12   State of California. Plaintiff Fosdick obtained an auto loan through Wells Fargo Bank,
13   N.A., or its predecessors, subsidiaries or divisions, was assessed charges for CPI and/or
14   related fees, and was damaged thereby.
15                 Plaintiff Regina Gonzalez (“Gonzalez”) is currently a resident and a citizen of
16   the State of Minnesota. Plaintiff Gonzalez obtained an auto loan through Wells Fargo Bank,
17   N.A., or its predecessors, subsidiaries or divisions, was assessed charges for CPI and/or
18   related fees, and was damaged thereby.
19                 Plaintiff Brandon Haag (“Haag”) is currently a resident and a citizen of the
20   State of Wisconsin. Plaintiff Haag obtained an auto loan through Wells Fargo Bank, N.A.,
21   or its predecessors, subsidiaries or divisions, was assessed charges for CPI and/or related
22   fees, and was damaged thereby.
23                 Plaintiff Paul Hancock (“Hancock”) is currently a resident and a citizen of the
24   State of Indiana. Plaintiff Hancock obtained an auto loan through Wells Fargo Bank, N.A.,
25   or its predecessors, subsidiaries or divisions, was assessed charges for CPI and/or related
26   fees, and was damaged thereby.
27                 Plaintiff Dustin Havard (“Havard”) is currently a resident and a citizen of the
28   State of Mississippi. Plaintiff Havard obtained an auto loan through Wells Fargo Bank,
                                                    4
      75946874.1
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
 Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 9 of 111 Page ID #:3284




 1   N.A., or its predecessors, subsidiaries or divisions, was assessed charges for CPI and/or
 2   related fees, and was damaged thereby.
 3                 Plaintiff Brian Miller (“Miller”) is currently a resident and a citizen of the State
 4   of Mississippi. Plaintiff Miller obtained an auto loan through Wells Fargo Bank, N.A., or
 5   its predecessors, subsidiaries or divisions, was assessed charges for CPI and/or related fees,
 6   and was damaged thereby.
 7                 Plaintiff Analisa Moskus (“Moskus”) is currently a resident and a citizen of
 8   the State of California. Plaintiff Moskus obtained an auto loan through Wells Fargo Bank,
 9   N.A., or its predecessors, subsidiaries or divisions, was assessed charges for CPI and/or
10   related fees, and was damaged thereby.
11                 Plaintiff Keith Preston (“Preston”) is currently a resident and a citizen of the
12   State of Nevada. Plaintiff Preston obtained an auto loan through Wells Fargo Bank, N.A.,
13   or its predecessors, subsidiaries or divisions, was assessed charges for CPI and/or related
14   fees, and was damaged thereby.
15                 Plaintiff Victoria Reimche (“Reimche”) is currently a resident and a citizen of
16   the State of Colorado. Plaintiff Reimche obtained an auto loan through Wells Fargo Bank,
17   N.A., or its predecessors, subsidiaries or divisions, was assessed charges for CPI and/or
18   related fees, and was damaged thereby.
19                 Plaintiff Dennis Small (“Small”) is currently a resident and a citizen of the
20   State of Tennessee. Plaintiff Small obtained an auto loan through Wells Fargo Bank, N.A.,
21   or its predecessors, subsidiaries or divisions, was assessed charges for CPI and/or related
22   fees, and was damaged thereby.
23                 Plaintiff Bryan Tidwell (“Tidwell”) is currently a resident and a citizen of the
24   State of California. Plaintiff Tidwell obtained an auto loan through Wells Fargo Bank,
25   N.A., or its predecessors, subsidiaries or divisions, was assessed charges for CPI and/or
26   related fees, and was damaged thereby.
27
28
                                                     5
      75946874.1
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 10 of 111 Page ID
                                       #:3285



1    B.      Defendants
 2                  Defendant Wells Fargo & Company is a Delaware corporation and bank
 3   holding company with its principal place of business in San Francisco, California. Wells
 4   Fargo & Company is one of the nation’s largest corporations, providing a wide-range of
 5   financial services to customers throughout the United States. Wells Fargo & Company
 6   participated in the force-placement of CPI alleged herein from its California offices,
 7   including the decision (and/or ratification of the decision) to enter into agreements with its
 8   CPI Vendor to wrongfully force-place CPI on hundreds of thousands of borrowers
 9   throughout the United States.
10                  Defendant Wells Fargo Bank, N.A. is a subsidiary of Wells Fargo & Company,
11   and is a national bank organized and existing as a national association under the National
12   Bank Act, 12 U.S.C. §§ 21 et seq., with its principal place of business in San Francisco,
13   California. Wells Fargo Bank, N.A. owns the automobile loans secured by Class members’
14   vehicles, which are located throughout the United States. Wells Fargo Bank, N.A. is the
15   primary entity used by Wells Fargo & Company for the origination and servicing of
16   automobile loans. Wells Fargo Bank, N.A., originates and services loans to consumers
17   through its Wells Fargo Dealer Services division, headquartered in Irvine, California.
18                  As detailed herein, Wells Fargo Dealer Services is the successor-in-interest to
19   Wachovia Dealer Services, Inc. (“Wachovia”) and WFS Financial Inc. (“WFS”), both of
20   which served the same roles and functions in the CPI scheme as Wells Fargo Dealer
21   Services. WestFin Insurance Agency, Inc. (“WestFin”) is also a wholly-owned subsidiary
22   of Wells Fargo Bank, N.A.
23                  At all material times herein, each Wells Fargo defendant and their predecessors
24   and affiliates were the agents, servants, or employees of, and acted within the purpose,
25   scope and course of said agency, service, or employment, and with the express or implied
26   knowledge, permission, and consent of the other Wells Fargo defendants, and ratified and
27   approved the acts of the other Wells Fargo defendants.
28
                                                    6
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 11 of 111 Page ID
                                       #:3286



 1                  Wells Fargo & Company exercises specific and financial control over the
 2   operation of Wells Fargo Bank, N.A. and its affiliates, and it dictates the policies and
 3   practices of Wells Fargo Bank, N.A. Wells Fargo & Company also exercises power and
 4   control over the specific activities in this lawsuit, and it is the ultimate recipient of the
 5   revenue and profits from the conduct described herein.
 6                  Defendant National General Holdings Corp. is a Delaware corporation and an
 7   insurance holding company headquartered in New York, New York. National General
 8   Holdings Corp. is a specialty personal lines insurance holding company that traces its roots
 9   to 1939, and provides personal and commercial automobile, homeowners, umbrella,
10   recreational vehicle, motorcycle, supplemental health, and other niche insurance products.
11   National General Holdings Corp. participated in the force-placement of CPI alleged herein,
12   including the decision (and/or ratification of the decision) to enter into agreements with
13   Wells Fargo to wrongfully force-place CPI on hundreds of thousands of borrowers
14   throughout the United States.
15                  Defendant National General Insurance Company (“National General” or
16   “NGIC”) is a national insurance agency incorporated in Missouri, with its principal place
17   of business in Winston-Salem, North Carolina. National General administers the CPI
18   division of the National General Lender Services business on behalf of its parent
19   corporation, National General Holdings Corp. National General also provides insurance
20   tracking and CPI throughout the United States. National General was the CPI Vendor for
21   all aspects of Wells Fargo’s CPI Program from 2015 until the termination of the CPI
22   Program in September 2016. The scope of its services included, among other things,
23   insurance tracking, borrower identification, policy placement, and underwriting CPI that
24   Wells Fargo force-placed on auto loan borrowers throughout the United States.
25                  As detailed herein, National General is the successor-in-interest to several
26   other entities that operated as Wells Fargo’s CPI Vendor. Those entities included Newport
27   Management Corporation (“Newport”), Meritplan Insurance Company (“Meritplan”), and
28   Balboa Insurance Company (“Balboa”) which underwrote CPI and provided insurance
                                                   7
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 12 of 111 Page ID
                                       #:3287



1    tracking services during the period 2002 to 2011. These companies’ participation in the
 2   force-placed CPI scheme was approved of and managed by executives located in Irvine,
 3   California. These companies issued CPI from Irvine, California.
 4                  On June 1, 2011, QBE First Insurance Agency, Inc. (“QBEF”) acquired the
 5   assets and liabilities of Newport, Meritplan, and Balboa, then becoming the CPI Vendor.
 6   QBEF underwrote CPI and provided insurance tracking services during the period 2011 to
 7   2015. QBEF’s participation in the force-placed CPI scheme was approved of and managed
 8   by executives located in Irvine, California. QBEF issued CPI from Irvine, California. On
 9   July 15, 2015, National General Holdings Corp. announced the acquisition of the assets and
10   liabilities of the parent company of QBEF.
11                  At all material times herein, each National General defendant and their
12   predecessors and affiliates were the agents, servants, or employees of, and acted within the
13   purpose, scope and course of said agency, service, or employment, and with the express or
14   implied knowledge, permission, and consent of the other National General defendants, and
15   ratified and approved the acts of the other National General defendants.
16                  Whenever, in this Complaint, reference is made to any act, deed or conduct
17   Defendants committed in connection with Defendants’ force-placed CPI scheme and the
18   related enterprise, the allegations mean that each of the Defendants engaged in the act, deed,
19   or conduct by or through one or more of their officers, directors, agents, employees, or
20   representatives, each of whom was actively engaged in the management, direction, control
21   or transaction of Defendants’ ordinary business and affairs, and the affairs of the enterprise.
22                              III.   JURISDICTION AND VENUE
23                  This Court has jurisdiction over this matter under 28 U.S.C. § 1331 based on
24   the federal claims asserted under the Racketeer Influence and Corrupt Organizations Act,
25   18 U.S.C. §§ 1961 et seq., and 18 U.S.C. §§ 1331, 1334, 1962, and 1964, and the Bank
26   Holding Company Act, 12 U.S.C. § 1972 et seq.
27                  This Court also has jurisdiction over this action pursuant to the Class Action
28   Fairness Act (“CAFA”), 28 U.S.C. § 1332(d), because at least one Class member is of
                                                   8
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 13 of 111 Page ID
                                       #:3288



1    diverse citizenship from one Defendant, there are more than 100 Class members, and the
 2   aggregate amount in controversy exceeds $5 million, exclusive of interest and costs.
 3                  This Court may exercise supplemental jurisdiction over Plaintiffs’ state-law
 4   claims pursuant to 28 U.S.C. § 1367 because all of Plaintiffs’ state-law claims are derived
 5   from a common nucleus of operative facts and are of the kind Plaintiffs would ordinarily
 6   expect to try in one judicial proceeding.
 7                  This Court has personal jurisdiction over Defendants pursuant to 18 U.S.C. §
 8   1965 and 12 U.S.C. § 1975.
 9                  Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Wells
10   Fargo maintains its principal places of business in California. Moreover, Defendants are
11   considered to reside in this District because their contacts with it are sufficient to subject
12   them to personal jurisdiction herein. Furthermore, the acts giving rise to Plaintiffs’ claims
13   occurred, among other places, in this District. At oral argument before the Judicial Panel
14   on Multidistrict Litigation, “Wells Fargo represented that the primary witnesses would be
15   found in the Central District of California.” In re Wells Fargo Auto Ins. Marketing & Sales
16   Practices Litig., MDL No. 2797, Dkt. No. 90 at 2 (J.P.M.L. Oct. 5, 2017).
17                            IV.   INTRA-DISTRICT ASSIGNMENT
18                  This action is properly assigned to the Santa Ana Division of this District
19   pursuant to the Central District Local Rules because a substantial portion of the events or
20   omissions giving rise to Plaintiffs’ claims arise in the counties served by the Santa Ana
21   Division of this Court. Several named Plaintiffs and proposed Class Representatives, as
22   well as thousands of Class members, obtained automobile loans, had CPI force-placed on
23   their loans, and suffered injuries as a result of Defendants’ CPI scheme in the counties
24   served by this Division. Moreover, Defendants conduct substantial business in the counties
25   served by this Division. Finally, the Judicial Panel on Multidistrict Litigation centralized
26   this litigation as MDL No. 2797 before the Honorable Andrew J. Guilford, presiding in the
27   Santa Ana Division of this District.
28
                                                   9
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 14 of 111 Page ID
                                       #:3289



1                              V.     FACTS COMMON TO ALL COUNTS
 2   A.        Collateral Protection Insurance and Force-Placed Insurance
 3                    Vehicles in the United States are typically covered by one of the following
 4   three categories of insurance: liability insurance, collision insurance, and comprehensive
 5   insurance.
 6                    Liability insurance provides coverage when the insured is the at-fault driver in
 7   an incident that causes property damage or injury to a person. Consumers are required by
 8   laws in most states to maintain liability insurance. Collision insurance covers the vehicle
 9   when it is in a collision with another driver or stationary object. Comprehensive coverage
10   handles all other kinds of non-collision damages, such as flooding, fires, and natural
11   disasters, among other things.
12                    The auto insurance policies at issue in this case are commonly referred to as
13   CPI. Unlike auto insurance policies commonly taken out by vehicle owners, which not only
14   cover the insured vehicle, but also liability for collisions with other vehicles, property loss,
15   and bodily injury, CPI only covers the cost of damage to the insured vehicle. Although
16   vehicle owners are not required to maintain collision or comprehensive coverage by law,
17   according to a 2013 Insurance Information Institute report, 78% of insured drivers purchase
18   comprehensive coverage and 73% purchase collision coverage, in addition to the mandatory
19   liability insurance.6
20                    When vehicle owners take out loans to purchase their vehicles, their lender
21   may obligate them to carry insurance.7 If borrowers do not obtain insurance to protect the
22   loan collateral, namely their vehicles, their lender may purchase it for them. Yet, Wells
23
24
25   6
      William Hoffman, Forced Protection: How Will the Industry Respond to Wells Fargo’s Insurance
26   Scandal, Auto Finance News (October 5, 2017), available at https://www.autofinancenews.net/forced-
     protection-how-will-the-industry-respond-to-wells-fargos-insurance-scandal/.
27   7
         Wells Fargo, Car Loan FAQ’s, available at https://www.wellsfargo.com/help/faqs/auto-loans/.
28
                                                         10
         75946874.1
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 15 of 111 Page ID
                                       #:3290



1    Fargo’s internal documents show that it is the only major lender that force-placed CPI on
 2   its auto loan borrowers.8
 3                     As described in detail throughout this Complaint, Wells Fargo purchased CPI
 4   from National General and its predecessors, force-placed CPI on its auto loan borrowers’
 5   accounts, and tacked on CPI charges for premium, interest, and unearned commissions to
 6   the borrowers’ principal, thus raising the borrowers’ monthly payments. The unearned
 7   commissions were paid by the CPI Vendor as kickbacks to one of Wells Fargo’s affiliates
 8   for the force-placement of CPI. These kickbacks ensured that the CPI charges to Wells
 9   Fargo’s borrowers were more expensive than the premiums for coverage borrowers
10   obtained on their own.         Indeed, Wells Fargo’s consultant Oliver Wyman
11
12                                                                  9
                                                                        These unearned commissions
13   generated undisclosed charges even when CPI was properly placed on borrowers’ accounts.
14   Even after Wells Fargo stopped receiving commissions in 2013, it continued to assess CPI
15   charges on borrowers’ accounts in excess of the cost of CPI or other auto insurance
16   products.
17                     In this regard, the CPI market created by the partnership between Wells Fargo,
18   National General, and their predecessors was “rigged” against the borrower because it
19   pushed up costs for consumers, rather than down.10 Instead of competing in the open
20   insurance marketplace, the CPI Vendor offered compensation and other considerations to
21   Wells Fargo, which Wells Fargo accepted, for its CPI business. The compensation and
22   considerations—in other words, kickbacks—were paid for by the CPI Vendor through
23   unreasonable expenses included in the CPI premium charged to Wells Fargo, which were
24
25   8
         WFCPI_00035207 at 214; WFCPI_00050483 at 484.
     9
26       WFCPI_00030113
     10
27     Kristin Broughton, Do problems with lender-placed auto insurance go beyond Wells? American
     Banker (August 8, 2017, 5:31 p.m. EST), available at https://www.americanbanker.com/news/do-
28   problems-with-lender-placed-auto-insurance-go-beyond-wells.
                                                      11
          75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 16 of 111 Page ID
                                       #:3291



1    then passed-on to the unsuspecting borrowers. These expenses included not only the
 2   unearned commissions but also the cost of tracking services for Wells Fargo’s indirect auto
 3   loan portfolio, which were passed-on at a disproportionate rate only to those borrowers who
 4   paid charges for force-placed CPI. The structure of the CPI Program so benefitted Wells
 5   Fargo that it did not seek to obtain a competitive insurance product or conduct a request for
 6   proposals (“RFP”) for 12 years from the inception of the CPI Program in 2002 until 2014.11
 7                     The CPI market was characterized by “reverse competition” in that borrowers
 8   who were forced to pay CPI charges lacked the ability to exert market power over prices.
 9   Wells Fargo’s auto loan borrowers were vulnerable to excessive CPI charges, because they
10   did not request CPI but were forced to pay for it at a cost far greater than an independent
11   auto insurance policy. In fact, for hundreds of thousands of borrowers, they had no choice
12   but to pay the CPI charges that were crammed onto their accounts, despite the fact that they
13   had their own independent auto insurance. Again, in the words of Wells Fargo’s consultant
14   Oliver Wyman,
15                                                                                           12


16                     After Defendants force-placed a CPI policy on a Wells Fargo borrower, Wells
17   Fargo assessed a full year’s worth of CPI charges against the borrower’s account, and then
18   charged interest each month on the CPI before applying payments to the principal loan
19   balance. This ensured that Wells Fargo’s CPI charges got paid first, and any deficiency
20   resulted in the borrower falling short on the underlying loan.13
21                     The core decisions concerning the force-placed CPI scheme were made by
22   Defendants in their California offices and headquarters. These decisions implemented a
23   nationwide practice of force-placing Defendants’ unnecessary CPI on Wells Fargo’s
24
25
26   11
          WFCPI_00017004 at 009; WFCPI_00040990 at 992.
27   12
          WFCPI_00030113.
     13
28        See Understanding Your Auto Loan, supra at note 2.
                                                        12
          75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 17 of 111 Page ID
                                       #:3292



1    automobile loan customers and assessing improperly inflated premiums against their
 2   accounts in exchange for lucrative kickbacks from the CPI Vendors.
 3                     Defendants are no strangers to force-placed insurance abuse in the more
 4   traditional home mortgage CPI market. For example, in May 2013, Wells Fargo Bank N.A.,
 5   QBE Specialty Insurance Co., and a class of Florida homeowners reached a settlement
 6   which required Wells Fargo to pay up to $19.25 million to Florida homeowners. The suit
 7   charged Wells Fargo, among others, with deriving improper financial benefits from force-
 8   placed insurance.14 Additionally, in 2014, while Wells Fargo’s automobile CPI scheme was
 9   in full-swing, a Florida federal judge approved a $281 million settlement reached by Wells
10   Fargo and Assurant Inc. in a suit over their force-placed homeowners insurance practices.15
11   The suit, which involved about 1.3 million class members, alleged Wells Fargo allowed
12   Assurant to automatically issue force-placed insurance on mortgage loans if a borrower’s
13   voluntary insurance lapsed. After collecting high premiums on the new coverage, Wells
14   Fargo passed the payments along to Assurant, who would later funnel a portion of the
15   premiums back to Wells Fargo as “commissions.”
16                     Finally, in 2015, Wells Fargo and Assurant settled a putative class action in
17   Illinois federal court in which they were accused of conspiring to inflate the cost of force-
18   placed hazard insurance in order to provide kickbacks to Wells Fargo.16
19
20
21
22
     14
       LendersRisk.com, Regulatory Landscape for 2016: Lender-Placed Insurance and What You Need to
23
     Know, February 8, 2016, available at http://lendersrisk.com/index.php/regulatory-landscape-for-2016-
24   lender-placed-insurance-and-what-you-need-to-know/.

25
     15
       Kelly Knaub, Law360, Wells Fargo’s Contested $281M Force-Placed Deal Approved, October 30,
     2014, available at https://www.law360.com/articles/591839/wells-fargo-s-contested-281m-force-placed-
26   deal-approved.
     16
27     Dani Kass, Law360, Wells Fargo, Assurant Settle Force-Placed Insurance Suit, May 11, 2015,
     available at https://www.law360.com/articles/654372/wells-fargo-assurant-settle-force-placed-insurance-
28   suit.
                                                       13
          75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 18 of 111 Page ID
                                       #:3293



1
     B.         Defendants Unlawfully Force-Place CPI on Millions of Borrowers’ Automobile
 2              Loan Accounts for More Than 14 Years
 3                     Wells Fargo’s CPI Program existed from 2002 to 2016. During that time
 4   period, Wells Fargo and its predecessors forced-placed CPI on millions of auto loan
 5   borrowers, even when borrowers maintained sufficient insurance to protect Wells Fargo’s
 6   collateral. Wells Fargo effectuated the CPI Program with and through its CPI Vendors
 7   including National General and its predecessors under Insurance Administration
 8   Agreements (“IAA”) and General Agency Agreements (“GAA”).                   The Wells Fargo
 9   companies involved in the CPI Program were WFS, Wachovia, WestFin, and WFDS. The
10   National General companies involved in the CPI Program were Newport, Meritplan,
11   Balboa, QBEF, and NGIC.
12
                1.     The CPI Vendor Provided Tracking Services and Insurance Placement
13                     Services for the CPI Program
14                     On March 15, 2002, Wells Fargo’s predecessor, WFS, entered into the original
15   IAA with National General’s predecessor, Newport.17 Like Wells Fargo, WFS was engaged
16   in the business of extending credit and financing for automobile buyers and lessors.18 WFS
17   and Newport replaced the original IAA with another IAA effective October 1, 2005.19
18                     Pursuant to the IAA, Newport provided “Tracking Services.” Specifically,
19   Newport was charged with tracking the vast majority of the loans in WFS’s indirect auto
20   loan portfolio to determine whether the borrowers maintained acceptable insurance
21   covering the underlying collateral, namely, the vehicles.20
22                     Under the IAA, Newport provided daily reports to WFS of borrowers which
23   Newport did not verify had obtained or maintained acceptable insurance. Newport also
24
     17
25        WFCPI_00015256 at 296.
     18
26        Id.
     19
27        WFCPI_00015256 at 296-322.
     20
28        Id.
                                                     14
          75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 19 of 111 Page ID
                                       #:3294



1    identified those borrowers to its affiliates, Meritplan and Balboa, both of which had issued
 2   a CPI Master Policy to WFS for the placement of CPI on individual borrowers’ accounts.
 3                     Under the CPI Master Policy, which covered all eligible vehicles in WFS’s
 4   indirect auto loan portfolio, certificates of coverage for specific vehicles were added (or
 5   removed) if WFS and the CPI Vendor determined these vehicles required CPI coverage.
 6   Meritplan and Balboa added CPI to those borrowers’ accounts and billed WFS, which in
 7   turn, charged the borrowers for CPI.
 8                     The CPI Vendor’s Tracking Services were distinct from its Insurance
 9   Placement Services. Tracking Services included loading insurance information into a
10   database, maintaining and monitoring the insurance tracking database, contacting
11   borrowers, insurance companies and agents about inadequate insurance, and providing
12   customer service to borrowers submitting evidence of adequate insurance. These Tracking
13   Services were the responsibility of WFS (and later Wells Fargo) which, here, outsourced
14   them to the CPI Vendor. The CPI Vendor performed Tracking Services for most of the
15   loans in WFS’s indirect auto lending portfolio, irrespective of whether CPI was force-
16   placed on those borrowers’ accounts. WFS paid a Tracking Fee to the CPI Vendor for each
17   loan that it tracked.21
18                     In contrast, the CPI Vendor’s Insurance Placement Services were specific to
19   those borrowers’ accounts on which CPI was force-placed. Insurance Placement Services
20   included notifying WFS that CPI would be force-placed, adding a certificate of coverage
21   for individual borrowers’ accounts to the CPI Master Policy, collecting premium payments
22   from WFS, providing premium refunds to the lender following cancellation, and providing
23   customer service about insurance claims made against the CPI policy.
24
25
26
     21
27     Rule 30(b)(6) Deposition of Wells Fargo & Co. and Wells Fargo Bank, N.A. By and Through its
     Designee James William McLawhorn (“McLawhorn Dep.”) at 213:9-11.
28
                                                     15
          75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 20 of 111 Page ID
                                       #:3295



1               2.     The CPI Vendor Paid an Undisclosed Kickback in the Form of an
                       Unearned Commission to Wells Fargo’s Subsidiary
 2
                       On March 4, 2002, WestFin, which is presently a subsidiary of Wells Fargo,22
 3
     entered into the original GAA with Meritplan and Balboa. On October 18, 2005, WestFin,
 4
     Meritplan and Balboa replaced the original GAA with another GAA. 23 Under each GAA,
 5
     Meritplan and Balboa designated WestFin as their insurance agent.
 6
                       The GAA enabled WestFin to collect a commission on the net written premium
 7
     for CPI placed on individual borrowers’ accounts. That WestFin was an insurance agency
 8
     was critical to the CPI scheme, because the lender (WFS and its successors through and
 9
     including Wells Fargo) were banks that could not legally receive a commission on CPI. In
10
     fact, Wells Fargo’s Rule 30(b)(6) witness testified to the following:
11
12                     Q.    It’s your understanding, though, that the reason for
13                           [WestFin’s] existence is in order to collect the commission
                             that is paid by the vendor. Right?
14
                       A.    Correct.
15
16                     Q.    Because it’s an insurance agency?
17                     A.    Correct.
18                     Q.    And Wells Fargo Bank or Wells Fargo Auto or Wells Fargo
19                           Dealer Services is not an insurance agency?
20                     A.    Correct.24
21
                       Insurance companies commonly pay commissions to their licensed agents,
22
     even those affiliated with commercial lenders, to compensate those agents for actual
23
     services performed.        Agency services that are compensable by commissions include
24
     promoting and selling the insurance product, collecting insurance premiums from
25
     22
26        WFCPI_00002776 at 778.
     23
27        WFCPI_00003667 at 372-97.
     24
28        McLawhorn Dep. at 35:16-25.
                                                      16
          75946874.1
                            AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 21 of 111 Page ID
                                       #:3296



1    customers, and forwarding those premiums to insurers. In contrast, the payment of
 2   commissions to a bank-affiliated insurance agent that fails to perform these services should
 3   internally raise red flags of improper, and even unlawful business practices.               These
 4   commissions are in essence an undisclosed and unearned kickback.
 5                     According to the GAA, WestFin’s primary responsibility was to produce
 6   insurance business for Meritplan and Balboa, but at no point did WestFin do so. Wells
 7   Fargo’s Rule 30(b)(6) witness could not identify a single action WestFin took to produce
 8   insurance business.25 Wells Fargo’s corporate designee testified that WestFin did not sell,
 9   market or promote CPI to borrowers; collect insurance premiums; communicate with
10   borrowers; or handle inbound or outbound calls with the CPI Vendor, borrowers, or their
11   insurance agencies. In fact, under the GAA, Meritplan and Balboa were responsible for the
12   collection of premiums and issuing refunds, not WestFin.26
13                     Nor did WestFin have any other management or administrative role in the CPI
14   Program. Wells Fargo’s Rule 30(b)(6) witness testified that WestFin did not engage in the
15   management or oversight of the CPI Vendor or provide the CPI Vendor with support related
16   to uninsured accounts, claims processing, or vehicle inspections.27
17                     Instead, WestFin was merely there to collect unearned commissions. WestFin
18   received commissions from the CPI Vendor on every CPI policy placed on individual
19   borrowers’ accounts, despite the fact that it did not perform any work traditionally
20   associated with an insurance agent. The traditional role of an insurance agent is to assist
21   the policyholder in determining her insurance needs, shopping the market for the insurance
22   product that meets the policyholder’s needs, and seeking the most competitive price for the
23   product. WestFin did not perform any of these functions.            In reality, and unbeknownst to
24   customers, Wells Fargo’s internal documents reveal that “Commissions are obtained as
25   25
          McLawhorn Dep. at 272:13-273:2.
26   26
          McLawhorn Dep. at 35:7-15, 271:10-20, 273:3-5, 273:19-22, 274:3-14.
27   27
          McLawhorn Dep. at 273:25-274:2, 274:18-275:12.
28
                                                       17
          75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 22 of 111 Page ID
                                       #:3297



1    part of the WFDS CPI program with QBE in order to offset the expenses WFDS incurs as
 2   a result of the program.”28
 3                     As a subsidiary of Wells Fargo, WestFin’s commissions were booked as
 4   revenue to the bank.
 5                     The CPI Vendor’s payment of commissions to WestFin was not justified by
 6   any service provided by WestFin or any other legitimate business reason. Instead, these
 7   unearned commissions, which generated undisclosed charges, were a kickback to WFS and
 8   its successors (through and including Wells Fargo) for force-placing CPI on the accounts
 9   of unsuspecting borrowers.
10
                3.     Defendants Operated the CPI Program as a Single, Continuous
11                     Enterprise Since Inception
12                     Wells Fargo, National General, and their predecessors operated the CPI
13   Program as a single, continuous enterprise from its inception in March 2002 until its
14   termination in September 2016. Defendants were systematically linked through continually
15   coordinated activities to operate the CPI Program.
16                     Throughout the duration of the CPI Program, Defendants employed the use of
17   U.S. wire facilities by electronically exchanging information and money with each other
18   about the CPI Program and individual borrower’s accounts on a daily basis. These
19   electronic exchanges included files on new loans within Wells Fargo’s portfolio to be
20   tracked by the CPI Vendor; lists of accounts on which CPI would be placed or cancelled
21   and removed; dollar amounts of premium to be paid to, and refunded from, the CPI Vendor
22   by Wells Fargo; and dollar amounts of commissions to be paid to, and refunded from
23   WestFin by the CPI Vendor. Throughout the duration of the CPI Program, Defendants
24   settled premium payments and refunds with each other on a daily basis via wire transfer.29
25
26
27   28
          WFPI_00017004 at 016 (emphasis added).
     29
28        WFCPI_00046240 at p.2.
                                                    18
          75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 23 of 111 Page ID
                                       #:3298



1                      Throughout the duration of the CPI Program, Defendants held monthly
 2   management review meetings by telephone to discuss the CPI scheme including its
 3   performance, metrics (including volume of telephone calls with borrowers, number of
 4   claims made against CPI, and dollar amount of claims), and additional action items. The
 5   CPI Vendor prepared a “scorecard” of metrics for the CPI Program and circulated the
 6   scorecard to Wells Fargo, generally by electronic mail, in advance of the monthly
 7   management review meetings. Participants in the monthly management review meetings
 8   from Wells Fargo regularly included John Van Fossen (Operations Manager, supervisor of
 9   the CPI team), James McLawhorn (Customer Services Manager), James Tann Pace
10   (Customer Service Manager), Brian Cheeseman (Insurance Support Manager), and others
11   from Wells Fargo’s finance team or remarketing team.             Participants in the monthly
12   management review meetings from the CPI Vendor included
13
14
15                                                               30


16                     Throughout the duration of the CPI Program, Defendants also held quarterly
17   business review meetings in-person to discuss the CPI scheme including its performance,
18   metrics, and additional action items. Participants in the quarterly business review meetings
19   discussed these topics in much more detail than they did during monthly management
20   review meetings. The CPI Vendor prepared a business review deck which it circulated to
21   Wells Fargo, generally by electronic mail, in advance of the quarterly business review
22   meetings. The business review deck contained detailed data about the CPI Program
23   including loan volume and CPI penetration; gross and net written premium; average
24   premium per loan; CPI premium and commission trends; CPI distribution by state; borrower
25   account balances and premium rate percentages; CPI letter volume; CPI cancel percentages;
26
     30
27      McLawhorn Dep. at 119:4-124:2; Defendants Wells Fargo & Company and Wells Fargo Bank, N.A.’s
     Initial Disclosures; National General Defendants’ Initial Disclosures.
28
                                                    19
          75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 24 of 111 Page ID
                                       #:3299



1    CPI loss experience and trends including by month and policy year; CPI financial results;
 2   year-over-year comparisons; CPI claims experience and performance; CPI claim severity,
 3   frequency, and payments; and other operational statistics and results.31
 4                     Although referred to as “quarterly” business review meetings, these meetings
 5   occurred two to four times per year at Wells Fargo’s offices or the CPI Vendor’s offices.
 6   Many of the individuals who attended quarterly business review meetings also attended
 7   monthly management review meetings. Participants in the quarterly business review
 8   meetings from Wells Fargo regularly included John Van Fossen, James McLawhorn, James
 9   Tann Pace, Brian Cheeseman, Lori Millard (Customer Contact & Collection Manager), and
10   others from Wells Fargo’s finance team or remarketing team. Participants in the monthly
11   management review meetings from the CPI Vendor included
12                                               32


13                     Wells Fargo’s Rule 30(b)(6) witness testified, consistent with internal
14   documents, that there were no material changes in the way the CPI Program was
15   administered throughout its duration.33 This was the case despite the fact that the companies
16   running the CPI Program changed over time and modified the IAA and GAA accordingly.
17   Although the names of the specific Wells Fargo and National General entities changed, their
18   roles and responsibilities did not.
19                     As explained above, WFS and Newport replaced the original IAA with another
20   IAA effective October 1, 2005.34 Around the same time, WestFin, Meritplan and Balboa
21
22
23   31
      McLawhorn Dep. at 124:3-125:15; NatGen00292685; WFCPI_00004484-522; WFCPI_00004272-306;
24   WFCPI_00008247-279.
     32
25      McLawhorn Dep. at 124:3-125:15; Defendants Wells Fargo & Company and Wells Fargo Bank, N.A.’s
     Initial Disclosures; National General Defendants’ Initial Disclosures.
26   33
          McLawhorn Dep. at 18:19-29:1.
27   34
          WFCPI_00015256 at 296-322.
28
                                                      20
          75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 25 of 111 Page ID
                                       #:3300



1    replaced the original GAA with another GAA effective October 1, 2005.35                    These
 2   agreements did not otherwise materially change the operation or administration of the CPI
 3   Program.
 4                     WFS changed its name to Wachovia effective March 1, 2007. WFS and
 5   Newport amended the IAA to replace all references to WFS with Wachovia.                      This
 6   amendment did not materially change the operation or administration of the CPI Program. 36
 7                     Wachovia changed its name to Wells Fargo Dealer Service, Inc. (“WFDS”)
 8   effective March 20, 2010. WFDS was a wholly-owned subsidiary of Wells Fargo Bank,
 9   N.A. Wachovia and Newport amended the IAA to replace all references to Wachovia with
10   WFDS. This amendment did not materially change the operation or administration of the
11   CPI Program.37
12                     Effective July 1, 2011, Wells Fargo Dealer Services, Inc. dissolved its separate
13   corporate status, merged into Wells Fargo Bank, N.A., and was renamed Wells Fargo
14   Dealer Services. This change to the corporate structure of WFDS did not materially change
15   the operation or administration of the CPI Program.38
16                     Effective May 1, 2012, Balboa and Meritplan assigned their duties,
17   obligations, liabilities, rights, title, and interest under the GAA to QBEF. QBEF also
18   succeeded to Newport’s roles and responsibilities with respect to the IAA. Wells Fargo’s
19   internal documents confirm that these changes did not materially change the operation or
20   administration of the CPI Program.39 For example, according to an internal Wells Fargo
21   presentation entitled “Collateral Protection Insurance” from 2012, the “WFDS/QBE
22
23   35
          WFCPI_00003667 at 372-97.
24   36
          WFCPI_00015256 at 284.
25   37
          WFCPI_0015256 at 281.
26   38
          WFCPI_0015256 at 279.
27   39
          WFCPI_00003367 at 369.
28
                                                       21
          75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 26 of 111 Page ID
                                       #:3301



1    relationship started in 2002[.] QBE provides tracking, placement and claims processing[.]
 2   Minimal changes to pricing or structure of program since inception.”40
 3                     Effective on or about July 15, 2015, National General acquired the assets and
 4   liabilities of QBE, and succeeded to QBEF’s roles and responsibilities with respect to the
 5   IAA. Wells Fargo’s internal documents confirm that this change did not materially change
 6   the operation or administration of the CPI Program. For example, an internal Wells Fargo
 7   presentation entitled “CPI Update: Collateral Protection Insurance” from April 2016
 8   explains that the relationship between Wells Fargo and National General dated to 2002, and
 9   states that “National General is formerly known as QBE and Balboa.”41
10                     Wells Fargo terminated the CPI Program effective September 30, 2016.42
11              4.     The CPI Program Was Lucrative for Defendants
12                     Between 2005 and 2016, Defendants force-placed more than 2.9 million CPI
13   certificates on Wells Fargo’s auto loan borrowers.43
14                     Between 2005 and 2016, the CPI Program generated over                         in net
15   written premiums for National General and its predecessors.44
16                     Between October 2005 and 2017, the CPI Program generated more than $72
17   million in commissions and more than $71 million in interest on force-placed CPI premiums
18   for Wells Fargo.45 On information and belief, Wells Fargo generated tens of millions of
19
20
     40
21        WFCPI_00008981 at 982.
     41
          WFCPI_00052015 at 016.
22
     42
          WFCPI_00051954.
23
     43
       National General Defendants’ Response to Plaintiffs’ Second Set of Interrogatories to All Defendants,
24   Response to Interrogatory Nos. 6(a), dated June 15, 2018.
25   44
       National General Defendants’ Response to Plaintiffs’ Second Set of Interrogatories to All Defendants,
26   Response to Interrogatory Nos. 6(c), dated June 15, 2018.
     45
27      Defendants’ Supplemental Responses and Objections to Plaintiffs’ Interrogatories – Set Two,
     Supplemental Responses to Interrogatory No. 6(e) and 6(f), dated July 13, 2018.
28
                                                       22
          75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 27 of 111 Page ID
                                       #:3302



1    dollars in late fees, NSF fees, repossession fees, reinstatement fees, and other charges in
 2   connection with the CPI Program.
 3                     Even in the waning months of the CPI Program, Wells Fargo acknowledged
 4   that there had been “minimal changes to pricing or structure of [the] program since
 5   inception.”46
 6                     Between March 2002 and September 2005, the CPI Vendor paid to WestFin a
 7   commission of 15 percent of net written premium on CPI force-placed on individual
 8   borrowers’ accounts under the GAA.
 9                     Between October 1, 2005 and December 15, 2005, the parties executed various
10   addenda to the GAA, setting the rate of commission paid to WestFin at 17.2 percent, 17.25
11   percent, and 17.3 percent of net written premium on CPI placed on individual borrowers’
12   accounts. The parties settled on a commission of 17.3 percent of net written premium,
13   which was paid to WestFin, on CPI placed on individual borrowers’ accounts between
14   December 15, 2005 and February 20, 2013.47
15                     Effective February 20, 2013, Wells Fargo and QBEF terminated the GAA,
16   eliminating the commission paid to WestFin.48 However, as described below, Wells Fargo
17   deliberately chose not to pass on the full savings from the elimination of the commission
18   to its customers. Instead, Wells Fargo retained a portion of that money, in essence
19   pocketing another kickback.
20                     That WestFin stopped accepting commissions in February 2013 further
21   demonstrates that the commissions it had accepted were in fact kickbacks. Had WestFin
22   been providing essential and valuable services to the CPI Vendor, WestFin could not (and
23   would not) have continued to perform those services without compensation.
24
25   46
          WFCPI_00055693 at 697.
26   47
          WFCPI_00003367 at 389-97.
27   48
          WFCPI_00003367 at 368.
28
                                                     23
          75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 28 of 111 Page ID
                                       #:3303



1                       Between March 2002 and February 2013, Wells Fargo and its predecessors
 2   paid a Tracking Fee of                                       to the CPI Vendor for Tracking
 3   Services.49
 4                      The parties amended the IAA to reduce the Tracking Fee to
 5                     effective March 1, 2013.50 After this time, the CPI Vendor provided the same
 6   service for the same CPI Program as it had before the Tracking Fee had been reduced.51
 7                      That Defendants cut the Tracking Fee        at the same time they eliminated
 8   commissions was not coincidental. Wells Fargo sought to offset the loss of income from
 9   the commissions by reducing the cost of Tracking Fee. While the elimination of the
10   commission also reduced the CPI premium, not all of that savings was passed on to the
11   borrower. As Dawn Martin Harp, Head of Wells Fargo Dealer Services explained, “an
12   alternative to reducing the 17.3 [percent commission] entirely is to offset a portion of that
13   to pay for tracking and [have] the remaining go to the customer.”52
14                      Consistent with Ms. Harp’s statement, an internal Wells Fargo presentation
15   from July 2012 explained that rather than pass to the customer the full savings from the
16   elimination of the commission, the bank would instead “[e]liminate commission and split
17   savings between consumer and WFDS.”53
18                      Following the elimination of the commission and reduction in Tracking Fee,
19   CPI premiums were reduced, but not by 17.3 percent. Instead, the average annual CPI
20   premium dropped by only 10.7 percent, from                in the first quarter of 2013 to
21   in the second quarter of 2013.54 Wells Fargo pocketed the remaining 6.6 percent of the
22
     49
          McLawhorn Dep. at 216:12-19.
23   50
          WFCPI_00015256 at 265.
24   51
          McLawhorn Dep. at 216:19-217:25.
25   52
          WFCPI_00047065 at 067; see also McLawhorn Dep. at 222:7-22.
26   53
          WFCPI_00017004 at 010 (emphasis added).
27   54
          WFCPI_00045980 at p. 2.
28
                                                      24
          75946874.1
                            AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 29 of 111 Page ID
                                  #:3304
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 30 of 111 Page ID
                                       #:3305



1    on their retail installment contract.”57 Although Wells Fargo purchased CPI in 12-month
 2   terms, it assessed a full-year of premiums on borrowers’ accounts over a 9-month period.
 3                     Wells Fargo structured customers’ loan payments to maximize the interest
 4   customers paid on CPI over the life of their automobile loan. Wells Fargo describes the
 5   order in which it applies payments as follows:
 6
                       Loan interest - the daily amount due on your loan;
 7
 8                     Collateral Protection Insurance (CPI) Interest - the amount of
                       interest on your insurance premium (if applicable);
 9
                       Principal - the principal payment amount due on your loan;
10
11                     CPI principal - the principal payment on your insurance premium
                       (if applicable)
12
                       Payment variance - any amount remaining due from previous
13                     payments;
14
                       CPI variance - any amount remaining due from previous
15                     insurance premium payments (if applicable); and
16                     Other charges - fees such as nonsufficient funds.58
17
18                     Wells Fargo’s deliberate decision to structure payments in this order had the
19   predictable effect of increasing the overall interest customers paid to Wells Fargo on their
20   loans, because less of their payment went to the actual outstanding loan principal each
21   month. This increased the likelihood of underpayments, late payments, fees for insufficient
22   funds, and ultimately repossessions.
23                     The payment structure was lucrative for Wells Fargo, in part because Wells
24   Fargo knew that the CPI Program disproportionately affected subprime borrowers with high
25   interest rates on their auto loans, and accordingly high CPI interest.            Wells Fargo
26   57
          WFCPI_00002776 at 780.
27   58
          See Understanding Your Auto Loan, supra at note 2 (emphasis added).
28
                                                        26
          75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 31 of 111 Page ID
                                       #:3306



1    deliberately excluded super prime borrowers, expensive luxury vehicles, and Tesla owners
 2   from the CPI Program,59 instead choosing to target subprime borrowers aggressively,
 3   because their high interest rates and greater likelihood of delinquencies translated into more
 4   revenue for the bank. As one National General executive explained, Wells Fargo was
 5   “financing car loans from 0% to 29.99%. Considering they were adding a finance charge
 6   to the loans, that would be killer to have a loan at 18.99%, then add the CPI insurance to
 7   the car payment across 8 payments and the Finance Charge.”60
 8                     According to an internal Wells Fargo presentation dated February 2016,
 9   Defendants were 10 times more likely to force-place CPI on subprime loans than on prime
10   loans: “High risk/non-prime loans have a much higher proportion of CPI than lower risk,
11   prime loans. (20% of highest risk loans have CPI vs. 2%-3% on lowest risk loans.)”61
12   Similarly, an internal Wells Fargo presentation dated June 2016 illustrates this fact: “CPI
13   is more prevalent among lower credit grade customers who may have difficulty obtaining
14   insurance through a major carrier, or refuses to secure such coverage.”62
15                     Neither the CPI policy nor state insurance laws required Wells Fargo to assess
16   premium and interest charges to borrowers. In fact, lenders generally pay for CPI through
17   a “blanket policy” covering the collateral for an entire class of loans without assessing
18
19   59
        Per the agreed-upon policies, practices, and procedures of Wells Fargo and its CPI Vendor, five types
20   of loans were excluded from the CPI Program: (1) super prime (A0) loans, Tesla customers, and loans
     with balances greater than $75,000, on which Wells Fargo concluded the risk of loss was minimal; (2)
21   loans made in Ohio and New Hampshire, which prohibited the use of collateral protection insurance by
     state law; (3) loans financing recreational vehicles, which were longer term loans and luxury items that
22   Wells Fargo concluded were not beneficial to insure; (4) bankruptcy accounts, because the bankruptcy
23   laws prevented the increase of funds owed to Wells Fargo; and (5) loans with balances less than $2,500,
     which Wells Fargo determined did not benefit the borrower and were low risk to the bank. See
24   WFCPI_00052720 at 730. These loans were deemed “not eligible” for the CPI Program. All other loans
     in Wells Fargo’s indirect auto loan portfolio were deemed “eligible” for force-placement of CPI.
25   60
          NatGen00033469 at 472 (emphasis in original).
26   61
          WFCPI_00029418 at 421.
27   62
          WFCPI_00052720 at 721.
28
                                                          27
          75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 32 of 111 Page ID
                                       #:3307



1    charges for the premium on borrowers, a fact well-known by Wells Fargo as it maintained
 2   this type of blanket insurance on loans originated by motor vehicle dealers in Ohio, which
 3   precludes the use of CPI.63
 4                     Wells Fargo’s baseline practice of conditioning auto loans on borrowers
 5   paying Wells Fargo for CPI was not a customary industry banking practice—even when
 6   isolated from the bank’s deceptive billing procedures and duplicative CPI placements.
 7   Wells Fargo knew the CPI scheme was an industry outlier. According to an internal Wells
 8   Fargo presentation entitled “CPI—Program Review Executive Summary” dated August 25,
 9   2016, “WFDS is the only large auto finance company with a CPI program.”64 Similarly, in
10   an internal Wells Fargo email dated January 7, 2016, a member of Wells Fargo’s operational
11   risk team acknowledged that “none of the big banks or captives force place at the customer
12   level. We are a 55 billion dollar portfolio … we should be able to self-insure!!”65
13                     While self-insuring would have been far more efficient, Wells Fargo chose not
14   to self-insure66 because doing so would have cost it money. Instead, Wells Fargo kept the
15   CPI Program in place to obtain lucrative kickbacks in the form of unearned commissions
16   and other compensation, inflated interest charges, and other fees and charges for late
17   payments, insufficient funds, and the like, all of which went straight to the bottom line as
18   essentially pure profit.
19
20
21
22
23
     63
24      WFCPI_00015256 at 314-15; McLawhorn at 242:6-10 (“Q. Loans originated in Ohio. You understood
     those were exempt because of regulatory issues specific to Ohio law? A. Yeah. State of Ohio would not
25   allow you to place CPI on loans originated in the State of Ohio.”).
     64
26        WFCPI_00035207 at 214.
     65
27        WFCPI_00050483 at 484.
     66
28        McLawhorn Dep. at 169:21-23.
                                                      28
          75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 33 of 111 Page ID
                                       #:3308



1               6.     Wells Fargo and Its CPI Vendor Unlawfully Force-Placed CPI
 2
                       a.    Wells Fargo Obtained Borrowers’ Insurance Information from the
 3                           Automobile Dealer at the Time of Sale
 4                     Throughout the duration of the CPI Program, consumers who purchased or
 5   leased automobiles through a dealer either had financing approved directly from a lender in
 6   advance of the transaction or worked with the dealer to obtain financing indirectly from a
 7   lender, such as Wells Fargo. In the latter case, the financing contract was a standard form
 8   agreement, called a Retail Installment Sale Contract (“RISC”). The financial obligations
 9   under the RISC were later assigned to the lender.
10                     The RISC was an integrated agreement that typically contained the following
11   language: “This contract contains the entire agreement between you and us relating to this
12   contract. Any change to the contract must be in writing and both you and we must sign it.
13   No oral changes are binding.”67
14                     The RISC required the borrower to maintain physical damage insurance on the
15   vehicle to protect the collateral. A standard disclosure in a RISC was as follows:
16                     Insurance you must have on the vehicle.
17                     You agree to have physical damage insurance covering loss of or
                       damage to the vehicle for the term of this contract. The insurance
18                     must cover our interest in the vehicle. If you do not have this
19                     insurance, we may, if we choose, buy physical damage insurance.
                       If we decide to buy physical damage insurance, we may either
20
                       buy insurance that covers your interest and our interest in the
21                     vehicle, or buy insurance that covers only our interest. If we buy
                       either type of insurance, we will tell you which type and the
22
                       charge you must pay. The charge will be the premium for the
23                     insurance and a finance charge equal to the Annual Percentage
                       Rate shown on the front of this contract or, at our option, the
24
                       highest rate the law permits. If the vehicle is lost or damaged,
25                     you agree that we may use any insurance settlement to reduce
                       what you owe or repair the vehicle.68
26
     67
27        WFCPI_00000045.
     68
28        WFCPI_00000045 at 046.
                                                      29
          75946874.1
                            AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 34 of 111 Page ID
                                       #:3309



1
 2                     Throughout the duration of the CPI Program, Wells Fargo claimed it expected

 3   that its indirect auto loan borrowers would learn about the collateral protection insurance

 4   requirement from the dealer at the time of the transaction.69 Wells Fargo understood that

 5   the dealer disclosed that requirement through the standardized RISC.70 Wells Fargo did not

 6   customize the RISC for its own purposes.71

 7                     Wells Fargo relied on the dealer to verify that the borrower had adequate

 8   insurance to satisfy the collateral protection insurance requirement at the time of the

 9   transaction.72 The dealer typically photocopied the borrower’s proof of insurance 73 and

10   filled out a standard form document called, an “Agreement to Furnish Insurance (To Be

11   Used with Security Agreement on Sale of Vehicle),” which identified the borrower’s

12   insurance carrier, the carrier’s address and/or phone number, and policy number. 74 In the

13   Agreement to Furnish Insurance, the dealer also identified Wells Fargo (or its predecessor)

14   as the “Loss Payee,” i.e., the entity to which the claim from any loss should be paid.75

15                     Upon completion of the transaction, the dealer submitted to Wells Fargo all

16   documents pertaining to the origination of the loan—including proof of insurance and the

17   Agreement to Furnish Insurance—either through U.S. mail, overnight mail or courier, or

18
19
20
21
     69
          McLawhorn Dep. at 41:2-10.
22   70
          McLawhorn Dep. at 41:15-18, 44:7-15.
23   71
          McLawhorn Dep. at 41:3-43:3.
24   72
          McLawhorn Dep. at 50:2-11.
25   73
          E.g., WFCPI_00000045 at 057.
26   74
          E.g., WFCPI_00000045 at 053.
27   75
          Id.
28
                                                     30
          75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 35 of 111 Page ID
                                       #:3310



1    electronic file transfer.76 Wells Fargo then saved electronic documents or imaged hard copy
 2   documents in its imaging repository.77
 3                     b.    Defendants Disregarded Borrowers’ Proof of Insurance
 4                     Wells Fargo opened a loan file on a borrower after it received the loan
 5   origination documents. Wells Fargo then electronically transferred a “Daily New Loan
 6   File” to its CPI Vendor. That electronic transmission identified information about each
 7   day’s new loan originations including the borrower’s name, address, vehicle, VIN number,
 8   year, make, model, and other unique account identifiers.78
 9                     The CPI Vendor was responsible for identifying the insurance policy that
10   matched up with the borrower’s account.79              Nonetheless, Defendants deliberately
11   disregarded the available information about a borrower’s auto insurance—including the
12   borrower’s proof of insurance or Agreement to Furnish Insurance provided by the borrower
13   with the origination of the loan—in favor of force-placing CPI.
14                     The CPI Vendor performed Tracking Services either by receipt of paper files
15   from insurance carriers or, more generally, through an electronic data interchange (“EDI”)
16   throughout the duration of the CPI Program. EDI was an agreement among insurance
17   companies to share information electronically with the identified loss payee (or its third-
18   party vendor) whenever there was a change in the status of insurance on a vehicle, such as
19   the addition of a vehicle on an insurance policy or the cancellation of an insurance policy.80
20                     Although the CPI Vendor received EDI information when there was a change
21   in the status of insurance on a vehicle, Wells Fargo chose not to obtain this data itself.81
22   76
          McLawhorn Dep. at 54:14-55:25.
23   77
          McLawhorn Dep. at 56:1-57:17.
24   78
          McLawhorn Dep. at 66:24-67:20.
25   79
          McLawhorn Dep. at 68:6-17.
26   80
          McLawhorn Dep. at 68:18-73:1.
27   81
          McLawhorn Dep. at 79:1-7.
28
                                                     31
          75946874.1
                            AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 36 of 111 Page ID
                                       #:3311



1    Nor did Wells Fargo attempt to obtain such information in hard copy.82 Wells Fargo instead
 2   relied on the CPI Vendor to perform Tracking Services and did not independently confirm
 3   the existence or non-existence of insurance on vehicles in its indirect auto loan portfolio.83
 4
                       c.    Defendants Sent False and Misleading “Insurance Request”
 5                           Letters to Borrowers
 6                     Per the agreed-upon policies, practices, and procedures of Wells Fargo and its
 7   CPI Vendor, the CPI Vendor sent via U.S. mail a first letter entitled “Insurance Request” to
 8   any “eligible” borrower 42 days after a borrower appeared in the Daily New Loan File or
 9   after the CPI Vendor received information reflecting that the borrower’s auto insurance had
10   expired or been cancelled.84 Regardless of whether a given borrower maintained adequate
11   auto insurance, and regardless of whether proof of that insurance was available to
12   Defendants, the Insurance Request invariably stated that proof of the borrower’s insurance
13   was lacking.
14                     The Insurance Request was a standardized form letter sent to borrowers that
15   included the borrower’s contact, vehicle, and loan information.85 The Insurance Request
16   was written and sent by the CPI Vendor and reviewed and approved by Wells Fargo (or its
17   predecessors).86       As a result, the representations in the Insurance Request letter are
18   attributable to both companies.
19                     Although drafted by the CPI Vendor, the Insurance Request was placed on
20   Wells Fargo’s letterhead and signed by Wells Fargo.87 Wells Fargo approved the use of its
21
22
     82
          McLawhorn Dep. 79:1-4.
23
     83
          McLawhorn Dep.79:8-80:1.
24
     84
          WFCPI_00045980 at p.6.
25
     85
          See, e.g., NatGen00576109.
26   86
          McLawhorn Dep. at 76:12-24.
27   87
          McLawhorn Dep. at 75:19-22, 76:12-20; see also, e.g., NatGen00576109.
28
                                                       32
          75946874.1
                            AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 37 of 111 Page ID
                                       #:3312



1    letterhead.88 And, although the address beneath Wells Fargo’s logo was for the CPI Vendor,
 2   the name of the CPI Vendor did not appear anywhere in the Insurance Request,89 leaving
 3   the borrower to believe that he or she was receiving correspondence from Wells Fargo.
 4   According to Wells Fargo’s Rule 30(b)(6) witness, the Insurance Request was on Wells
 5   Fargo letterhead because, “it’s a Wells Fargo Dealer Services account, and the customer
 6   knows Wells Fargo Dealer Services and does not know the vendor.”90
 7                     Wells Fargo’s Rule 30(b)(6) witness admitted that Wells Fargo reviewed and
 8   approved the Insurance Request letters sent to borrowers, but did nothing to confirm their
 9   accuracy.91
10                     Nor did the CPI Vendor do anything to determine whether a vehicle had auto
11   insurance for the seven-week period from the time it had received a Daily New Loan File
12   on an account until it sent the Insurance Request, despite the fact that such insurance
13   information was generally available. Wells Fargo’s Rule 30(b)(6) witness testified as
14   follows:
15
16                     Q.    And do you know what the CPI vendor as of this time did
                             to determine whether [Plaintiff] Ms. Moskus had insurance
17
                             on the vehicle?
18
                       A.    So I would say up – up at the time of this letter drafting,
19                           they probably haven’t taken any action on this account.
20                           They haven’t received any insurance information, so that’s
                             what’s prompting this letter to go out to the customer.92
21
22
23
     88
          McLawhorn Dep. at 76:25-77:4.
24   89
          See, e.g., NatGen00576109; see also McLawhorn Dep. at 80:18-20.
25   90
          McLawhorn Dep. at 82:6-11.
26   91
          McLawhorn Dep. at 79:16-22.
27   92
          McLawhorn Dep. at 78:4-11.
28
                                                       33
          75946874.1
                            AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 38 of 111 Page ID
                                       #:3313



1                          The Insurance Request falsely stated, “Please be advised that we have not
 2   received insurance information for your financed vehicle.”93 Of course, that statement
 3   contained a false or misleading representation of material fact, as Wells Fargo had received
 4   proof of the borrower’s insurance from the dealer at the time of the purchase transaction.
 5   Insurance information was also available through EDI.
 6                         The Insurance Request further falsely stated, “If we do not receive evidence of
 7   adequate insurance with an effective date on or before [42 days prior to the date on the
 8   Insurance Request], we may buy insurance to protect our interest in your vehicle.” 94 This
 9   statement was false or misleading as Wells Fargo knew at the time that it did not need to
10   purchase insurance to protect its interest in the borrower’s vehicle. The Insurance Request
11   also identified the cost of the annual insurance premium and provided the approximate
12   amount by which the borrower’s monthly payment would increase.95
13                         Letters issued before February 2013 also falsely stated that “the insurance
14   agency, which is an affiliate of Wells Fargo Dealer Services [or its predecessors], will earn
15   a commission if this insurance is purchased.”96 This statement contained a false or
16   misleading representation of material fact. At no point during the CPI Program was the
17   commission “earned” by Wells Fargo’s insurance agent affiliate, WestFin. As described
18   above, WestFin did nothing to earn the commission it received. WestFin did not sell,
19   market or promote CPI to borrowers; collect insurance premiums; communicate with
20   borrowers or the CPI Vendor; assist the policyholder in determining her insurance needs;
21   shop the market for the insurance product that meets the policyholder’s needs; or seek the
22   most competitive price for the product. The commission that Wells Fargo’s affiliate
23   received was an unlawful kickback for the placement of CPI on borrowers’ accounts.
24
25   93
          NatGen00576109.
26   94
          Id.
27   95
          Id.
     96
28        See, e.g., id.
                                                          34
          75946874.1
                               AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 39 of 111 Page ID
                                       #:3314



1                      Wells Fargo internally acknowledged that WestFin did not “earn” a
 2   commission for producing CPI business.            Instead, Wells Fargo attempted to justify
 3   WestFin’s receipt of a commission because WFDS incurred expenses to administer the CPI
 4   Program: “Commissions are obtained as part of the WFDS CPI program with QBE in order
 5   to offset the expenses WFDS incurs as a result of the program. WFDS still has to maintain
 6   management oversight, handle inbound and outbound calls with QBE, customers and
 7   insurance agencies, provide QBE with support related to uninsured accounts, cliams [sic]
 8   processing, inspections, and many other associated tasks.”97 But nothing within the RISC
 9   permitted Wells Fargo to charge borrowers for administrative fees to run the CPI Program,
10   and Wells Fargo concealed from borrowers that they were being charged for these
11   administrative fees. None of the communications Wells Fargo sent to consumers disclosed
12   such charges.
13                     Many letters issued between October 2005 and February 2013 also stated that
14   the commission was “15% of the premium.” 98             That statement contained a false or
15   misleading representation of material fact. No commissions during that time period were
16   15 percent of the premium. Under the GAA and its addenda, the commissions for the vast
17   majority of this time period were 17.3 percent, and ranged from 17.2 to 17.25 percent for
18   CPI force-placed during a few months in late 2005.
19                     The Insurance Request included specified means by which the borrower could
20   provide information in response to the letter.         The borrower’s options included an
21   “Insurance Service Center” post office box, toll-free telephone number, fax number, and
22   the website www.ihaveinsurance.com.99 Although the CPI Vendor owned each of these
23   points of contact, the Insurance Request never identified the CPI Vendor by name. 100 As a
24
     97
          WFPI_00017004 at 016 (emphasis added).
25
     98
          See, e.g., NatGen00576109.
26   99
          See id.
27   100
           See id.
28
                                                     35
          75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 40 of 111 Page ID
                                       #:3315



1    result, a borrower who engaged with any of these points of contact would have reasonably
 2   believed that he or she was communicating directly with Wells Fargo. The CPI Vendor
 3   never identified itself when answering inbound telephone calls from Wells Fargo’s auto
 4   loan borrowers, and instead began calls, “Thank you for calling the Insurance Service
 5   Center.”101
 6                    Wells Fargo reviewed and approved the scripts the CPI Vendor devised for
 7   its customer services representatives to respond to borrowers.102
 8
                     d.     Wells Fargo Had No Practice of Monitoring the CPI Vendor’s
 9                          Telephone Calls to Borrowers
10                   Per the agreed-upon policies, practices, and procedures of Wells Fargo and its
11   CPI Vendor, the CPI Vendor used the facilities of the U.S. wires by placing outbound
12   telephone calls to the borrower, the borrower’s insurance agent (if known), or the
13   borrower’s insurance company (if known), 63 days after a borrower appeared in the Daily
14   New Loan File or after the CPI Vendor received information reflecting that the borrower’s
15   auto insurance had expired or been cancelled.103
16                   The CPI Vendor satisfied this obligation if it merely attempted to make one
17   outbound telephone call. Nothing required the CPI Vendor to speak with the borrower
18   before force-placing CPI.104
19                   The CPI Vendor was required to make notations of these outbound telephone
20   calls and borrowers’ responses in its online database, Client Source. Wells Fargo had access
21   to Client Source to verify that the CPI Vendor had in fact made those telephone calls in
22   order to ensure that its borrowers’ interests were protected. However, Wells Fargo had no
23
24   101
           NatGen00563655 at p.5.
25   102
           McLawhorn Dep. at 81:16-82:5.
26   103
           McLawhorn Dep. at 85:25-86:19; WFCPI_00045980 at p.6.
27   104
           McLawhorn Dep. at 91:2-16.
28
                                                     36
       75946874.1
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 41 of 111 Page ID
                                       #:3316



1    practice of doing so at any time during the CPI Program, instead only reviewing Client
 2   Source on an “as needed” basis.105
 3                    In fact, Wells Fargo’s Rule 30(b)(6) witness designated to testify on the topic
 4   could not identify any internal controls over the CPI Program that Wells Fargo had in place
 5   during the program’s operation.106
 6
                      e.     Defendants Sent False and Misleading “Coverage Issued” Letters
 7                           to Borrowers
 8                    Per the agreed-upon policies, practices, and procedures of Wells Fargo and its
 9   CPI Vendor, the CPI Vendor sent via U.S. mail a second letter entitled “Coverage Issued”
10   to the borrower 77 days after a borrower appeared in the Daily New Loan File or after the
11   CPI Vendor received information reflecting that the borrower’s auto insurance had expired
12   or been cancelled.107
13                    Like the Insurance Request, the Coverage Issued Letter was a standardized
14   form letter sent to borrowers that included the borrower’s contact, vehicle, and loan
15   information.108 The Coverage Issued Letter was written and sent by the CPI Vendor and
16   reviewed and approved by Wells Fargo (or its predecessors).109                      As a result, the
17   representations in the Coverage Issued Letter are attributable to both companies.
18                    Like the Insurance Request, the Coverage Issued Letter was placed on Wells
19   Fargo’s letterhead and signed by Wells Fargo.110 Wells Fargo approved the use of its
20   letterhead. Although the address beneath Wells Fargo’s logo was for the CPI Vendor, the
21
22
     105
           McLawhorn Dep. at 86:20-89:11.
23
     106
           Rule 30(b)(6) Deposition of Mark Turner dated Aug. 16, 2018 (“Turner Dep.”) at 62:15-63:13.
24
     107
           McLawhorn Dep. at 89:18-90:1; WFCPI_00045980 at p.6.
25
     108
           See, e.g., NatGen00576035.
26   109
           McLawhorn Dep. at 90:14-18.
27   110
           McLawhorn Dep. at 90:19-20; see also, e.g., NatGen00576035.
28
                                                        37
       75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 42 of 111 Page ID
                                       #:3317



1    name of the CPI Vendor did not appear anywhere in the Coverage Issued Letter,111 leaving
 2   the borrower to believe that he or she was receiving correspondence from Wells Fargo.
 3                   The Coverage Issued Letter falsely stated, “Our records indicate an absence of
 4   required insurance coverage since [77 days prior to the date on the Coverage Issued Letter].”
 5   This statement contained a false or misleading representation of material fact. In fact, Wells
 6   Fargo had received proof of the borrower’s insurance from the dealer at the time of the
 7   purchase transaction. Wells Fargo maintained that proof of insurance in its records.
 8   Moreover, such proof existed through electronic records.
 9                   The Coverage Issued Letter further falsely stated, “Since we have not received
10   proof of the required coverage, we have exercised our contractual right to purchase
11   insurance coverage at your expense to protect our interest in your financed vehicle.”112 This
12   statement was likewise false or misleading as Wells Fargo knew it did not need to purchaser
13   insurance coverage to protect its interest in the vehicle.
14                   The Coverage Issued Letter falsely represented that Defendants were
15   exercising their “contractual right to purchase coverage” at the borrower’s expense.
16   Nothing in the RISC disclosed to borrowers that Defendants would charge borrowers for a
17   commission, the cost of administering the CPI Program, or the cost to pay for Tracking
18   Services for Wells Fargo’s indirect auto loan portfolio. Also, nothing in the RISC disclosed
19   to borrowers that Defendants would force place a CPI policy without verifying that the
20   borrower failed to maintain adequate collateral insurance.
21                   The Coverage Issued Letter also identified the cost of the annual insurance
22   premium, finance charge, and the amount by which the borrower’s monthly payment would
23
24
25
26   111
           See, e.g., NatGen00576035.
27   112
           Id.
28
                                                    38
       75946874.1
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 43 of 111 Page ID
                                       #:3318



1    increase.113 Per the IAA, the CPI Vendor’s force-placement of CPI on these accounts was
 2                   114


 3                   The Coverage Issued Letter was also false or misleading as it omitted to
 4   disclose the material fact that the identified premium included an unearned commission
 5   paid to WestFin for CPI issued during the period from March 2002 to February 2013.115 As
 6   Wells Fargo’s Rule 30(b)(6) witness explained:
 7
 8                   Q.     There’s no disclosure in [the Coverage Issued Letter] about
                            the commission though?
 9
                     A.     Correct.
10
11                   Q.     That was a decision that was made by Wells and the CPI
                            vendor, to eliminate that sentence that I showed you from
12                          [the Insurance Request] in the notice that goes out in [the
13                          Coverage Issued letter]. Right?
14                   A.     Correct, it would have been a decision – agreed-upon
                            decision not to include that sentence.116
15
16                   Throughout the duration of the CPI Program, the Coverage Issued Letter was
17   also false or misleading as it indicated that CPI was forced-placed effective on the date a
18   borrower appeared in the Daily New Loan File or after the CPI Vendor received information
19   reflecting that the borrower’s auto insurance had expired or been cancelled.117 In other
20   words, Defendants back-dated the force-placed CPI by 77 days. However, Defendants
21   chose not to do anything to determine the condition of the vehicle before force-placing
22
23
     113
           See id.
24   114
           WFCPI_00015256 at 300; McLawhorn Dep. at 280:17-22.
25   115
           McLawhorn Dep at 93:3-9.
26   116
           McLawhorn Dep. at 96:1-9.
27   117
           E.g., NatGen00576111; McLawhorn Dep. at 97:18-98:3.
28
                                                      39
       75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 44 of 111 Page ID
                                       #:3319



1    CPI.118 As a result, Defendants collected payments for two and one-half months of CPI
 2   premiums for which they knew the likelihood they would have to pay claims was minimal.
 3                   This was not the only way in which Defendants employed the CPI Program to
 4   minimize the likelihood of paying claims. As explained above, Wells Fargo admitted that
 5   Defendants force-placed duplicative and unnecessary CPI on the accounts of hundreds of
 6   thousands of borrowers who already had adequate auto insurance of their own. In the event
 7   a claim was made on a vehicle with duplicative CPI and private insurance coverage, the
 8   CPI Vendor would forward the claim to the private insurance carrier, thus avoiding having
 9   to for claims on CPI for which borrowers had been charged.119 Moreover, borrowers who
10   maintained private insuarnce coverage were less likely to place a claim through CPI in the
11   first place, because their first recourse generally was to place a claim with their own auto
12   insurance company.
13                   Wells Fargo also employed the CPI Program to avoid losses on repossessed,
14   damaged vehicles in its auto loan portfolio that lacked insurance at the time of damage.
15   Upon discovering that such a vehicle had been repossessed, Wells Fargo purchased CPI for
16   that vehicle, which the CPI Vendor backdated to cover the claim. Then Wells Fargo
17   included the cost of the premium as an expense to the borrower’s account post-
18   repossession.120 This practice minimized the risk to Wells Fargo, enabling the bank to pass
19   costs for CPI to the borrower who had never received disclosures that they would be so
20   charged.
21
              7.     Wells Fargo Sent Admittedly Deceptive Account Statements to
22                   Borrowers
23                   Per the agreed-upon policies, practices, and procedures of Wells Fargo and its
24   CPI Vendor, the CPI Vendor billed Wells Fargo for the placement of CPI, and Wells Fargo
25   118
           McLawhorn Dep. at 98:10-18.
26   119
           McLawhorn Dep. at 99:8-100:10.
27   120
           McLawhorn Dep. at 228:17-229:10.
28
                                                    40
       75946874.1
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 45 of 111 Page ID
                                       #:3320



1    added CPI premiums and interest charges to the borrower’s account, 100 days after a
 2   borrower appeared in the Daily New Loan File or after the CPI Vendor received information
 3   reflecting that the borrower’s auto insurance had expired or been cancelled.121
 4                  However, Wells Fargo concealed CPI charges—for premium, interest, and
 5   commissions—on borrowers’ billing statements at all times between inception of the CPI
 6   Program in March 2002 and September 2016, less than one month before Wells Fargo
 7   terminated the CPI Program. An internal Wells Fargo audit in August 2015 concluded in
 8   its own words that the bank’s CPI billing practices were “deceptive”:
 9
                    Current billing statement does not provide an itemized break
10                  down of charges including CPI that makes up the total due
                    balance. As a result the monthly statements do not clearly
11
                    identify monthly payment requirements, payment allocation, and
12                  charges and fees. Customers may not be aware that CPI charges
                    are included and balance due has increased and are negatively
13
                    impacted with potential NSF and late fees.
14
                    Risks: Negative impact to customer (deceptive) and violation of
15
                    regulations (CFBP)
16
                    Note: There is a statement re-design project that doesn’t address
17
                    the issue [emphasis added.]122
18
19                  When confronted with the results of the audit, Wells Fargo Rule 30(b)(6)
20   witness admitted that Wells Fargo’s CPI billing practices had been deceptive:
21
                    Q.     And what was your conclusion? Did that observation have
22
                           merit?
23
                    A.     Yes.
24
25                                           *        *   *

26
     121
27         WFCPI_00045980 at p.6.
     122
28         WFCPI_00048650; see also WFCPI_00006404.
                                                   41
       75946874.1
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 46 of 111 Page ID
                                       #:3321



1                    Q.    What does “deceptive” mean to you?

 2                   A.    Deceiving.
 3                                            *    *      *
 4
                     Q.    You agreed with the conclusion that the conduct that’s
 5                         being described here was deceptive to customers?
 6                   A.    I think I agreed with the conclusion that the information
 7                         listed above that, you know, probably needed some
                           changes made to it, yes.
 8
                                              *    *      *
 9
10                   Q.    How long had the practice that’s being described above
                           been underway?
11
                     A.    To my knowledge, since the inception of the program.
12
13                                            *    *      *
14                   Q.    No one at the bank in 13 years decided that it was a good
                           idea to have a CPI charge as a separate line item on a
15
                           statement to a customer?
16
                     A.    Apparently not. The change hadn’t been made until now
17                         [late summer 2016].123
18
19                   Wells Fargo’s deceptive billing practices harmed borrowers including

20   Plaintiffs and Class members. Wells Fargo’s failure to disclose on customer billing

21   statements the addition of charges for CPI premiums and interest increased the likelihood

22   that borrowers would suffer adverse consequences such as underpayments, late payments,

23   fees for insufficient funds, and repossessions. Wells Fargo’s deliberate decision to omit

24   CPI charges on customer billing statements decreased the likelihood that borrowers would

25   call to complain or notice that their payments were deficient. Defendants’ actions also

26   caused significant damage to the credit reports of thousands of auto loan borrowers.

27
     123
28         McLawhorn Dep. at 135:25-143:23.
                                                   42
       75946874.1
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 47 of 111 Page ID
                                       #:3322



1                   For borrowers who did discover increased charges due to CPI, working with
 2   Defendants to remove the CPI was typically futile. Many borrowers who sent proof of their
 3   independent insurance policies to Defendants had no success in getting the unnecessary
 4   force-placed CPI removed. In other cases, the CPI charges would stop for a month or two
 5   and then inexplicably be reinstated with no explanation or notice. Defendants generally
 6   refused to fix the problem, or even grant leniency to borrowers whose vehicles were
 7   wrongfully repossessed.
 8
             8.     Wells Fargo Identified Other Features of the CPI Program That
 9                  Harmed Borrowers
10                  By 2016, Wells Fargo finally admitted that other aspects of the CPI Program,
11   which had been in place throughout the duration of the CPI Program, caused great harm to
12   its own customers.
13                  Defendants recognized two types of CPI cancellations: “flat cancels” and
14   “partial cancels.” Flat cancellations referred to a borrower’s submitting to Defendants proof
15   of adequate auto insurance covering the entire time for which they had force-placed CPI.
16   Borrowers who flat cancelled CPI were supposed to receive full refunds of all charges for
17   CPI premiums and interest they paid. Partial cancellations referred to a borrower’s
18   submitting to Defendants proof of adequate auto insurance covering a portion, but not all,
19   of the time for which they had force-placed CPI. Borrowers who partially cancelled CPI
20   would not receive refunds of charges for CPI premiums and interest they paid for the period
21   when Defendants concluded they needed CPI.
22                  Defendants knew that most force-placed CPI certificates were either fully or
23   partially cancelled. The CPI Vendor calculated CPI cancellation trends and five-year
24   cancellation averages, and reported these statistics to Wells Fargo in their quarterly business
25   report decks. The high cancellation rates were also apparent within Wells Fargo’s own
26   system of record because it processed refunds when force-placed CPI certificates were
27   cancelled and reported those cancellations back to the CPI Vendor.
28
                                                   43
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 48 of 111 Page ID
                                       #:3323



1                     On average over the period 2005 to 2016, nearly 70 percent of force-placed
 2   CPI certificates were flat or partially cancelled.124 Between January and May 2016 alone,
 3   National General determined that over 88,000 CPI certificates were flat cancelled due to
 4   duplicative coverage.125
 5                   But cancellation did not end the harm to borrowers. In January 2016, a Wells
 6   Fargo operational risk review revealed that borrowers who flat cancelled their force-placed
 7   CPI after having a CPI-related delinquency reported to the credit bureaus were unable to
 8   remove that delinquency. “If the policy is flat cancelled, there is no process in place to
 9   remove the delinquency from the bureaus. Probably one of the biggest complaints! And
10   keep in mind, there is an extremely high percentage of premiums that eventually get flat
11   cancelled.” [Emphasis added.]126 This practice had been in place and harming borrowers
12   since inception of the CPI Program in 2002.127 Wells Fargo had no process in place to
13   remove CPI-related delinquencies reported to credit bureaus for partial cancels either.128
14   Wells Fargo’s Rule 30(b)(6) witness testified:
15
                     Q.    Well, has the bank ever taken any steps to address any
16                         negative impact to a customer’s credit as a result of the CPI
                           program?
17
18                   A.    We did not implement any systemic or automated process
                           to do that.129
19
                     The same January 2016 operational risk review identified the false placement
20
     of CPI as a harmful practice to borrowers: “False placement of insurance … insurance is
21
     124
22      National General Defendants’ Response to Plaintiffs’ Second Set of Interrogatories to All Defendants,
     Response to Interrogatory Nos. 6(g) and 6(h), dated June 15, 2018.
23   125
           NatGen00201645 at 646.
24   126
           WFCPI_00050483 at 484.
25   127
           McLawhorn Dep. at 166:23-167:2.
26   128
           WFCPI_00048472-474.
27   129
           McLawhorn Dep. at 193:21-25.
28
                                                       44
       75946874.1
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 49 of 111 Page ID
                                       #:3324



1    added when the customer sent in valid proof but due to our error in system, insurance gets
 2   added anyway.”130 This problem of falsely-placed duplicative and unnecessary CPI has
 3   turned out to affect hundreds of thousands of Wells Fargo’s auto loan borrowers.
 4                   In June 2016, a Wells Fargo compliance and operational risk review found
 5   additional ways in which the CPI Program caused inappropriate delinquencies. For
 6   instance, the review determined that approximately 25 percent of customers with CPI-
 7   related delinquencies paid their bills at a Wells Fargo bank branch, but the “[b]ankers cannot
 8   see the correct amount due when there is an increase due to the addition of CPI.”131 Wells
 9   Fargo’s Rule 30(b)(6) witness acknowledged that this problem had existed since inception
10   of the CPI Program in 2002.132 Worse, the issue had been raised prior to 2016 but had not
11   been corrected.133
12                   The same compliance and operational risk review found that “accounts were
13   charged late fees due to the addition of CPI and were not corrected after the flat
14   cancellation.”134 When asked whether Wells Fargo had a practice of refunding late
15   payments that were placed on customers’ accounts as a result of a flat-cancelled CPI policy,
16   Wells Fargo’s Rule 30(b)(6) witness testified, “There was no automated process in place or
17   systemic process in place that would automatically reverse late charges or late fees on a
18   customer’s account … [f]rom inception.”135
19
20
21
22   130
           WFCPI_00050483 at 484.
23   131
           WFCPI_00019260 at 261.
24   132
           McLawhorn Dep. at 176:12-17.
25   133
           McLawhorn Dep. at 176:18-177:17.
26   134
           WFCPI_00019260 at 262.
27   135
           McLawhorn Dep. at 189:21-190:5.
28
                                                  45
       75946874.1
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 50 of 111 Page ID
                                       #:3325



1
                 9.   Defendants Knowingly Ignored and Failed to Track Consumer
 2                    Complaints About CPI
 3                    Defendants deliberately ignored and failed to track consumer complaints
 4   despite having force-placed CPI on hundreds of thousands of borrowers and having known
 5   that most of CPI certificates were flat or partially cancelled.
 6                    Prior to 2015, Wells Fargo only tracked borrower complaints concerning CPI
 7   or the CPI Program if they came through a Better Business Bureau, state or federal
 8   regulator, or attorney general.136 Only these complaints were escalated for review to the
 9   Office of the President at WFDS and statistically tracked.137
10                    Although Wells Fargo had the capability to track customer complaints that
11   were not escalated to the Office of the President, it chose not to do so. Wells Fargo’s Rule
12   30(b)(6) witness could not identify any report of statistical information concerning non-
13   escalated customer complaints during the period 2002-2015.138
14                    In fact, if a borrower had called Wells Fargo to dispute CPI charges during the
15   period 2002–2015 but did not mention the Better Business Bureau, a regulator, or an
16   attorney general, Wells Fargo would not have even considered the call to be a complaint.139
17                    Wells Fargo did not keep track of the complaints that the CPI Vendor received
18   before 2015.140 Nor did Wells Fargo’s Rule 30(b)(6) witness know whether Wells Fargo
19   and the CPI Vendor shared complaint tracking statistics with each other during that time
20   period.141
21
     136
22       Videotaped Deposition of Rule 30(b)(6) Witness Kimberly A. Dee dated July 18, 2018 (“Dee Dep.”)
     at 18:2-24.
23   137
           Id.
24   138
           Dee Dep. at 27:15-20, 28:5-22.
25   139
           Dee Dep. at 32:13-22.
26   140
           Dee Dep. at 35:18-23.
27   141
           Dee Dep. at 40:4-41:1.
28
                                                     46
       75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 51 of 111 Page ID
                                       #:3326



1                    In or around 2015, National General began tracking CPI-related consumer
 2   complaints and reporting them to Wells Fargo for the first time.142 National General used
 3   a broad definition of “complaint” in its tracking process:
 4
 5
 6
 7
 8
 9                                                                    .143
10                   Once National General began to track complaints under this definition, it not
11   surprisingly recognized thousands of consumer complaints about the deceptive CPI scheme.
12
13
14
15
16                        .146
17
18                                    This was not an indication of customer service improvements
19   for the CPI Program. Rather, Wells Fargo and National General intentionally altered their
20   counting procedures to reduce the number of complaints counted.
21
22
23   142
           NatGen00370224 at 227.
24   143
           NatGen00295965 at p. 28.
25   144
           NatGen00295965 at p. 30.
26   145
           NatGen00295965 at p. 29.
27   146
           NatGen00255795 at p. 31.
28
                                                   47
       75946874.1
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 52 of 111 Page ID
                                       #:3327



1                                        147
                                               In other words, Defendants knew that the CPI Program
 2   was fraudulent, but rather than fix it, they intentionally changed their internal processes to
 3   give the appearance that only a limited number of borrowers were complaining.
 4                    Thus, Defendants’ policy and practice for the vast majority of the CPI Program
 5   was to ignore customer complaints and avoid tracking complaint trends so they never had
 6   to address them. In this way, Defendants could perpetuate the force-placed CPI scheme to
 7   their own financial benefit at their customers’ expense.
 8
     C.          Wells Fargo’s Management, Risk Officers, and Board of Directors Knew That
 9               the CPI Program Harmed Its Customers
10                    WFDS personnel reported on issues concerning the CPI Program to Wells
11   Fargo Bank’s Executive Risk Management Committee (“ERMC”) in April and July
12   2012.148 The ERMC was comprised of some of Wells Fargo’s most senior executives
13   including Pat Callahan (former Chief Administrative Officer), Kenneth Zimmerman
14   (former Executive Vice President, Deposit Products Group), James Strother (former
15   Executive Vice President and General Counsel), David Julian (Chief Auditor), Michael
16   Loughlin (former Chief Risk Officer), Kevin Mosse (former Head of Home Equity Lending,
17   Diversified Products Group), and others.
18                    The ERMC were briefed on numerous critical issues related to the structure
19   and operation of the CPI Program including the bank’s potential loss exposure under the
20   CPI Program versus an alternative product, the total premium paid, cost comparisons to
21   other insurance products, Wells Fargo’s failure to conduct an RFP for vendors since
22   inception of the program in 2002, the commission structure, the payment hierarchy for
23   borrowers, the backdating of CPI certificates, and other matters.149 Notwithstanding that
24   concerns with the CPI Program were brought to the attention of senior management in 2012,
25
     147
26         NatGen00255795 at p. 31.
     148
           WFCPI_00017004.
27
     149
           Id.
28
                                                      48
       75946874.1
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 53 of 111 Page ID
                                       #:3328



1    the force-placed CPI scheme remained in place with “[m]inimal changes to pricing or
 2   structure of [the] program since inception” for four more years.150
 3                  Following a deluge of customer complaints about the deceptive CPI Program,
 4   Wells Fargo scrambled to address the issue. In June and July 2016, WFDS and the Wells
 5   Fargo Risk Team identified and escalated three issues concerning the CPI Program to Tim
 6   Sloan (Wells Fargo’s Chief Executive Officer), Michael Loughlin (Wells Fargo’s former
 7   Chief Risk Officer), the Operating Committee, the ERMC, and the Board of Directors.151
 8   Those issues were:
 9
10                   Inadequacy of a 3rd party vendor’s process to validate
                      customer had their own insurance, resulting in unnecessary
11                    CPI placement;
12
                     Resulting impact on a borrower’s delinquency status leading
13                    to potentially adverse credit reporting impacts which were
14                    corrected on a reactive rather than proactive basis; and

15                   Potential repossession based solely on past due CPI amounts,
                      contrary to [line of business] policy.152
16
17                  In August 2016, Wells Fargo senior executives began contemplating
18   terminating the CPI Program, because “[k]eeping the program could lead to reputational
19   risk and potential legal exposure.”153
20                  Defendants discontinued their unusual practice of force-placing CPI on Wells
21   Fargo’s auto loan borrowers’ accounts effective September 30, 2016. Nonetheless, Wells
22
23
24
     150
25         WFCPI_00045980 at p.2.
     151
26         WFCPI_00062871 at 872.
     152
           Id.
27
     153
           WFCPI_00035207 at 208.
28
                                                  49
       75946874.1
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 54 of 111 Page ID
                                       #:3329



1    Fargo chose to continue assessing CPI charges on borrowers for whom it had previously
 2   force-placed CPI.154
 3                    In October 2016, Wells Fargo formed a Steering Committee of executive
 4   leaders from four teams—Consumer Lending, Risk Management, Legal and Audit—to
 5   identify and address legal and reputational issues and to devise proposals to mitigate further
 6   harm to borrowers on whose accounts Defendants had force-placed CPI.155 The Steering
 7   Committee communicated about CPI issues with Wells Fargo’s CEO Tim Sloan.156
 8                    In November 2016, Wells Fargo hired outside counsel, McGlinchey Stafford,
 9   and outside consulting firm, Oliver Wyman, to investigate the CPI Program and develop a
10   “remediation plan” to address the harm Defendants had caused to the bank’s auto loan
11   borrowers.157 Wells Fargo established a Working Group of executives who, along with
12   McGlinchey Stafford and Oliver Wyman, conducted a large number of interviews to
13   understand how the CPI Program worked, but the Working Group never even bothered to
14   interview any of the hundreds of thousands of customers who were defrauded.158
15                    Following reviews by the Steering Committee of executive leaders and outside
16   advisors, on June 27, 2017, Franklin Codel, Wells Fargo’s former Senior Executive Vice
17   President of Consumer Lending, reported to the Board of Directors the following “key
18   findings” and “weaknesses” about the CPI Program:
19
20                     Placement of insurance followed a limited insurance
                        verification process outsourced to a vendor.
21
22                     Until September 2016, CPI amounts assessed were not
                        itemized on periodic statements, making it difficult for
23
24
     154
           WFCPI_00062871 at 872.
25   155
           Id.
26   156
           Turner Dep. at 97:15-20.
27   157
           WFCPI_00062871 at 872.
     158
28         Turner Dep. at 38:10-40:8.
                                                    50
       75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 55 of 111 Page ID
                                       #:3330



1                      customers to understand that CPI was the cause of payment
                       increase.
 2
                     Customer complaints reflect that customers were required to
 3
                      submit proof of insurance multiple times to achieve
 4                    cancellation of unneeded coverage.
 5                   The complaint groups were not sufficiently staffed to handle
 6                    complaint volume, resulting in a backlog and delay in getting
                      customers’ concerns addressed.
 7
 8                   There was limited attempt to look holistically at complaint
                      trends and identify root causes both with respect to internal
 9                    complaints and complaints made to National General.
10
                     Customer payments were allocated to CPI interest prior to loan
11                    principal, resulting in delinquency if customers continued to
                      make their scheduled principal and interest payments without
12
                      additional CPI amounts owed.
13
                     Interest charges related to the pro-rated premiums refunded
14                    were not always reversed when CPI was partially cancelled.
15
                     Late fees resulting from CPI were not always refunded
16                    adequately.
17
                     When CPI was cancelled, credit reporting may not have been
18                    updated to remove delinquency marks caused by charges for
                      unneeded CPI coverage unless affirmatively requested by
19
                      consumer.159
20
                    Nonetheless, Wells Fargo refused to publicly acknowledge the CPI scheme
21
     until information about it was leaked to the press.
22
     D.      The New York Times Exposes Defendants’ Force-Placed CPI Scheme
23
                    Defendants’ fraudulent CPI scheme finally came to light on July 27, 2017,
24
     when The New York Times ran an investigative report on the scandal.160 The Times report,
25
26   159
         WFCPI_00062871 at 873.
     160
27       Gretchen Morgenson, The New York Times, Wells Fargo Forced Unwanted Auto Insurance on
     Borrowers, July 27, 2017, available at https://www.nytimes.com/2017/07/27/business/wells-fargo-
28   unwanted-auto-insurance.html.
                                                      51
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 56 of 111 Page ID
                                       #:3331



1    was based on a copy of the internal report commissioned by and prepared for Wells Fargo
 2   by consulting firm Oliver Wyman that detailed the scheme (the “Oliver Wyman Report”).
 3                    The Oliver Wyman Report was commissioned in 2016 and completed in
 4   February 2017—five months before it was leaked to the press. The Oliver Wyman Report
 5   investigated Defendants’ CPI practices, but only between January 2012 and July 2016. It
 6   found that Defendants charged roughly 800,000 consumers for CPI they did not need, with
 7   an estimated 274,000 becoming delinquent on their account.                   Approximately 25,000
 8   vehicles were wrongfully repossessed as a result of Defendants’ CPI practices. The report
 9   estimated Wells Fargo owed $73 million to its customers.161
10                    But, the scheme began well before 2012, and Wells Fargo’s borrowers
11   sustained financial damages far beyond the costs of the insurance.162 The harm also
12   included repossession costs, late fees, charges for insufficient funds, time spent dealing with
13   overdrafts, unfair charges, bank account deficiencies, attempts to reverse the Defendants’
14   wrongful charges, and damage to consumers’ credit reports.
15                    In a press release posted to its Dealer Services website on the same day the
16   Times story first ran, Wells Fargo announced a purported “remediation” program: “In total,
17   approximately $64 million of cash remediation will be sent to customers in the coming
18   months, along with $16 million of account adjustments, for a total of approximately $80
19   million in remediation.”163
20
21
     161
           Id. The Oliver Wyman Report
22                                                                                           See
     WFCPI_00030101 at 103.
23
     162
        The New York Times reported that the scheme began as early as 2006. Id. But, after a subsequent
24   Times article questioned the time period of Wells Fargo’s study, Wells Fargo subsequently admitted that
25   the CPI scheme began as early as 2005. See Wells Fargo, SEC and Other Regulatory Filings, Q3 2017
     Form 10-Q, at p.3, November 3, 2017, available at
26   https://www08.wellsfargomedia.com/assets/pdf/about/investor-relations/sec-filings/2017/third-quarter-
     10q.pdf. As detailed herein, the scheme began in March 2002.
27   163
           See Wells Fargo Announces Plan to Remediate Customers for Auto Insurance Coverage, supra at n.1.
28
                                                        52
       75946874.1
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 57 of 111 Page ID
                                       #:3332



1                   The core decisions concerning the nationwide remediation program were made
 2   by Wells Fargo from it California offices and headquarters.
 3                  But, Wells Fargo’s “remediation” program is not what it purports to be. Wells
 4   Fargo has not offered consumers remediation of the financial harm they suffered. Rather,
 5   Wells Fargo has informed borrowers that if they submit proof of insurance, they “may be
 6   eligible for a refund.” Wells Fargo offers no “remediation” for its scheme to apply
 7   unnecessary, unauthorized and inflated CPI premiums, and Wells Fargo’s remediation
 8   program offers no relief for the lucrative kickbacks it received in the form of unearned
 9   commissions.164
10                  Moreover, the Wells Fargo executive tasked with designing a remediation
11   program immediately recognized that the CPI business unit was incapable of assisting,
12   because “1) they are not independent enough (too close to the issues to make proper
13   judgment) and 2) [there were] not enough people around with a customer service mindset
14   to err on the side of the customer.”165
15                  Wells Fargo’s announced “remediation” program drew criticism from federal
16   regulators. On October 20, 2017, The New York Times ran a follow-up article after having
17   reviewed a preliminary report on the CPI scandal prepared by the Office of the Comptroller
18   of the Currency (“OCC”).            The report stated that Wells Fargo had most likely
19   underestimated how much it would cost to reimburse harmed customers.166 The OCC found
20   that Wells Fargo’s claimed $80 million fund to compensate consumers was not enough
21   money to properly reimburse consumers, nor did the money sufficiently cover all of the
22
     164
23      WFCPI_00030101 at 113; Turner Dep. at 107:6-9, 108:10-13 (“Q. And 2 A says customers that paid
     higher premiums for CPI due to commissions charged. Do you see that? A. Yes. … Q. And it was a
24   business decision of the bank’s not to include that category in the remediation plan; right? A. The –
     yes.”).
25   165
           WFCPI_00060786.
26   166
        Gretchen Morgenson, The New York Times, Regulator Blasts Wells Fargo for Deceptive Auto
27   Insurance Program, October 20, 2017, available at https://www.nytimes.com/2017/10/20/business/wells-
     fargo-auto-insurance-comptroller.html.
28
                                                      53
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 58 of 111 Page ID
                                       #:3333



1    consumers impacted. The OCC also found that Wells Fargo used “an overly complicated
 2   reimbursement methodology, which lacked clear support for addressing all the customer
 3   costs incurred,” according to the report.
 4                    As noted by the Times, “[t]he report paints a damning picture of a bank that
 5   didn’t monitor its contractors, that lacked the impetus to correct problems once they were
 6   uncovered and that proved unresponsive to complaints from its customers.” 167
 7                    Whereas Wells Fargo initially claimed that Defendants’ force-placed CPI
 8   practices affected only 570,000 borrowers between January 2012 and 2016 and would
 9   require $80 million in remediation, Wells Fargo’s 2017 3rd Quarter Form 10-Q, filed on
10   November 3, 2017, paints a different picture. Wells Fargo then admitted that “[t]he time
11   period in which customers may be eligible to claim or otherwise receive remediation
12   compensation for certain CPI placements has now been extended back to October 15,
13   2005.”168       And, whereas Wells Fargo originally pledged $80 million to remediate
14   Defendants’ fraudulent practices, Wells Fargo increased its estimate to approximately $130
15   million.169 Again, this proposed remediation is insufficient.
16                    Soon after the Times reported on the OCC’s report, Senator Sherrod Brown, a
17   member of the Senate Banking Committee, bluntly noted during a Congressional hearing
18   on Wells Fargo’s various scandals: “The company pure and simple lied to this committee—
19   and lied to the public.”170 Senator Brown was referring to the fact that Wells Fargo said it
20   first became aware of the CPI debacle a year earlier, in July 2016. Yet, former Wells Fargo
21   CEO John Stumpf did not disclose the CPI scheme to Congress during a hearing in
22   September 2016 concerning millions of fake bank accounts that Wells Fargo created. And
23
24   167
           See id.
25   168
           Q3 2017 Form 10-Q, supra at n.161, at p. 5.
     169
26         Id.
     170
27      Matt Egan, CNN, Wells Fargo accused of lying to Congress about auto insurance scandal, October 3,
     2017, available at http://money.cnn.com/2017/10/03/investing/wells-fargo-lie-congress-hearing-auto-
28   insurance/index.html.
                                                         54
       75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 59 of 111 Page ID
                                       #:3334



1    of course, Wells Fargo failed to acknowledge that the bank’s senior executives on the
 2   ERMC had been briefed on issues with the CPI Program in 2012.
 3                    In written questions following the 2016 fake account hearings, the Senate
 4   Banking Committee specifically asked Wells Fargo executives if they were “confident that
 5   this type of fraudulent activity does not exist” elsewhere in the bank. Lawmakers also asked
 6   whether Wells Fargo “discovered other types of misconduct.” Wells Fargo responded in
 7   November 2016, saying: “We believe that the activity at issue here was limited to certain”
 8   employees working in the company’s community banking division. Wells Fargo did not
 9   mention the auto insurance scandal, which was rooted in its auto dealer services
10   department.171
11                    Recently, the Honorable John Tigar, United States District Judge for the
12   Northern District of California, rejected similar claims of lack of corporate knowledge or
13   involvement in the “fake accounts” scandal also plaguing Wells Fargo. “Just as it is
14   implausible that the director defendants were unaware of the account-creation scheme given
15   the extent of the alleged fraud and the number of red flags,” Judge Tigar wrote, “it is
16   implausible that Wells Fargo’s senior management, involved in the day-to-day operations
17   of the bank and with greater access to the underlying cross-sell metrics and employee
18   whistle-blower complaints than independent board members, was unaware of the alleged
19   fraud.”172
20                    In a now-familiar theme, Wells Fargo’s 2017 3rd quarter 10-Q filing notes that
21   “a former team member has alleged retaliation for raising concerns regarding automobile
22   lending practices.”173
23
24   171
           Id.
25   172
        Gretchen Morgenson, The New York Times, Bringing Accountability to the Wells Fargo Boardroom,
26   November 3, 2017, available at https://www.nytimes.com/2017/11/03/business/wells-fargo-board.html;
     see also In re Wells Fargo & Company Shareholder Derivative Litig. 282 F. Supp. 3d 1074, 1099–1100
27   (N.D. Cal. Oct. 4, 2017).
     173
28         See Wells Fargo Q3 2017 Form 10-Q, supra at n. 161.
                                                        55
       75946874.1
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 60 of 111 Page ID
                                       #:3335



1                   Federal regulators finally recognized that Wells Fargo’s explanations and
 2   excuses had been insufficient. In a pair of Consent Orders announced on April 20, 2018,
 3   the Consumer Financial Protection Bureau and the OCC found that Wells Fargo’s CPI
 4   practices violated multiple federal statutes and warranted some of the largest fines in recent
 5   memory. Wells Fargo agreed to pay $1 billion to federal regulators in part to settle claims
 6   it improperly charged auto loan customers for duplicative, unnecessary, and overpriced
 7   CPI.174
 8                  All of this paints a picture of a company—Wells Fargo—driven entirely by
 9   profit and its willing co-conspirator—National General—who together rigged an already
10   abusive insurance practice for their own ill-gotten gain.
11                              VI.    PLAINTIFFS’ EXPERIENCES
12                                    Plaintiff Angelina Camacho
13                  On January 25, 2014, Plaintiff Angelina Camacho purchased a used 2011
14   Mazda CX-9 from Maxon Mazda in Union, New Jersey.
15                  To finance her purchase, Ms. Camacho signed a form RISC that required her
16   to make fixed monthly payments of $595.00. The RISC also included a standard provision
17   that required her to maintain physical damage insurance protecting the seller’s collateral in
18   the vehicle. If Ms. Camacho failed to maintain physical-damage insurance, the RISC gave
19   the seller the option of purchasing insurance for itself and charging Ms. Camacho for the
20   premiums.
21                  Wells Fargo’s documents reflect that the dealerships verified that Ms.
22   Camacho, and other Plaintiffs, had the required insurance before turning the vehicle over
23   to her. Ms. Camacho provided the dealership with a copy of her insurance card, which
24   included her policy number and the contact information for her insurance agent.
25
26   174
         See In the Matter of Wells Fargo Bank, No. 2018-BCFP-0001 (April 20, 2018), available at
27   https://files.consumerfinance.gov/f/documents/cfpb_wells-fargo-bankna_consent-order_2018-04.pdf; In
     the Matter of Wells Fargo Bank, N.A., No. AAEC-2018-16, (April 20, 2018), available at
28   https://www.occ.gov/static/enforcementactions/ea2018-026.pdf.
                                                       56
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 61 of 111 Page ID
                                       #:3336



 1                  On or around January 9, 2015, Wells Fargo added a $1,282.00 CPI charge to
 2   Mr. Camacho’s outstanding balance. About a year later, on February 1, 2016, Wells Fargo
 3   added another CPI charge to Ms. Camacho’s account—this time in the amount of
 4   $1,037.00. Wells Fargo added these CPI charges even though Ms. Camacho had provided
 5   evidence of the required insurance when she purchased her vehicle, and even though Ms.
 6   Camacho continued to maintain the required insurance.
 7                  According to Ms. Camacho’s billing statements, the balance for her loan
 8   increased by nearly $1,000 for the period ending January 22, 2015, despite the fact that she
 9   had made her regular monthly payment.           The January bill separately calls out Ms.
10   Camacho’s monthly payment and even a $10 late charge that Wells Fargo charged her since
11   the last statement, but nowhere does Wells Fargo disclose that it added a CPI charge to Ms.
12   Camacho’s loan.
13                  Ms. Camacho did not learn that Wells Fargo had charged her for CPI coverage
14   until after vehicle was repossessed late in the evening on August 29, 2016.
15                  When Ms. Camacho finally learned about the CPI charges from Wells Fargo’s
16   representative, she was promptly able to provide the representative with her policy number
17   and Wells Fargo was able to verify through her insurance company that Ms. Camacho did
18   indeed maintain the required insurance. Ms. Camacho’s vehicle was then returned to her
19   and Wells Fargo cancelled her CPI coverage. However, Ms. Camacho continues to be
20   harmed from the erroneous CPI charges, since her Wells Fargo loan payments continue to
21   be marked as late.
22                  Defendants’ policies, practices, and procedures were to make other false and
23   misleading statements to Plaintiffs, including Ms. Camacho, by inflating the outstanding
24   balance on Plaintiffs’ loans in billing statements and mailing letters to Plaintiffs 42 and 77
25   days after loan origination that falsely stated that Wells Fargo lacked evidence of Plaintiffs’
26   insurance and was exercising its contractual right to add CPI fees in good faith, when in
27   fact Defendants had Plaintiffs’ insurance information.
28
                                                   57
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 62 of 111 Page ID
                                       #:3337



1                   Plaintiff Camacho reviewed documents that were made available to her in
 2   connection with her auto loan. Had the CPI scheme been disclosed, Plaintiff Camacho
 3   would have seen and been aware of it and would not have would not have obtained an auto
 4   loan from Wells Fargo, would not have paid the CPI charges, and/or would have disputed
 5   the CPI charges and demanded full compensation.
 6                                       Plaintiff Odis Cole
 7                  On January 17, 2015, Plaintiff Odis Cole purchased a used 2011 Cadillac DTS
 8   from Driven Auto Sales in Burbank, Illinois.
 9                  To finance his purchase, Mr. Cole signed a form RISC that required him to
10   make fixed monthly payments of $330.37. The RISC also included a standard provision
11   that required him to maintain physical-damage insurance protecting the seller’s collateral
12   in the vehicle. If Mr. Cole failed to maintain physical-damage insurance, the RISC gave
13   the seller the option of purchasing insurance for itself and charging Mr. Cole for the
14   premiums.
15                  Wells Fargo’s documents reflect that the dealerships verified that Mr. Cole,
16   and other Plaintiffs, had the required insurance before turning the vehicle over. In this
17   regard, Mr. Cole further provided the dealership with a signed “Agreement to Provide
18   Physical Damage Insurance,” which reiterated his obligation to maintain the required
19   insurance.
20                  On or around November 10, 2015, Wells Fargo added a $1,116 CPI charge to
21   Mr. Cole’s outstanding loan balance. Wells Fargo did so even though Mr. Cole had provided
22   evidence of the required insurance when he purchased his vehicle, and it did so even though
23   Mr. Cole continued to maintain the required insurance.
24                  On or around November 23, 2015, Wells Fargo partially refunded Mr. Cole in
25   the amount of $842 for the CPI charge erroneously placed on his account. On or around
26   July 6, 2016, Wells Fargo added a second $1,082 CPI charge to Mr. Cole’s outstanding loan
27   balance.
28
                                                  58
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 63 of 111 Page ID
                                       #:3338



1                   After Mr. Cole asked his insurer to provide Wells Fargo with another copy of
 2   his insurance, Wells Fargo partially refunded Mr. Cole $569 for the CPI charge erroneously
 3   placed on his account on or around September 19, 2016. Wells Fargo did not fully refund
 4   Mr. Cole for the CPI charges he had already paid.
 5                   Defendants’ policies, practices, and procedures were to make other false and
 6   misleading statements to Plaintiffs, including Mr. Cole, by inflating the outstanding balance
 7   on Plaintiffs’ loans in billing statements and mailing letters to Plaintiffs 42 and 77 days after
 8   loan origination that falsely stated that Wells Fargo lacked evidence of Plaintiffs’ insurance
 9   and was exercising its contractual right to add CPI fees in good faith, when in fact
10   Defendants had Plaintiffs’ insurance information.
11                  Plaintiff Cole reviewed documents that were made available to him in
12   connection with his auto loan. Had the CPI scheme been disclosed, Plaintiff Cole would
13   have seen and been aware of it and would not have would not have obtained an auto loan
14   from Wells Fargo, would not have paid the CPI charges, and/or would have disputed the
15   CPI charges and demanded full compensation.
16                                        Plaintiff Nyle Davis
17                  On September 18, 2014, Plaintiff Nyle Davis purchased a used 2013 Dodge
18   Grand Caravan from Griffith Motor Company in Neosho, Missouri.
19                  To finance his purchase, Mr. Davis signed a form RISC that required him to
20   make fixed monthly payments of $369.44. The RISC also included a standard provision
21   that required him to maintain physical damage insurance protecting the seller’s collateral in
22   the vehicle. If Mr. Davis failed to maintain physical-damage insurance, the RISC gave the
23   seller the option of purchasing insurance for itself and charging Mr. Davis for the premiums.
24                  Wells Fargo’s documents reflect that the dealerships verified that Mr. Davis,
25   and other Plaintiffs, had the required insurance before turning the vehicle over. In this
26   regard, Mr. Davis provided Griffith Motor Company with proof of his insurance through
27   Progressive.
28
                                                    59
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 64 of 111 Page ID
                                       #:3339



1                   On or around February 27, 2015, Wells Fargo added a $988.00 CPI charge to
 2   Mr. Davis’ outstanding loan balance. Wells Fargo did so even though Mr. Davis had
 3   provided evidence of the required insurance when he purchased his vehicle, and it did so
 4   even though Mr. Davis continued to maintain the required insurance. Wells Fargo also
 5   added a CPI charge of $933.00 on April 12, 2016 and a charge of $208.99 on October 21,
 6   2016—even though Mr. Davis had the required insurance during those periods.
 7                  On or around April 21, 2015, Mr. Davis noticed that the amount owing on his
 8   loan was higher than it should have been. In fact, the principal Mr. Davis owed was less
 9   than what appeared in the balance Wells Fargo reported to him.
10                  In late 2016, Mr. Davis’ vehicle was repossessed. The repossession company
11   told Mr. Davis that he was purportedly late on his Wells Fargo auto loan payments, and the
12   bank had ordered repossession of his vehicle. Mr. Davis ultimately had to pay $1,200 to
13   recover his vehicle from the repossession company.
14                        Defendants’ policies, practices, and procedures were to make other false
15   and misleading statements to Plaintiffs, including Mr. Davis, by inflating the outstanding
16   balance on Plaintiffs’ loans in billing statements and mailing letters to Plaintiffs 42 and 77
17   days after loan origination that falsely stated that Wells Fargo lacked evidence of Plaintiffs’
18   insurance and was exercising its contractual right to add CPI fees in good faith, when in
19   fact Defendants had Plaintiffs’ insurance information.
20                        Plaintiff Davis reviewed documents that were made available to him in
21   connection with his auto loan. Had the CPI scheme been disclosed, Plaintiff Davis would
22   have seen and been aware of it and would not have would not have obtained an auto loan
23   from Wells Fargo, would not have paid the CPI charges, and/or would have disputed the
24   CPI charges and demanded full compensation.
25                                     Plaintiff Duane Fosdick
26                  On June 28, 2014, Plaintiff Duane Fosdick purchased a used 2008 BMW 3-
27   Series vehicle from Courtesy Motors Auto Center in Chico, California.
28
                                                   60
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 65 of 111 Page ID
                                       #:3340



 1                  To finance his purchase, Mr. Fosdick signed a form RISC that required him to
 2   make fixed monthly payments of $359.74. The RISC also included a standard provision
 3   that required him to maintain physical damage insurance protecting the seller’s collateral in
 4   the vehicle. If Mr. Fosdick failed to maintain the required insurance, the RISC gave the
 5   seller the option of purchasing insurance for itself and charging Mr. Fosdick for the
 6   premiums.
 7                  Wells Fargo’s documents reflect that the dealerships verified that Mr. Fosdick,
 8   and other Plaintiffs, had the required insurance before turning the vehicle over. In this
 9   regard, Mr. Fosdick provided the dealership with proof of insurance, as well as a signed
10   “Agreement to Furnish Insurance Policy” that listed the name of Mr. Fosdick’s insurance
11   company (National General, as it turned out), his insurance agent, policy number, and his
12   insurance agent’s address.
13                  The tellers at the Wells Fargo branch where he tendered his monthly payment
14   did not inform him that, on or about October 7, 2014, Wells Fargo added a $1,423.00 CPI
15   charge to his account and his monthly payments had therefore increased. As a result, Wells
16   Fargo began charging Mr. Fosdick late fees—which were also added to his outstanding
17   balance—and reporting to credit bureaus that Mr. Fosdick had past-due loan payments.
18                  Even after Mr. Fosdick proved to Wells Fargo that he was wrongly charged
19   for CPI coverage, Wells Fargo added another CPI charge to Mr. Fosdick’s loan balance on
20   October 7, 2015—this time in the amount of $1,393.00. Once again, Wells Fargo did so
21   even though Mr. Fosdick had provided evidence of the required insurance (both when he
22   purchased his vehicle, and again when he called to complain about the first wrongly-placed
23   CPI policy), and it did so even though Mr. Fosdick continued to maintain the required
24   insurance.
25                  On August 15, 2016, Wells Fargo mailed Mr. Fosdick a letter advising him
26   that they had cancelled the CPI coverage previously purchased for his vehicle and would
27   be removing the CPI charges previously added to his loan balance. Wells Fargo did not
28
                                                   61
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 66 of 111 Page ID
                                       #:3341



1    remove the late charges incurred as a result of the CPI charges or correct the adverse credit
 2   reports that resulted from the CPI charges.
 3                   Defendants’ policies, practices, and procedures were to make other false and
 4   misleading statements to Plaintiffs, including Mr. Fosdick, by inflating the outstanding
 5   balance on Plaintiffs’ loans in billing statements and mailing letters to Plaintiffs 42 and 77
 6   days after loan origination that falsely stated that Wells Fargo lacked evidence of Plaintiffs’
 7   insurance and was exercising its contractual right to add CPI fees in good faith, when in
 8   fact Defendants had Plaintiffs’ insurance information.
 9                   10. Plaintiff Fosdick reviewed documents that were made available to him
10   in connection with his auto loan. Had the CPI scheme been disclosed, Plaintiff Fosdick
11   would have seen and been aware of it and would not have would not have obtained an auto
12   loan from Wells Fargo, would not have paid the CPI charges, and/or would have disputed
13   the CPI charges and demanded full compensation.
14                                    Plaintiff Regina Gonzalez
15                  On March 22, 2014, Plaintiff Regina Gonzalez purchased a used Chevrolet
16   HHR station wagon from Inver Grove Ford Lincoln in Inver Grove Heights, Minnesota.
17                  To finance her purchase, Ms. Gonzalez signed a form RISC that required her
18   to make monthly payments of $284.21 for 72 months. The RISC also included a standard
19   provision that required her to maintain physical-damage insurance protecting the seller’s
20   collateral in the vehicle. If Ms. Gonzalez failed to maintain the required insurance, the
21   RISC gave the seller the option of purchasing insurance for itself and charging her for the
22   premiums.
23                  Wells Fargo’s documents reflect that the dealerships verified that Ms.
24   Gonzalez, and other Plaintiffs, had the required insurance before turning the vehicle over.
25   In this regard, while at the dealership, Ms. Gonzalez provided the dealership with a copy of
26   her insurance card. Ms. Gonzalez provided the dealership with a signed “Agreement to
27   Provide Insurance,” which reiterated her obligation to maintain the required insurance, and
28
                                                   62
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 67 of 111 Page ID
                                       #:3342



 1   listed the name of her insurance company, her policy number, and her insurance agent’s
 2   name and telephone number.
 3                  On or around March 10, 2015, Wells Fargo added a $1,343 CPI charge to Ms.
 4   Gonzalez’s outstanding loan balance. Wells Fargo did so even though Ms. Gonzalez had
 5   provided evidence of the required insurance when she purchased her vehicle, and it did so
 6   even though Ms. Gonzalez continued to maintain the required insurance.
 7                  In a letter sent by U.S. Mail dated February 26, 2015, Wells Fargo informed
 8   Ms. Gonzalez that CPI had been placed on her account for the period between November
 9   29, 2014 and November 29, 2015 but stated that it had cancelled this force-placed CPI for
10   the period from February 19, 2015 to November 29, 2015 because of “duplicate coverage.”
11   The letter erroneously maintained that Ms. Gonzalez had not provided proof of insurance
12   for the time period of November 29, 2014 to February 29, 2015 but implicitly acknowledged
13   that she had provided proof of insurance for the remaining time period. On or around March
14   11, 2015, Wells Fargo partially refunded Ms. Gonzalez in the amount of $1,041 for the CPI
15   charge erroneously placed on her account.
16                  On or around June 1, 2015, Wells Fargo added a second $1,303 CPI charge to
17   Ms. Gonzalez’s outstanding loan balance. Wells Fargo did so even though Ms. Gonzalez
18   had provided evidence of the required insurance when she purchased her vehicle and
19   continued to maintain the required insurance—and despite the fact that Wells Fargo had
20   acknowledged in its February 26, 2015 letter that CPI was “duplicate coverage” because
21   she already maintained the required insurance.
22                  Ms. Gonzalez generally made loan payments by deposit at a Wells Fargo drive-
23   through or with a teller inside her local Wells Fargo branch. She knew the amount of her
24   regular monthly loan payments and did not notice that Wells Fargo had unilaterally and
25   unlawfully increased her outstanding loan balance.
26                  In or around August 2015, Ms. Gonzalez received a billing statement by U.S.
27   Mail and discovered that the amount owing on her loan was higher than it should have been.
28   In fact, the principal Ms. Gonzalez owed was less than what appeared in her balance.
                                                  63
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 68 of 111 Page ID
                                       #:3343



1    Unbeknownst to Ms. Gonzalez, Wells Fargo had been applying portions of her monthly
 2   payment toward the CPI charge and interest on that CPI charge—rather than toward the
 3   principal amount owing on Ms. Gonzalez’s loan.
 4                  Ms. Gonzalez informed Wells Fargo representatives over the phone that she
 5   already had insurance, but Wells Fargo continued to charge her for insurance. Beginning
 6   in or around December 2015, she received letters from Wells Fargo by U.S. Mail stating
 7   that she had failed to make full monthly payments of $485.62 (reflecting both her agreed
 8   upon monthly loan payment of $284.21 as well as the unlawful CPI charges) and that her
 9   vehicle would be repossessed if she did not pay a purportedly past due amount. On or
10   around February 16, 2016, Wells Fargo repossessed Ms. Gonzalez’s vehicle.
11                  Defendants’ policies, practices, and procedures were to make other false and
12   misleading statements to Plaintiffs, including Ms. Gonzalez, by inflating the outstanding
13   balance on Plaintiffs’ loans in billing statements and mailing letters to Plaintiffs 42 and 77
14   days after loan origination that falsely stated that Wells Fargo lacked evidence of Plaintiffs’
15   insurance and was exercising its contractual right to add CPI fees in good faith, when in
16   fact Defendants had Plaintiffs’ insurance information.
17                  Plaintiff Gonzalez reviewed documents that were made available to her in
18   connection with her auto loan. Had the CPI scheme been disclosed, Plaintiff Gonzalez
19   would have seen and been aware of it and would not have would not have obtained an auto
20   loan from Wells Fargo, would not have paid the CPI charges, and/or would have disputed
21   the CPI charges and demanded full compensation.
22                                     Plaintiff Brandon Haag
23                  On November 14, 2013, Plaintiff Brandon Haag purchased a used 2008 BMW
24   5 Series from Dahl Automotive La Crosse in La Crosse, Wisconsin.
25                  To finance his purchase, Mr. Haag signed a form RISC that required him to
26   make fixed monthly payments of $484.50. The RISC also included a provision that required
27   him to maintain physical-damage insurance protecting the seller’s collateral in the vehicle.
28
                                                   64
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 69 of 111 Page ID
                                       #:3344



 1   If Mr. Haag failed to maintain physical-damage insurance, the RISC gave the seller the
 2   option of purchasing insurance for itself and charging Mr. Haag for the premiums.
 3                  Wells Fargo’s documents reflect that the dealerships verified that Mr. Haag,
 4   and other Plaintiffs, had the required insurance before turning the vehicle over. In this
 5   regard, while at the dealership, Mr. Haag signed an “Agreement to Provide Insurance,”
 6   which reiterated his obligation to maintain the required insurance, and listed the name of
 7   his insurance company (Geico), his policy number, the effective date of the policy, and
 8   comprehensive and collision deductibles under the policy.
 9                  On or around October 9, 2014, Wells Fargo added a $1,423.00 CPI charge to
10   Mr. Haag’s outstanding loan balance. Wells Fargo did so even though Mr. Haag had
11   provided evidence of the required insurance when he purchased his vehicle, and it did so
12   even though Mr. Haag continued to maintain the required insurance.
13                  Wells Fargo continued to charge Mr. Haag for the CPI policy and deducted
14   sums from his monthly loan payment to pay for the CPI premium. As a result of such
15   deductions, Mr. Haag was erroneously deemed to be delinquent under his loan agreement
16   and was charged late fees.
17                   Defendants’ policies, practices, and procedures were to make other false and
18   misleading statements to Plaintiffs, including Mr. Haag, by inflating the outstanding
19   balance on Plaintiffs’ loans in billing statements and mailing letters to Plaintiffs 42 and 77
20   days after loan origination that falsely stated that Wells Fargo lacked evidence of Plaintiffs’
21   insurance and was exercising its contractual right to add CPI fees in good faith, when in
22   fact Defendants had Plaintiffs’ insurance information.
23                   Plaintiff Haag reviewed documents that were made available to him in
24   connection with his auto loan. Had the CPI scheme been disclosed, Plaintiff Haag would
25   have seen and been aware of it and would not have would not have obtained an auto loan
26   from Wells Fargo, would not have paid the CPI charges, and/or would have disputed the
27   CPI charges and demanded full compensation.
28
                                                   65
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 70 of 111 Page ID
                                       #:3345



1                                      Plaintiff Paul Hancock
 2                  On February 8, 2016, Plaintiff Paul Hancock purchased a used 2006 Chrysler
 3   PT Cruiser from Hubler Ford Center in Shelbyville, Indiana
 4                  To finance his purchase, Mr. Hancock signed a form RISC that required him
 5   to make fixed monthly payments of $119.67. The RISC also included a provision that
 6   required him to maintain physical-damage insurance protecting the seller’s collateral in the
 7   vehicle. If Mr. Hancock failed to maintain physical-damage insurance, the RISC gave the
 8   seller the option of purchasing insurance for itself and charging Mr. Hancock for the
 9   premiums.
10                  Wells Fargo’s documents reflect that the dealerships verified that Mr.
11   Hancock, and other Plaintiffs, had the required insurance before turning the vehicle over.
12   In this regard, Mr. Hancock provided the dealership with a signed “Agreement to Provide
13   Insurance,” which reiterated his obligation to maintain the required insurance, and listed his
14   policy number and his insurance agent’s address and telephone number.
15                  On or around May 18, 2016, Wells Fargo added a $598.00 CPI charge to Mr.
16   Hancock’s outstanding loan balance. Wells Fargo did so even though Mr. Hancock had
17   provided evidence of the required insurance when he purchased his vehicle, and it did so
18   even though Mr. Hancock continued to maintain the required insurance.
19                  Wells Fargo increased the amount owing on Mr. Hancock’s loan without
20   explanation beginning in May 2016. On or around May 20, 2016, Wells Fargo sent Mr.
21   Hancock a bill by U.S. mail with a current payment due of $180.69. The statement
22   increased his monthly payment due from $119.67 without no stated reason. The bill also
23   reflects a total loan balance of $5,222—an unexplained increase from the $4,903 due on his
24   loan as of February 18, 2016.
25                  Only beginning on or around September 2016 did Wells Fargo disclose the
26   CPI charges that had been imposed on Mr. Hancock, sending him statements that included
27   itemized entries for CPI and CPI interest. A Wells Fargo bill dated September 19, 2016
28
                                                  66
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 71 of 111 Page ID
                                       #:3346



1    and sent by U.S. mail reflects that Mr. Hancock paid $75.63 towards CPI and $1.38 towards
 2   CPI interest in an earlier payment made on September 13, 2016.
 3                  Wells Fargo mailed Mr. Hancock letters on November 30, 2016 and December
 4   2, 2016 notifying him that it was discontinuing its force placed CPI program. But Wells
 5   Fargo still billed Mr. Hancock for CPI and CPI interest in a mailed statement dated January
 6   20, 2017. Furthermore, Wells Fargo did not refund Mr. Hancock for the CPI charges he
 7   had already paid.
 8                   Defendants’ policies, practices, and procedures were to make other false and
 9   misleading statements to Plaintiffs, including Mr. Hancock, by inflating the outstanding
10   balance on Plaintiffs’ loans in billing statements and mailing letters to Plaintiffs 42 and 77
11   days after loan origination that falsely stated that Wells Fargo lacked evidence of Plaintiffs’
12   insurance and was exercising its contractual right to add CPI fees in good faith, when in
13   fact Defendants had Plaintiffs’ insurance information.
14                   Plaintiff Hancock reviewed documents that were made available to him in
15   connection with his auto loan. Had the CPI scheme been disclosed, Plaintiff Hancock
16   would have seen and been aware of it and would not have would not have obtained an auto
17   loan from Wells Fargo, would not have paid the CPI charges, and/or would have disputed
18   the CPI charges and demanded full compensation.
19                                     Plaintiff Dustin Havard
20                  On April 3, 2012, Plaintiff Dustin Havard purchased a used Ford F150 truck
21   from Watson Quality Ford in Jackson, Mississippi.
22                  To finance his purchase, Mr. Havard signed a form RISC that required him to
23   make fixed monthly payments of $396.52. The RISC also included a standard provision
24   that required him to maintain physical damage insurance protecting the seller’s collateral in
25   the vehicle. If Mr. Havard failed to maintain physical damage insurance, the RISC gave
26   the seller the option of purchasing insurance for itself and charging Mr. Havard for the
27   premiums.
28
                                                   67
       75946874.1
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 72 of 111 Page ID
                                       #:3347



 1                  Wells Fargo’s documents reflect that the dealerships verified that Mr. Havard,
 2   and other Plaintiffs, had the required insurance before turning the vehicle over. HavardIn
 3   this regard, Mr. Havard provided the dealership with a signed “Agreement to Furnish
 4   Insurance Policy,” which reiterated his obligation to maintain the required insurance, and
 5   listed the name of his insurance company, his insurance agent’s name and phone number,
 6   and the expiration date of his current policy.
 7                  On or around July 12, 2012, Wells Fargo added a $1,200.00 CPI charge to Mr.
 8   Havard’s outstanding loan balance. It added another CPI charge, this time for $975.00, on
 9   September 16, 2014, and a third CPI charge for $954.00 on January 13, 2016.
10                  Shortly after the first CPI charge was added to Mr. Havard’s account, he was
11   online checking his account and noticed that his outstanding balance had increased. This
12   was because Wells Fargo was unlawfully charging him for CPI coverage.
13                  Mr. Havard repeatedly provided Wells Fargo with evidence that he maintained
14   the required insurance, yet Wells Fargo continued to place CPI charges on Mr. Havard’s
15   accounts and apply his monthly loan payments toward the CPI charges and interest on those
16   charges. As a result, Mr. Havard was charged late fees, deemed to be delinquent under his
17   loan agreement, and his vehicle was wrongly repossessed and held for two weeks.
18                  Defendants’ policies, practices, and procedures were to make other false and
19   misleading statements to Plaintiffs, including Mr. Havard, by inflating the outstanding
20   balance on Plaintiffs’ loans in billing statements and mailing letters to Plaintiffs 42 and 77
21   days after loan origination that falsely stated that Wells Fargo lacked evidence of Plaintiffs’
22   insurance and was exercising its contractual right to add CPI fees in good faith, when in
23   fact Defendants had Plaintiffs’ insurance information.
24                  Plaintiff Havard reviewed documents that were made available to him in
25   connection with his auto loan. Had the CPI scheme been disclosed, Plaintiff Havard would
26   have seen and been aware of it and would not have would not have obtained an auto loan
27   from Wells Fargo, would not have paid the CPI charges, and/or would have disputed the
28   CPI charges and demanded full compensation.
                                                   68
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 73 of 111 Page ID
                                       #:3348



1                                       Plaintiff Brian Miller
 2                  On October 31, 2014, Plaintiff Brian Miller purchased a used 2005 Chevrolet
 3   Avalanche from Desoto Auto Sales in Olive Branch, Mississippi.
 4                  To finance his purchase, Mr. Miller signed a form RISC that required him to
 5   make fixed monthly payments of $367.11. The RISC also included a standard provision
 6   that required him to maintain physical damage insurance protecting the seller’s collateral in
 7   the vehicle. If Mr. Miller failed to maintain the required insurance, the RISC gave the seller
 8   the option of purchasing insurance for itself and charging Mr. Miller for the premiums.
 9                  Wells Fargo’s documents reflect that the dealerships verified that Mr. Miller,
10   and other Plaintiffs, had the required insurance before turning the vehicle over. In this
11   regard, the dealership reviewed and kept a copy of Mr. Miller’s insurance card, which
12   included the name of his insurance company, his policy number, his insurance agent, and
13   contact information for both the insurance company and agent. Both the dealership and Mr.
14   Miller also signed an “Agreement to Provide Insurance,” which confirmed Mr. Miller had
15   “arranged for the required insurance through the insurance company shown” and stated that
16   Wells Fargo “reserve[d] the right to contact your agent and verify the insurance information
17   provided.” The insurance information was not filled in on the form because the dealership
18   instead took a copy of Mr. Miller’s insurance card.
19                  On or around December 22, 2015, Wells Fargo added a $862.00 CPI charge to
20   the amount owed under Mr. Miller’s RISC. Wells Fargo did so even though Mr. Miller had
21   provided evidence of the required insurance when he purchased his vehicle, and it did so
22   even though Mr. Miller continued to maintain the required insurance.
23                  Mr. Miller had set up an automatic bill pay so his fixed monthly payment
24   would be deducted from his Wells Fargo bank account each month. Once Wells Fargo
25   added a $862.00 CPI charge to his outstanding balance, it began applying a portion of his
26   monthly payments toward the CPI charge and interest on the CPI charge. As a result, under
27   Wells Fargo’s false internal accounting, Mr. Miller’s monthly payments were insufficient,
28
                                                  69
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 74 of 111 Page ID
                                       #:3349



1    and Wells Fargo began charging him late fees—which were also added to the outstanding
 2   balance on Mr. Miller’s loan—and reporting negative information to the credit bureaus.
 3                  Mr. Miller did not learn that Wells Fargo had force-placed CPI on his account,
 4   imposed late charges, or reported delinquencies to credit bureaus until on or about July 29,
 5   2016. While trying to buy his wife a car, he discovered that his credit score had dropped
 6   and was told the reason was six late payments reported by Wells Fargo.
 7                  Mr. Miller again provided his insurance information to Wells Fargo (which
 8   remained unchanged from the information Wells Fargo already had). About a week later,
 9   Wells Fargo removed the CPI coverage from Mr. Miller’s account. Wells Fargo has not,
10   however, refunded the late charges incurred as a result of its unlawful CPI charges or
11   corrected the negative credit information it provided to the credit bureaus.
12                  Defendants’ policies, practices, and procedures were to make other false and
13   misleading statements to Plaintiffs, including Mr. Miller, by inflating the outstanding
14   balance on Plaintiffs’ loans in billing statements and mailing letters to Plaintiffs 42 and 77
15   days after loan origination that falsely stated that Wells Fargo lacked evidence of Plaintiffs’
16   insurance and was exercising its contractual right to add CPI fees in good faith, when in
17   fact Defendants had Plaintiffs’ insurance information.
18                  Plaintiff Miller reviewed documents that were made available to him in
19   connection with his auto loan. Had the CPI scheme been disclosed, Plaintiff Miller would
20   have seen and been aware of it and would not have would not have obtained an auto loan
21   from Wells Fargo, would not have paid the CPI charges, and/or would have disputed the
22   CPI charges and demanded full compensation.
23                                     Plaintiff Analisa Moskus
24                  On May 31, 2008, Plaintiff Analisa Moskus purchased a used 2007 Toyota
25   4Runner from Hawthorne Motors in Lawndale, California.
26                  To finance her purchase, Ms. Moskus signed a form RISC that required her to
27   make fixed monthly payments of $327.32. The RISC also included a standard provision
28   that required her to maintain physical damage insurance protecting the seller’s collateral in
                                                   70
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 75 of 111 Page ID
                                       #:3350



 1   the vehicle. If Ms. Moskus failed to maintain physical damage insurance, the RISC gave
 2   the seller the option of purchasing insurance for itself and charging Ms. Moskus for the
 3   premiums.
 4                  Wells Fargo’s documents reflect that the dealerships verified that Ms.
 5   Moskus, and other Plaintiffs, had the required insurance before turning the vehicle over. In
 6   this regard, Ms. Moskus provided the dealership with a signed “Agreement to Furnish
 7   Insurance Policy,” which reiterated her obligation to maintain the required insurance, and
 8   listed the name of her insurance company, her policy number, and her insurance agent’s
 9   phone number.
10                  Ms. Moskus provided Defendants with evidence that she already had insurance
11   through AAA on multiple occasions. But on January 23, 2013, Wells Fargo nonetheless
12   billed Ms. Moskus for CPI, adding $798.00 to her outstanding loan balance.
13                  Wells Fargo continued to charge Ms. Moskus for CPI, even after she called to
14   complain, and wrongfully applied portions of Ms. Moskus’s monthly loan payment toward
15   the CPI charge and interest on that charge.        As a result, Ms. Moskus was erroneously
16   deemed to be delinquent under her loan agreement and Wells Fargo reported that
17   delinquency to credit agencies.
18                  Defendants’ policies, practices, and procedures were to make other false and
19   misleading statements to Plaintiffs, including Ms. Moskus, by inflating the outstanding
20   balance on Plaintiffs’ loans in billing statements and mailing letters to Plaintiffs 42 and 77
21   days after loan origination that falsely stated that Wells Fargo lacked evidence of Plaintiffs’
22   insurance and was exercising its contractual right to add CPI fees in good faith, when in
23   fact Defendants had Plaintiffs’ insurance information.
24                  Plaintiff Moskus reviewed documents that were made available to her in
25   connection with her auto loan. Had the CPI scheme been disclosed, Plaintiff Moskus would
26   have seen and been aware of it and would not have would not have obtained an auto loan
27   from Wells Fargo, would not have paid the CPI charges, and/or would have disputed the
28   CPI charges and demanded full compensation.
                                                   71
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 76 of 111 Page ID
                                       #:3351



1                                       Plaintiff Keith Preston
 2                  On September 30, 2007, Plaintiff Keith Preston purchased a new 2008 Mazda3
 3   from Great Valley Chrysler Jeep in Sacramento, California.
 4                  To finance his purchase, Mr. Preston signed a form RISC that required him to
 5   make fixed monthly payments of $364.10. The RISC also included a standard provision
 6   that required him to maintain physical damage insurance protecting the seller’s collateral in
 7   the vehicle. If Mr. Preston failed to maintain physical damage insurance, the RISC gave
 8   the seller the option of purchasing insurance for itself and charging Mr. Preston for the
 9   premiums.
10                  Wells Fargo’s documents reflect that the dealerships verified that Mr. Preston,
11   and other Plaintiffs, had the required insurance before turning the vehicle over. In this
12   regard, Mr. Preston purchased insurance at the dealership from an insurance agent referred
13   by the dealership, and the dealership received copies of the insurance paperwork. Mr.
14   Preston also signed an “Agreement to Furnish Insurance Policy,” which listed the name of
15   Mr. Preston’s insurance company, his policy number, his insurance agent, and the agent’s
16   address and phone number.
17                  On or about May 1, 2008, Wachovia added a $1,583.00 CPI charge to the
18   amount owed on Mr. Preston’s loan. Wachovia did so even though Mr. Preston had
19   provided evidence of the required insurance when he purchased his vehicle, and it did so
20   even though Mr. Preston continued to maintain the required insurance.
21                  Two weeks after Wachovia added the CPI charge, it cancelled the CPI policy
22   it had added to Mr. Preston’s account. It reduced—but did not eliminate—the CPI charge
23   that had been added to Mr. Preston’s account. The amount remaining on the account was
24   $398.00.
25                  The unlawful CPI charge that Wachovia added to Mr. Preston’s account
26   resulted in a higher monthly payment, which Mr. Preston struggled to meet. The CPI charge
27   caused or contributed to late charges incurred by Mr. Preston, as well as to a monthly fee
28   that Wachovia charged Mr. Preston for paying his bill by phone. Because of the CPI charge,
                                                   72
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 77 of 111 Page ID
                                       #:3352



1    the monthly payment Wachovia insisted that Mr. Preston pay varied from month to month,
 2   and Mr. Preston needed to call the bank to be sure he was paying the correct amount.
 3                  Defendants’ policies, practices, and procedures were to make other false and
 4   misleading statements to Plaintiffs, including Mr. Preston, by inflating the outstanding
 5   balance on Plaintiffs’ loans in billing statements and mailing letters to Plaintiffs 42 and 77
 6   days after loan origination that falsely stated that Wells Fargo lacked evidence of Plaintiffs’
 7   insurance and was exercising its contractual right to add CPI fees in good faith, when in
 8   fact Defendants had Plaintiffs’ insurance information.
 9                  Plaintiff Preston reviewed documents that were made available to him in
10   connection with his auto loan. Had the CPI scheme been disclosed, Plaintiff Preston would
11   have seen and been aware of it and would not have would not have obtained an auto loan
12   from Wells Fargo, would not have paid the CPI charges, and/or would have disputed the
13   CPI charges and demanded full compensation.
14                                    Plaintiff Victoria Reimche
15                  On December 27, 2010, Plaintiff Victoria Reimche purchased a used 2008
16   Saturn VUE from Go Buick GMC Park Meadows in Lone Tree, Colorado.
17                  To finance her purchase, Ms. Reimche signed a form RISC that required her
18   to make fixed monthly payments of $352.84. The RISC also included a standard provision
19   that required her to maintain physical damage insurance protecting the seller’s collateral in
20   the vehicle. If Ms. Reimche failed to maintain physical damage insurance, the RISC gave
21   the seller the option of purchasing insurance for itself and charging Ms. Reimche for the
22   premiums.
23                  Wells Fargo’s documents reflect that the dealerships verified that Ms.
24   Reimche, and other Plaintiffs, had the required insurance before turning the vehicle over to
25   her. Ms. Reimche provided the dealership with a signed “Confirmation of Accidental
26   Physical Damage Insurance,” which reiterated her obligation to maintain the required
27   insurance.
28
                                                   73
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 78 of 111 Page ID
                                       #:3353



1                   On or around April 6, 2011, Wells Fargo added a $1,036.00 CPI charge to Ms.
 2   Reimche’s outstanding loan balance. Wells Fargo did so even though Ms. Reimche had
 3   provided evidence of the required insurance when she purchased her vehicle, and it did so
 4   even though Ms. Reimche continued to maintain the required insurance.
 5                  On or around June 21, 2011, Wells Fargo partially refunded Ms. Reimche in
 6   the amount of $ 551.00 for the CPI charge erroneously placed on her account.
 7                  On or around May 22, 2012, Wells Fargo added a second $977.00 CPI charge
 8   to Ms. Reimche’s outstanding loan balance. Wells Fargo did so even though Ms. Reimche
 9   had continued to maintain the required insurance.
10                  On or around May 23, 2012, Wells Fargo partially refunded Ms. Reimche in
11   the amount of $761.00 for the second CPI charge erroneously placed on her account.
12                  Ms. Reimche paid her loan with Wells Fargo in full on or around August 25,
13   2015. Because of the wrongfully charged CPI policies placed on her loan, Ms. Reimche’s
14   final billing statement was false and paid Wells Fargo more than it was owed.
15                  Defendants’ policies, practices, and procedures were to make other false and
16   misleading statements to Plaintiffs, including Ms. Reimche by inflating the outstanding
17   balance on Plaintiffs’ loans in billing statements and mailing letters to Plaintiffs 42 and 77
18   days after loan origination that falsely stated that Wells Fargo lacked evidence of Plaintiffs’
19   insurance and was exercising its contractual right to add CPI fees in good faith, when in
20   fact Defendants had Plaintiffs’ insurance information.
21                  Plaintiff Reimche reviewed documents that were made available to her in
22   connection with her auto loan. Had the CPI scheme been disclosed, Plaintiff Reimche
23   would have seen and been aware of it and would not have would not have obtained an auto
24   loan from Wells Fargo, would not have paid the CPI charges, and/or would have disputed
25   the CPI charges and demanded full compensation.
26                                      Plaintiff Dennis Small
27                  On September 29, 2014, Plaintiff Dennis Small purchased a used 2012 Ford
28   F350 truck from AutoNation Ford Memphis in Memphis, Tennessee.
                                                   74
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 79 of 111 Page ID
                                       #:3354



 1                  To finance his purchase, Mr. Small signed a form RISC that required him to
 2   make fixed monthly payments of $674.24. The RISC also included a standard provision
 3   that required him to maintain physical-damage insurance protecting the seller’s collateral
 4   in the vehicle. If Mr. Small failed to maintain physical damage insurance, the RISC gave
 5   the seller the option of purchasing insurance for itself and charging Mr. Small for the
 6   premiums.
 7                  Wells Fargo’s documents reflect that the dealerships verified that Mr. Small,
 8   and other Plaintiffs, had the required insurance before turning the vehicle over. In this
 9   regard, while at the dealership, Mr. Small added the vehicle to his existing comprehensive
10   insurance policy, printed out confirmation that he maintained the required coverage, and
11   provided that evidence of insurance to the dealership. Mr. Small provided the dealership
12   with a signed “Agreement to Provide Insurance,” which reiterated his obligation to maintain
13   the required insurance, and listed the name of his insurance company, his policy number,
14   and his insurance company’s address and telephone number.
15                  On or around March 22, 2016, Wells Fargo added a $1,282.00 CPI charge to
16   Mr. Small’s outstanding loan balance. Wells Fargo did so even though Mr. Small had
17   provided evidence of the required insurance when he purchased his vehicle, and it did so
18   even though Mr. Small continued to maintain the required insurance.
19                  Mr. Small had set up auto-pay with Wells Fargo, so that his loan payments
20   would be transferred from his debit account automatically each month, and at first, because
21   the monthly payments were in the same amount, he did not notice that Wells Fargo had
22   unilaterally and unlawfully increased his outstanding loan balance.
23                  In or around October 2016, however, Mr. Small was online checking his
24   balances when he noticed that the amount owing on his loan was higher than it should have
25   been. In fact, the principal Mr. Small owed was less than what appeared in his balance.
26   Unbeknownst to Mr. Small, Wells Fargo had been applying portions of his monthly
27   payment toward the CPI charge and interest on that CPI charge—rather than toward the
28   principal amount owing on Mr. Small’s loan.
                                                  75
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 80 of 111 Page ID
                                       #:3355



1                   Defendants’ policies, practices, and procedures were to make other false and
 2   misleading statements to Plaintiffs, including Mr. Small, by inflating the outstanding
 3   balance on Plaintiffs’ loans in billing statements and mailing letters to Plaintiffs 42 and 77
 4   days after loan origination that falsely stated that Wells Fargo lacked evidence of Plaintiffs’
 5   insurance and was exercising its contractual right to add CPI fees in good faith, when in
 6   fact Defendants had Plaintiffs’ insurance information.
 7                  Plaintiff Small reviewed documents that were made available to him in
 8   connection with his auto loan. Had the CPI scheme been disclosed, Plaintiff Small would
 9   have seen and been aware of it and would not have would not have obtained an auto loan
10   from Wells Fargo, would not have paid the CPI charges, and/or would have disputed the
11   CPI charges and demanded full compensation.
12                                      Plaintiff Bryan Tidwell
13                  On March 9, 2016, Plaintiff Bryan Tidwell purchased a used 2012 Subaru
14   Outback from Fremont Motor Cody Inc. in Cody, Wyoming.
15                  To finance his purchase, Mr. Tidwell signed a form RISC that required him to
16   make fixed monthly payments of $189.96. The RISC also included a provision that required
17   him to maintain physical-damage insurance protecting the seller’s collateral in the vehicle.
18   If Mr. Tidwell failed to maintain physical-damage insurance, the RISC gave the seller the
19   option of purchasing insurance for itself and charging Mr. Tidwell for the premiums.
20                  Wells Fargo’s documents reflect that the dealerships verified that Mr. Tidwell
21   and other Plaintiffs, had the required insurance before turning the vehicle over to him. Mr.
22   Tidwell provided evidence of that insurance while he was at the dealership. Mr. Tidwell
23   also provided the dealership with a signed “Agreement to Provide Insurance,” which
24   reiterated his obligation to maintain the required insurance, and listed the name of his
25   insurance company (Progressive), as well as Progressive’s address and telephone number.
26                  On or around June 17, 2016, Wells Fargo added a $1,398.00 CPI charge to
27   Mr. Tidwell’s outstanding loan balance. Wells Fargo did so even though Mr. Tidwell had
28
                                                   76
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 81 of 111 Page ID
                                       #:3356



1    provided evidence of the required insurance when he purchased his vehicle, and it did so
 2   even though Mr. Tidwell continued to maintain the required insurance.
 3                  Mr. Tidwell had set up monthly automatic payments for his loan. When Wells
 4   Fargo added CPI, it cancelled his auto payment, causing Mr. Tidwell to incur a late fee.
 5                  Defendants’ policies, practices, and procedures were to make other false and
 6   misleading statements to Plaintiffs, including Mr. Tidwell, by inflating the outstanding
 7   balance on Plaintiffs’ loans in billing statements and mailing letters to Plaintiffs 42 and 77
 8   days after loan origination that falsely stated that Wells Fargo lacked evidence of Plaintiffs’
 9   insurance and was exercising its contractual right to add CPI fees in good faith, when in
10   fact Defendants had Plaintiffs’ insurance information.
11                  Plaintiff Tidwell reviewed documents that were made available to her in
12   connection with her auto loan. Had the CPI scheme been disclosed, Plaintiff Tidwell would
13   have seen and been aware of it and would not have would not have obtained an auto loan
14   from Wells Fargo, would not have paid the CPI charges, and/or would have disputed the
15   CPI charges and demanded full compensation.
16                              VII.   STATUTE OF LIMITATIONS
17   A.      Discovery Rule
18                  The discovery rule tolls any statutes of limitation otherwise-applicable to any
19   claims asserted herein.
20                  Plaintiffs and Class members did not discover, and could not have discovered
21   through the exercise of reasonable diligence, that Defendants conspired to force-place
22   unnecessary CPI on hundreds of thousands of borrowers and refuse to honor proof of
23   insurance, when provided.
24                  Defendants’ CPI scheme was elaborate and well-concealed. Despite having
25   received proof of insurance at loan origination, Defendants falsely represented that they had
26   never received such information. Moreover, Wells Fargo chose not to disclose CPI charges,
27   including premium, interest and unearned commissions, in its regular billing statements to
28
                                                   77
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 82 of 111 Page ID
                                       #:3357



1    consumers at any point between inception of the CPI Program in 2002 and just before
 2   termination in September 2016.175
 3                  Indeed, an internal Wells Fargo audit in August 2015 concluded that the bank’s
 4   CPI billing practices were deceptive because the billing statements did “not provide an
 5   itemized break down of charges including CPI that makes up the total balance. …
 6   Customers may not be aware that CPI charges are included and balance due has
 7   increased and are negatively impacted with potential NSF and late fees. … Risks:
 8   Negative impact to customer (deceptive)[.]176
 9                  It was not until Wells Fargo commissioned a report on Defendants’ conduct—
10   which was leaked to The New York Times—that Plaintiffs and Class members discovered
11   the fraud. Plaintiffs and Class members had no realistic ability to discover the true nature
12   of Defendants’ CPI practices until July 27, 2017 at the earliest.
13   B.       Fraudulent Concealment
14                  Defendants’ affirmative and active concealment of their conduct also tolls any
15   otherwise-applicable statute of limitations to any claims asserted herein.
16                  Under the fraudulent concealment doctrine, the causes of action alleged herein
17   did or will only accrue upon discovery of the true nature of the charges assessed against
18   borrowers’ accounts, as a result of Defendants’ concealment of the material facts.
19                  Plaintiffs and members of the Class, as defined below, were kept ignorant by
20   Defendants of critical information required for the prosecution of their claims, without any
21   fault or lack of diligence on their part. Plaintiffs and members of the Class did not discover,
22   and could not have discovered through the exercise of reasonable diligence, the true nature
23   of the Defendants’ force-placed CPI scheme, including the kickbacks to Wells Fargo from
24   the CPI Vendor, until the publication of The New York Times article on July 27, 2017 at the
25   earliest. As described above, Wells Fargo recognized that its own billing practices were
26
     175
27         WFCPI_00062871 at 873.
     176
28         WFCPI_00048650; see also WFCPI_00006404.
                                                   78
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 83 of 111 Page ID
                                       #:3358



1    “deceptive” in that they deliberately concealed the CPI charges for all but one month of the
 2   fourteen year CPI scheme.
 3                  Defendants are under a continuous duty to disclose, to Plaintiffs and Class
 4   members, the true character, quality and nature of the charges they assess on borrowers’
 5   accounts. Defendants actively and affirmatively concealed the true character, quality, and
 6   nature of their assessment of force-placed charges for CPI polices on borrowers’ accounts.
 7   Defendants’ concealment includes their false and misleading statement and omissions of
 8   material fact in their Insurance Request letters, Coverage Issued letters, billing statements,
 9   customer service telephone calls, and elsewhere. Plaintiffs and members of the Class
10   reasonably relied on Defendants’ affirmative and active concealment.
11                            VIII. CLASS ACTION ALLEGATIONS
12   A.      Class Definitions
13                  Plaintiffs bring this action on behalf of themselves and a Nationwide Class and
14   State Classes (collectively, the “Class”), defined as:
15           Nationwide Class:
16           All residents of the United States of America who obtained an auto loan through
17           Wells Fargo Bank, N.A., or its predecessors, subsidiaries or divisions, and who were
18           assessed charges for CPI and/or related fees on or after March 1, 2002.
19           California State Class:
20           All residents of the State of California who obtained an auto loan through Wells
21           Fargo Bank, N.A., or its predecessors, subsidiaries or divisions, and who were
22           assessed charges for CPI and/or related fees on or after March 1, 2002.
23           Colorado State Class:
24           All residents of the State of Colorado who obtained an auto loan through Wells Fargo
25           Bank, N.A., or its predecessors, subsidiaries or divisions, and who were assessed
26           charges for CPI and/or related fees on or after March 1, 2002.
27           Indiana State Class:
28
                                                   79
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 84 of 111 Page ID
                                       #:3359



 1           All residents of the State of Indiana who obtained an auto loan through Wells Fargo
 2           Bank, N.A., or its predecessors, subsidiaries or divisions, and who were assessed
 3           charges for CPI and/or related fees on or after March 1, 2002.
 4           Minnesota State Class:
 5           All residents of the State of Minnesota who obtained an auto loan through Wells
 6           Fargo Bank, N.A., or its predecessors, subsidiaries or divisions, and who were
 7           assessed charges for CPI and/or related fees on or after March 1, 2002.
 8           Mississippi State Class:
 9           All residents of the State of Mississippi who obtained an auto loan through Wells
10           Fargo Bank, N.A., or its predecessors, subsidiaries or divisions, and who were
11           assessed charges for CPI and/or related fees on or after March 1, 2002.
12           Missouri State Class:
13           All residents of the State of Missouri who obtained an auto loan through Wells Fargo
14           Bank, N.A., or its predecessors, subsidiaries or divisions, and who were assessed
15           charges for CPI and/or related fees on or after March 1, 2002.
16           Wisconsin State Class:
17           All residents of the State of West Virginia who obtained an auto loan through Wells
18           Fargo Bank, N.A., or its predecessors, subsidiaries or divisions, and who were
19           assessed charges for CPI and/or related fees on or after March 1, 2002.
20           Wyoming State Class:
21           All residents of the State of Wyoming who obtained an auto loan through Wells Fargo
22           Bank, N.A., or its predecessors, subsidiaries or divisions, and who were assessed
23           charges for CPI and/or related fees on or after March 1, 2002.
24                  Certification of Plaintiffs’ claims for classwide treatment is appropriate
25   because Plaintiffs can prove the elements of their claims regarding liability and entitlement
26   to damages on a classwide basis using the same evidence as would be used to prove those
27   elements in individual actions alleging the same claim.
28
                                                  80
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 85 of 111 Page ID
                                       #:3360



1                   Plaintiffs reserve the right to amend the Class Definition if discovery and
 2   further investigation reveal that the Class should be expanded or otherwise modified.
 3   B.       Class Certification Requirements: Federal Rule of Civil Procedure 23
 4                  This action is brought and properly may be maintained as a class action on
 5   behalf of the Nationwide Class and/or State Classes proposed herein under the provisions
 6   of Federal Rules of Civil Procedure 23(a)(1)-(4) and 23(b)(3), and satisfies the requirements
 7   thereof.
 8                  Numerosity: While the exact number of members of the Class is unknown to
 9   Plaintiffs at this time, and can only be determined by appropriate discovery, membership in
10   the Class is ascertainable based upon the records maintained by Defendants. At this time,
11   Plaintiffs are informed and believe that the Class includes at least 2 million members.
12   Therefore, the Class is sufficiently numerous that joinder of all members of the Class in a
13   single action is impracticable under Federal Rule of Civil Procedure Rule 23(a)(1), and the
14   resolution of their claims through a class action will be of benefit to the parties and the
15   Court.
16                  Ascertainability: Names and addresses of members of the Class are available
17   from Defendants’ records. Notice can be provided to the members of the Class through
18   direct mailing, publication, or otherwise using techniques and a form of notice similar to
19   those customarily used in consumer class actions arising under California state law and
20   federal law.
21                  Typicality: Plaintiffs’ claims are typical of the claims of the other members of
22   the Class which they seek to represent under Federal Rule of Civil Procedure 23(a)(3)
23   because Plaintiffs and each member of the Class have been subjected to the same unlawful,
24   deceptive, and improper practices and has been damaged in the same manner thereby.
25                  Adequacy: Plaintiffs will fairly and adequately represent and protect the
26   interests of the Class as required by Federal Rule of Civil Procedure Rule 23(a)(4). Plaintiffs
27   are adequate representatives of the Class, because they have no interests which are adverse
28   to the interests of the members of the Class. Plaintiffs are committed to the vigorous
                                                    81
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 86 of 111 Page ID
                                       #:3361



 1   prosecution of this action and, to that end, Plaintiffs have retained counsel who are
 2   competent and experienced in handling class action litigation on behalf of consumers.
 3                     Superiority: A class action is superior to all other available methods of the fair
 4   and efficient adjudication of the claims asserted in this action under Federal Rule of Civil
 5   Procedure 23(b)(3) because:
 6                  a. The expense and burden of individual litigation make it economically
 7                     unfeasible for members of the Class to seek to redress their claims other than
 8                     through the procedure of a class action;
 9                  b. If separate actions were brought by individual members of the Class, the
10                     resulting duplicity of lawsuits would cause members to seek to redress their
11                     claims other than through the procedure of a class action; and
12                  c. Absent a class action, Defendants likely would retain the benefits of their
13                     wrongdoing, and there would be a failure of justice.
14                     Common questions of law and fact exist as to the members of the Class, as
15   required by Federal Rule of Civil Procedure 23(a)(2), and predominate over any questions
16   which affect individual members of the Class within the meaning of Federal Rule of Civil
17   Procedure 23(b)(3). The common questions of fact include, but are not limited to, the
18   following:
19                  a. Whether Defendants engaged in the unlawful conduct alleged herein:
20                  b. Whether Defendants force-placed CPI on Wells Fargo auto loan customers
21                     who maintained independent automobile insurance;
22                  c. Whether Defendants assessed CPI charges to Plaintiffs and other Class
23                     members including charges for premiums, interest, unearned commissions,
24                     and other fees as a result of their force-placement of CPI;
25                  d. Whether Defendants wrongfully threatened collections, repossessed vehicles,
26                     and made adverse notations on credit reports of Plaintiffs and other Class
27                     members as a result of their force-placement of CPI;
28
                                                       82
       75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 87 of 111 Page ID
                                       #:3362



1                   e. Whether Defendants made misrepresentations and omissions of material fact
 2                     regarding their loans and their procedures for force-placing CPI;
 3                  f. Whether Wells Fargo received kickback payments in the form of unearned
 4                     commissions from the CPI Vendor for force-placing CPI and, as a result,
 5                     whether Plaintiffs and Class members were charged unlawfully inflated CPI
 6                     premiums;
 7                  g. Whether Defendants knew or should have known that they failed to properly
 8                     confirm whether borrowers had independent automobile insurance;
 9                  h. Whether Defendants’ conduct violates RICO, the Bank Holding Company
10                     Act, consumer protection statutes, and other causes of action herein;
11                  i. Whether Plaintiffs and other Class members are entitled to equitable relief,
12                     including but not limited to, restitution or injunctive relief;
13                  j. Whether such equitable relief includes Defendants’ remediation of Plaintiffs’
14                     and Class members’ credit reports;
15                  k. Whether Plaintiffs and the other Class members are entitled to damages,
16                     including treble damages, punitive damages, exemplary damages and statutory
17                     damages (where allowed by state law) and other monetary relief and, if so, in
18                     what amount; and
19                  l. Whether Plaintiffs and members of the Class are entitled to an award of
20                     reasonable attorneys’ fees, pre-judgment interest, and costs of this suit.
21                     Plaintiffs are not aware of any difficulty which will be encountered in the
22   management of this litigation which should preclude its maintenance as a class action.
23                                      IX.    RICO ALLEGATIONS
24                     The following allegations pertain to Plaintiffs’ claim for relief under the
25   Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1962(c) and
26   1964, against all Defendants.
27
28
                                                        83
       75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 88 of 111 Page ID
                                       #:3363



 1                  Plaintiffs and the members of the Class are each “persons” as that term is
 2   defined in 18 U.S.C. § 1961(3) who were injured in their business or property as a result of
 3   Defendants’ wrongful conduct.
 4                  Defendants are, and at all relevant times were, “persons” within the meaning
 5   of 18 U.S.C. § 1961(3) because they are entities capable of holding legal or beneficial
 6   interest in property.
 7                  Section 1964(c) provides that “[a]ny person injured in his business or property
 8   by reason of a violation of section 1962 of this chapter may sue therefore . . . and shall
 9   recover threefold the damages he sustains and the cost of the suit, including a reasonable
10   attorney’s fee.” 18 U.S.C. § 1964(c).
11                  Section 1962(c) makes it unlawful “for any person employed by or associated
12   with any enterprise engaged in, or the activities of which affect, interstate or foreign
13   commerce, to conduct or participate, directly or indirectly, in the conduct of such
14   enterprise’s affairs through a pattern of racketeering activity or collection of unlawful debt.”
15   18 U.S.C. §1962(c).
16                  RICO defines an enterprise as “any individual, partnership, corporation,
17   association, or other legal entity, and any union or group of individuals associated in fact
18   although not a legal entity.” 18 U.S.C. § 1961(4). An association-in-fact enterprise
19   generally has three structural features, including: (1) a purpose; (2) relationships among
20   those associated with the enterprise; and (3) longevity sufficient to permit those associates
21   to pursue the enterprise’s purpose. See Boyle v. United States, 556 U.S. 938, 946 (2009).
22                  As alleged below and throughout this Complaint, the Wells Fargo and National
23   General companies orchestrated a scheme to extract millions of dollars from Plaintiffs and
24   members of the Class by force-placing inflated, unlawful, unnecessary and undisclosed CPI
25   in connection with automobile loans issued and held by Wells Fargo. Wells Fargo, National
26   General, and their predecessors conducted their business through an association-in-fact
27   enterprise in violation of section 1962(c) by a pattern of racketeering activity, including
28   mail and wire fraud, for the purpose of improperly profiting from unlawfully force-placed
                                                   84
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 89 of 111 Page ID
                                       #:3364



1    CPI. The CPI scheme enabled Wells Fargo to enjoy kickbacks in the form of unearned
 2   commissions and other compensation for force-placing CPI. The CPI scheme also afforded
 3   National General a captive audience of millions of accounts on which it could force-place
 4   CPI, earning hundreds of millions of dollars in net written premium at a low risk of payout
 5   on insurance claims.
 6                   Defendants’ endeavor had the desired effect. Defendants secured unlawful
 7   profits during the pendency of the enterprises. And, as collateral damage, unsuspecting
 8   borrowers were charged millions of dollars in excessive premiums, interest, overdraft fees,
 9   late fees, and experienced negative credit occurrences and repossession as a result of
10   Defendants’ conduct.
11                                    X.      CAUSES OF ACTION
12                                   FIRST CLAIM FOR RELIEF
13             Violations of the Racketeer Influenced and Corrupt Organizations Act
14                                           18 U.S.C. § 1962(c)
15                                         (Against All Defendants)
16                   Plaintiffs incorporate by reference, in this claim for relief, each and every
17   allegation of the preceding paragraphs, with the same force and effect as though fully set
18   forth herein.
19                   Plaintiffs bring this claim for relief on behalf of themselves and the members
20   of the Nationwide Class pursuant to 18 U.S.C. §§ 1962(c) and 1964 of RICO against Wells
21   Fargo and National General (for purposes of this cause of action, “Defendants”).
22   A.      The CPI Enterprise
23                   Defendants Wells Fargo, National General, and their predecessors as detailed
24   throughout this Complaint, formed an association-in-fact enterprise, referred to as the “CPI
25   Enterprise.” The CPI Enterprise included: (a) Wells Fargo, its predecessors, subsidiaries,
26   employees, and agents including WFS, Wachovia, WestFin, and WFDS; and (b) National
27   General, its predecessors, subsidiaries, employees, and agents including Newport,
28   Meritplan, Balboa, and QBEF.            The CPI Enterprise was formed for the purpose of
                                                     85
       75946874.1
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 90 of 111 Page ID
                                       #:3365



 1   unlawfully extracting significant revenue and profits from Plaintiffs and the Class by force-
 2   placing CPI on their automobile loans, and sharing kickbacks in the form of unearned
 3   commissions and other payments between the members of the enterprise.
 4                  At all relevant times, each member of the CPI Enterprise was aware of the
 5   enterprise’s purpose and conduct, and was a knowing, willing, and active participant in that
 6   conduct. Each member of the enterprise reaped substantial profits from the conduct of the
 7   enterprise.
 8                  Each member of the CPI Enterprise acquired, maintained control of, was
 9   associated with, and conducted or participated in the conduct of the enterprise’s affairs.
10   But, at all relevant times, the enterprise, and each member thereof: (a) had an existence
11   separate and distinct from each of its members; (b) was separate and distinct from the
12   pattern of racketeering in which the Defendants engaged; and (c) was an ongoing and
13   continuing organization consisting of legal entities, including the Defendants, along with
14   other individuals and entities, including unknown third parties.
15                  The members of the CPI Enterprise are systematically linked through
16   continually coordinated activities (including the transmission of the Daily New Loan File,
17   agreements to force-place CPI on borrowers, monthly management meetings, and quarterly
18   business reviews), financial ties (including daily payments of premium, refunds, and
19   commissions), and contractual business arrangements (including the IAAs and GAAs). The
20   CPI Enterprise was an ongoing and continuous enterprise from March 2002 to September
21   2016.
22                  Defendants could not have accomplished the purpose of the CPI Enterprise
23   without the assistance of each other, and all Defendants profited financially from the
24   scheme.
25                  The CPI Enterprise described above involved regular communications
26   between Wells Fargo and National General in which insurance and customer information,
27   and payments were exchanged to facilitate the goals of the enterprise. As described below,
28   such communications occurred through the mail and wire facilities of the United States.
                                                  86
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 91 of 111 Page ID
                                       #:3366



1                      The members of the CPI Enterprise functioned as a continuing unit for the
 2   purposes of implementing the scheme. All members agreed to take actions to hide the
 3   existence of the scheme and the CPI Enterprise from others including Wells Fargo’s auto
 4   loan borrowers.
 5                     The CPI Enterprise engaged in and affected interstate commerce because, inter
 6   alia, it affected the price and terms of auto loans and/or CPI that was force-placed on
 7   millions of Class members throughout the United States. The CPI Enterprise further
 8   required that Class members make payments for CPI premiums, interest, and unearned
 9   commissions in interstate commerce to Wells Fargo.
10                     The effects of the CPI Enterprise are still felt today, as many Wells Fargo auto
11   loan customers continue to be damaged by CPI-related negative reports to credit reporting
12   agencies.
13   B.      Conduct of the CPI Enterprise
14                     During the Class Period, Wells Fargo, National General, and their
15   predecessors identified in this Complaint exerted control over the CPI Enterprise and
16   participated in the operation and management of its affairs, directly and indirectly.
17                     Wells Fargo and its predecessors participated in the operation and management
18   of the enterprise as described throughout this Complaint, including but not limited to the
19   following ways:
20                  a. Misrepresenting to customers, and failing to adhere to, the terms of its auto
21                     loans at loan origination;
22                  b. Transmitting borrower information to the CPI Vendor in the form of the Daily
23                     New Loan File;
24                  c. Disregarding the borrowers’ proof of insurance provided at the time of loan
25                     origination;
26                  d. Misrepresenting the circumstances under which it would force-place CPI on
27                     borrowers’ accounts;
28
                                                       87
       75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 92 of 111 Page ID
                                       #:3367



 1                  e. Authorizing the issuance of false and misleading Insurance Request Letters
 2                     and Coverage Issued Letters to borrowers;
 3                  f. Force-placing unnecessary and undisclosed CPI on borrowers’ accounts;
 4                  g. Concealing CPI charges on borrowers’ billing statements, a practice which the
 5                     bank itself deemed to be “deceptive”;
 6                  h. Receiving concealed kickbacks in the form of unearned commissions and other
 7                     compensation from the CPI Vendor for force-placing CPI;
 8                  i. Participating in monthly management review meetings and quarterly business
 9                     review meetings with the CPI Vendor, during which it discussed the high
10                     percentage of flat and partial cancellations due to the force-placement of
11                     duplicative and unnecessary CPI;
12                  j. Paying CPI premiums to the CPI Vendor;
13                  k. Assessing CPI charges and collecting monthly payments from Class members,
14                     including premium charges and interest, which falsely represented that those
15                     charges were due and owed;
16                  l. Misrepresenting to credit agencies and to Class members that there were
17                     delinquencies when CPI premiums and insurance were not paid; and
18                  m. Misrepresenting to credit agencies, Class members, and the Courts that
19                     repossession of Class members’ vehicles was authorized because Class
20                     members were delinquent on their loan accounts.
21                     Far from being a mere outside service provider, National General and its
22   predecessors also were knowing, willing, and active participants in the CPI Enterprise.
23   National General and its predecessors participated in and conducted the affairs of the CPI
24   Enterprise as described throughout this Complaint, including but not limited to the
25   following ways:
26                  a. Underwriting CPI that Wells Fargo force-placed, with the knowledge and
27                     intent that it be used in the CPI Enterprise’s fraudulent scheme;
28
                                                      88
       75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 93 of 111 Page ID
                                       #:3368



1                   b. Misrepresenting that it did or would search hard copy and electronic data to
 2                     determine whether borrowers maintained adequate insurance on their vehicles;
 3                  c. Issuing CPI certificates for loans it knew or should have known were secured
 4                     by sufficient automobile insurance;
 5                  d. Ignoring and/or disregarding proof of insurance submitted by borrowers after
 6                     they learned about force-placed CPI;
 7                  e. Accepting payments from Wells Fargo for premiums due on CPI;
 8                  f. Paying kickbacks in the form of unearned commissions and other
 9                     compensation to Wells Fargo for the force-placement of CPI;
10                  g. Drafting and sending false and misleading Insurance Request Letters and
11                     Coverage Issued Letters to borrowers;
12                  h. Participating in monthly management review meetings and quarterly business
13                     review meetings with the CPI Vendor, during which it discussed the high
14                     percentage of flat and partial cancellations due to the force-placement of
15                     duplicative and unnecessary CPI; and
16                  i. Transmitting to Wells Fargo lists accounts on which CPI was force-placed or
17                     removed.
18   C.      Pattern of Racketeering Activity
19                     Defendants carried out their force-placed CPI scheme through a pattern of
20   racketeering activity that employed the use of United States mail and wire facilities.
21   Defendants accomplished this scheme by committing, conspiring to commit, and/or aiding-
22   and-abetting the commission of at least two predicate acts of racketeering activity (i.e.
23   violations of 18 U.S.C. §§ 1341 and 1343) within the past ten years.
24                     Defendants’ predicate acts of racketeering activity (18 U.S.C. § 1961(1)(B))
25   including, but are not limited to:
26                    Mail Fraud:    Defendants violated 18 U.S.C. § 1341 by sending and/or
27                     receiving, or causing to be sent and/or received, materials via U.S. mail or
28
                                                     89
       75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 94 of 111 Page ID
                                       #:3369



 1                  commercial interstate carriers, for the purpose of executing the unlawful and
 2                  fraudulent scheme to profit from force-placed CPI.
 3                 Wire Fraud: Defendants violated 18 U.S.C. §1343 by transmitting and/or
 4                  receiving, or by causing to be transmitted and/or received, materials by wire
 5                  for the purpose of executing the unlawful and fraudulent scheme to profit from
 6                  force-placed CPI.
 7                  The CPI Enterprise’s pattern of racketeering involved thousands of separate
 8   instances wherein the U.S. Mail or interstate wire facilities were knowingly and
 9   intentionally used to further the enterprise’s pattern of racketeering activity, including mail
10   and wire fraud. These instances included but were not limited to the following:
11           a.     Daily use of interstate wire facilities for the electronic transmission of the
12                  Daily New Loan File between members of the CPI Enterprise;
13           b.     Daily use of interstate wire facilities for the electronic transmission of lists
14                  accounts on which CPI was force-placed or removed between members of the
15                  CPI Enterprise;
16           c.     Daily use of interstate wire facilities between members of the CPI Enterprise
17                  to settle premium and refund payments.
18           d.     The CPI Vendor’s use of the U.S. mail to send false and misleading Insurance
19                  Request Letters to Wells Fargo’s auto loan borrowers on or about 42 days after
20                  a borrower appeared in the Daily New Loan file or after the CPI Vendor
21                  received information reflecting that the borrower’s auto insurance had expired
22                  or been cancelled;
23           e.     The CPI Vendor’s use of interstate wire facilities to attempt to contact via
24                  telephone the borrower, the borrower’s insurance agent (if known), or the
25                  borrower’s insurance company (if known) on or about 63 days after a borrower
26                  appeared in the Daily New Loan file or after the CPI Vendor received
27                  information reflecting that the borrower’s auto insurance had expired or been
28                  cancelled;
                                                    90
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 95 of 111 Page ID
                                       #:3370



 1           f.     The CPI Vendor’s use of the U.S. mail to send false and misleading Coverage
 2                  Issued Letters to Wells Fargo’s auto loan borrowers on or about 77 days after
 3                  a borrower appeared in the Daily New Loan file or after the CPI Vendor
 4                  received information reflecting that the borrower’s auto insurance had expired
 5                  or been cancelled;
 6           g.     Wells Fargo’s use of the U.S. mail and wire facilities to send billing statements
 7                  with charges for CPI premium, interest, and unearned commissions—which
 8                  an internal Wells Fargo audit acknowledged were deceptive—to borrowers on
 9                  or about 100 days after a borrower appeared in the Daily New Loan file or
10                  after the CPI Vendor received information reflecting that the borrower’s auto
11                  insurance had expired or been cancelled;
12           h.     Use of interstate wire facilities for the electronic transmission of a “scorecard”
13                  of metrics between members of the CPI Enterprise in advance of each monthly
14                  management review meeting; and
15           i.     Use of interstate wire facilities for the electronic transmission of quarterly
16                  business review presentations between members of the CPI Enterprise in
17                  advance of each quarterly business review meeting.
18                  The CPI Enterprise also communicated by U.S. Mail, interstate facsimile, and
19   by interstate electronic mail with various other affiliates, regional offices, divisions, and
20   other third-party entities in furtherance of the CPI Enterprise’s mail and wire fraud.
21                  Defendants knew, and intended that, Plaintiffs and the members of the Class
22   would be induced by their fraudulent scheme to pay for unnecessary and unlawful CPI
23   charges. Defendants further knew, and intended that, Plaintiffs and members of the Class
24   would rely on their false and misleading representations and omissions of material fact and
25   would incur increased costs as a result. Indeed, if Plaintiffs and the Class did not pay for
26   unnecessary and unlawful CPI, the CPI Enterprise could not succeed.
27                  Each of these mailings and interstate wire transmissions constitutes
28   “racketeering activity” within the meaning of 18 U.S.C. § 1961(1)(B). Collectively, these
                                                    91
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 96 of 111 Page ID
                                       #:3371



1    violations constitute a “pattern of racketeering activity,” within the meaning of 18 U.S.C. §
 2   1961(5), through which Defendants intended to and did defraud Plaintiffs, and members of
 3   the Class.
 4                  Each instance of racketeering activity alleged herein was related, had similar
 5   purposes, involved the same or similar participants and methods of commission, and had
 6   similar results affecting similar victims, including Plaintiffs and the Class.
 7                  The pattern of racketeering activity alleged herein and the CPI Enterprise are
 8   separate and distinct from each other. Likewise, Wells Fargo, National General, and their
 9   predecessors, subsidiaries, and affiliates identified in this Complaint are distinct from the
10   CPI Enterprise. They each have separate existences from the CPI Enterprise, including
11   distinct legal statuses, different offices and roles, bank accounts, officers, directors,
12   employees, individual personhood, reporting requirements, and financial statements.
13                  Defendants’ final racketeering activity occurred within five years of the
14   commission of a prior incident of racketeering.
15   D.      Damages
16                  Defendants’ pattern of racketeering activity, directly and proximately caused
17   Plaintiffs and members of the Nationwide Class, injury in their business and property
18   because Plaintiffs paid charges for CPI—including premiums, interest, and unearned
19   commissions—that were inflated, unlawful, unnecessary and undisclosed, as well as
20   increased interest on their automobile loans, diminished credit scores and the costs of
21   repossession.
22                  Plaintiffs are the most directly harmed individuals and entities and there are no
23   other Plaintiffs better suited to seek a remedy from Defendants for the economic harms at
24   issue here.
25                  Any remediation program that Wells Fargo may implement will not provide
26   complete legal relief to all Plaintiffs and Class Members. Such remediation is unlikely to
27   compensate Plaintiffs and Class Members for their payment of kickbacks through unearned
28   commissions and other forms of compensation. Indeed, the Oliver Wyman Report,
                                                    92
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 97 of 111 Page ID
                                       #:3372



1
 2
 3                                 177
                                         And according to Wells Fargo’s Rule 30(b)(6) witness,
 4
 5                          178
                                  Similarly, such remediation, even if it were to compensate Plaintiffs
 6   and Class Members for single damages, would not satisfy their claims for treble damages
 7   under RICO. Damages must be trebled under RICO first, before remediation payments, if
 8   any, could be an offset.
 9                    Plaintiffs also seek all legal relief as allowed by law, including inter alia,
10   actual damages and treble damages. Plaintiffs seek equitable relief, including but not
11   limited to the elimination of adverse notations on their credit reports and remediating
12   reduced credit scores, as deemed proper by the Court. Plaintiffs also seek attorneys’ fees,
13   all costs and expenses of suit, and pre- and post-judgment interest pursuant to 18 U.S.C. §
14   1964(c).
15                                       SECOND CLAIM FOR RELIEF
16                                Violation of the Bank Holding Company Act
17                                                12 U.S.C. § 1972
18                                              (Against Wells Fargo)
19                    Plaintiffs incorporate by reference each and every allegation of the preceding
20   paragraphs, with the same force and effect as though fully set forth herein.
21                    Wells Fargo & Company and Wells Fargo Bank, N.A. are a “bank holding
22   companies” and “banks” within the meaning of 12 U.S.C. § 1971 and 12 U.S.C. § 1841(a)
23   and (c).
24                    Wells Fargo Bank, N.A. is a “subsidiary” of Wells Fargo & Company, as
25   defined in 12 U.S.C. § 1971 and 12 U.S.C. § 1841(d).
26
27   177
           WFCPI_00030101 at 113.
     178
28         Turner Dep. at 107:6-9, 108:10-13.
                                                         93
       75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 98 of 111 Page ID
                                       #:3373



1                     Wells Fargo Dealers Services is a “subsidiary” of Wells Fargo Bank, N.A. and
 2   Wells Fargo & Company as defined in 12 U.S.C. § 1971 and 12 U.S.C. § 1841(d).
 3                    WestFin Insurance Agency, Inc. is a “subsidiary” of Wells Fargo Bank, N.A.
 4   and Wells Fargo & Company as defined in 12 U.S.C. § 1971 and 12 U.S.C. § 1841(d).
 5                    The Bank Holding Company Act (“BHCA”) 12 U.S.C. § 1972 prohibits a bank
 6   extending credit from requiring the borrower to obtain or provide some additional property
 7   or service from the bank, the holding company of the bank, or a subsidiary of the holding
 8   company of a bank.
 9                    Specifically, the BHCA states that “a bank shall not in any manner extend
10   credit, lease, or sell property of any kind, or furnish any service, or fix or vary the
11   consideration for any of the foregoing, on the condition or requirement . . . that the customer
12   shall obtain some additional credit, property, or service from [such bank or] a bank holding
13   company of such bank, or from any other subsidiary of such bank holding company . . . [or]
14   that the customer provide some additional credit, property, or service to [such bank] or a
15   bank holding company of such bank, or to any other subsidiary of such bank holding
16   company.” [Emphasis added.]
17                    A claim under the BHCA requires (1) the banking practice to be unusual in the
18   banking industry, (2) the existence of an anti-competitive tying arrangement, and (3) the
19   practice to benefit the bank.
20                    Unlike under general antitrust statutes, however, a violation of the BHCA does
21   not require one to establish the anti-competitive effects of the tie-in, the bank’s market
22   share, or any showing of coercion by the bank. This is because Congress perceived
23   conditional transactions involving credit as inherently anti-competitive and intended to
24   regulate banks’ credit-related transactions more stringently than the Supreme Court does
25   under other antitrust laws. Accordingly, the “anti-competitive” modifier in the above test
26   either drops out or is presumed to exist.179
27
     179
28         S & N Equip. Co. v. Casa Grande Cotton Fin. Co., 97 F.3d 337, 346 (9th Cir. 1996).
                                                         94
       75946874.1
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 99 of 111 Page ID
                                       #:3374



 1                  Here, Wells Fargo violated the BHCA because it “extended credit” and
 2   “furnished a service” to Plaintiffs—auto loans—on the condition that Plaintiffs “provide
 3   additional property” to Wells Fargo related to CPI and “obtain additional” “services” and
 4   “credit” from Wells Fargo related to CPI.
 5                  Wells Fargo required Plaintiffs to “provide additional property” to Wells Fargo
 6   by requiring Plaintiffs to make additional monetary payments to Wells Fargo for CPI
 7   charges. Wells Fargo required Plaintiffs to “obtain additional services” from Wells Fargo’s
 8   by requiring Plaintiffs to obtain Wells’ Fargo’s CPI-placement services. Wells Fargo
 9   required Plaintiffs to “obtain additional credit” from Wells Fargo by billing Plaintiffs for
10   CPI charges that Wells Fargo made to CPI Vendors and passed-on to Plaintiffs.
11                  These required additional payments, services, and credits related to CPI were
12   both de facto conditions of Wells Fargo’s initial extension of credit to Plaintiffs, as well as
13   explicit conditions of Wells Fargo’s ongoing extension of credit to Plaintiffs (i.e.
14   requirements for Plaintiffs to avoid foreclosure and/or additional fees).
15                  These additional requirements were de facto conditions of Wells Fargo’s
16   initial extension of credit because each Plaintiff and Nationwide Class member who
17   obtained an auto loan from Wells Fargo was charged for CPI, regardless of whether they
18   maintained independent automobile insurance coverage. In other words, despite purporting
19   to allow Plaintiffs and members of the Nationwide Class to maintain their own auto
20   insurance in lieu of purchasing CPI, Wells Fargo in practice required all Plaintiffs and
21   members of the Nationwide Class to accept and pay for its CPI-related services as a basic
22   condition of their auto loan.
23                  These additional CPI-related payments, services, and credits were also explicit
24   conditions of Wells Fargo’s ongoing extension of credit to Plaintiffs because Wells Fargo
25   conditioned its forbearance from foreclosing on existing loans on Plaintiffs’ payment of
26   CPI charges to Wells Fargo. When Plaintiffs did not make such CPI payments, Wells Fargo
27   threatened to—and often did—cease extending credit, repossess vehicles, and assess other
28   additional charges on Plaintiffs. These threats and actions to foreclose on or alter the
                                                   95
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 100 of 111 Page ID
                                        #:3375



1     conditions of Plaintiffs’ existing auto loans constitutes unlawful conduct under the
 2    BHCA.180
 3                     Wells Fargo’s initial and ongoing extension of credit to Plaintiffs in the form
 4    of auto loans constitutes the “tying” product. Wells Fargo’s CPI-related services, credit,
 5    and associated demand for payment from Plaintiffs constitute “tied” products.
 6                     Wells Fargo’s provision of auto loans and Wells Fargo’ CPI-related services
 7    are separate products that engender separate consumer demand.
 8                     Wells Fargo’s practice of conditioning its auto financing on customers
 9    obtaining and paying for additional CPI services was unusual and not traditional in the
10    banking industry in several respects.
11                     Auto lenders typically do not require borrowers to purchase CPI, even when
12    borrowers lack independent auto insurance.                     Wells Fargo’s internal documents
13    acknowledge that “WFDS is the only large auto finance company with a CPI program,”181
14    and that other than Wells Fargo, “none of the big banks or captives force place at the
15    customer level. We are a 55 billion dollar portfolio … we should be able to self-insure!!”182
16                     Also unusual and not traditional in the banking industry was Wells Fargo’s
17    practice of profiting from its CPI program through the generation of kickbacks from CPI
18    Vendors, which inflated the true cost of CPI to borrowers.
19                     It is similarly unusual and not traditional in the banking industry for auto
20    lenders to require borrowers to pay for duplicative and unnecessary CPI, even when they
21    maintain independent auto insurance coverage. Wells Fargo’s related practice of repeatedly
22    re-assessing duplicative charges, threatening collections, and repossessing vehicles despite
23    customers’ objections was similarly unusual and not traditional in the banking industry.
24
25
26    180
            Akiki v. Bank of Am., N.A., 632 Fed. Appx. 965, 969 (11th Cir. 2015).
      181
27          WFCPI_00035207 at 214.
      182
28          WFCPI_00050483 at 484.
                                                           96
        75946874.1
                            AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 101 of 111 Page ID
                                        #:3376



1                      As set forth above, Wells Fargo’s extension of credit under these conditions—
 2    including its forbearance from collecting on existing loan—constituted an anticompetitive
 3    tying arrangement in violation of 12 U.S.C. § 1972(1).
 4                     Wells Fargo’s extension of credit on these terms benefited Wells Fargo
 5    because the force-placed CPI generated revenue for Wells Fargo as kickbacks in the form
 6    of unearned commissions and other compensation from the CPI Vendor, increased interest
 7    payments, and fees, among other methods.
 8                     Wells Fargo’s provision of CPI to Plaintiffs and members of the National Class
 9    constituted both a “service” and “credit” under 12 U.S.C. § 1972(A) and (B).
10                     Plaintiffs’ and National Class Members’ payments to Wells Fargo for CPI
11    charges and related fees constituted “property” under 12 U.S.C. § 1972(C) and (D).
12                     As a direct and proximate result of Wells Fargo’s violation of 12 U.S.C. §
13    1972(1), Plaintiffs have suffered damage and are entitled to treble damages pursuant to 12.
14    U.S.C. § 1975.
15                     Any remediation program that Wells Fargo may implement will not provide
16    complete legal relief to all Plaintiffs and Class Members. Such remediation is unlikely to
17    compensate Plaintiffs and Class Members for their payment of kickbacks through unearned
18    commissions and other forms of compensation. Indeed, the Oliver Wyman Report,
19
20
21                                 183
                                         And according to Wells Fargo’s Rule 30(b)(6) witness,
22
23                           184
                                   Similarly, such remediation, even if it were to compensate Plaintiffs
24    and Class Members for single damages, would not satisfy their claims for treble damages
25
26
27    183
            WFCPI_00030101 at 113.
      184
28          Turner Dep. at 107:6-9, 108:10-13.
                                                          97
        75946874.1
                            AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 102 of 111 Page ID
                                        #:3377



1     under the BHCA. Damages must be trebled under BHCA first, before remediation
 2    payments, if any, could be an offset.
 3                                   THIRD CLAIM FOR RELIEF
 4                        Violation of the California Unfair Competition Law
 5                                Cal. Bus. & Prof. Code § 17200 et seq.
 6                                       (Against All Defendants)
 7                    Plaintiffs incorporate by reference each and every allegation of the preceding
 8    paragraphs with the same force and effect as though fully set forth herein.
 9                    Plaintiffs bring this claim for relief on behalf of themselves, the Nationwide
10    Class, and, in the alternative, on behalf the California State Class (for purposes of this claim,
11    the “Class”).
12                    California’s Unfair Competition Law (“UCL”), Business and Professions
13    Code § 17200 et seq., prohibits any “unlawful, unfair, or fraudulent business act or
14    practices.” Defendants have engaged in unlawful, fraudulent, and unfair business acts and
15    practices in violation of the UCL.
16                    Defendants’ practice of force-placing CPI and charging customers for inflated
17    premiums due to kickbacks in the form of unearned commissions and other compensation,
18    and interest on those policies, as alleged herein, constitutes unfair business acts or practices
19    because Defendants’ conduct was injurious to consumers, offended public policy, and was
20    unethical and scrupulous. Defendants’ unfair business acts and practices caused harm to
21    consumers in California and nationwide. The gravity of the harm suffered by hundreds of
22    thousands of consumers greatly outweighs the utility of force-placing unnecessary CPI.
23                    Defendants’ practice of force-placing CPI and charging customers for inflated
24    premiums due to kickbacks in the form of unearned commissions and other compensation,
25    and interest on those policies, as alleged herein, constitute unlawful business acts or
26    practices because they violate multiple state, federal and common laws, including, but not
27    limited to: 18 U.S.C. §§ 1341, 1341; 18 U.S.C. § 1962; 12 U.S.C. § 1972, et seq.; Cal Civ.
28    Code §§ 1572, 1573; Tenn. Code § 56-49-113, et seq.; Wash. RCW 448.22.115, et seq.;
                                                     98
        75946874.1
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 103 of 111 Page ID
                                        #:3378



1     Miss. Code § 83-54-25, et seq.; Mich. Comp. Laws § 500.1625, et seq.; AR Code § 23-101-
 2    113, et seq.; and the common law.
 3                   Defendants’ practice of force-placing CPI and charging customers for inflated
 4    premiums due to kickbacks in the form of unearned commissions and other compensation,
 5    and interest on those policies, as alleged herein, also constitutes a fraudulent business act
 6    or practice. Defendants’ representations regarding CPI, including the statements regarding
 7    charges, and omissions of material fact regarding its pattern and practice of force-placing
 8    unnecessary CPI were false, misleading, and likely to deceive the public, including
 9    Plaintiffs and members of the Class.
10                   Plaintiffs and the other Class members relied on the reasonable expectation
11    that Defendants comply with the law. Plaintiffs and the Class also relied on Defendants’
12    representations that the force-placed CPI charges were lawful, not inflated, and necessary
13    and required to maintain their loans in good standing, and to avoid repossession.
14                   Accordingly, Plaintiffs and the other Class members have suffered
15    ascertainable loss and actual damages as a direct and proximate result of Defendants’
16    misrepresentations and their concealment of and failure to disclose material information.
17                   Plaintiffs requests that this Court enter such orders or judgments as may be
18    necessary to enjoin Defendants from continuing its unfair, unlawful, and/or deceptive
19    practices and to restore to Plaintiffs and members of the Class any money it acquired by
20    unfair competition, including restitution and/or restitutionary disgorgement, as provided in
21    Cal. Bus. & Prof. Code § 17203 and Cal. Bus. & Prof. Code § 3345; and for such other
22    relief set forth below.
23                                 FOURTH CLAIM FOR RELIEF
24                                       Fraud by Concealment
25                                      (Against All Defendants)
26                   Plaintiffs incorporate by reference each and every allegation of the preceding
27    paragraphs with the same force and effect as though fully set forth herein.
28
                                                    99
        75946874.1
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 104 of 111 Page ID
                                        #:3379



1                   Plaintiffs bring this claim for relief on behalf of themselves and the Nationwide
 2    Class, and, in the alternative, on behalf of the California State Class (for purposes of this
 3    claim, the “Class”).
 4                  Each Defendant committed fraud through their scheme to force-placing
 5    unlawful, unnecessary and undisclosed CPI on the automobile loans of the Plaintiffs and
 6    Class members. Defendants concealed from Plaintiffs and the Class members that they
 7    engaged in a pattern of practice of force-placing CPI on borrowers’ automobile loans and
 8    sharing in kickbacks in the form of unearned commissions and other compensation for the
 9    force-placed CPI, without regard for the insurance policies already maintained by Plaintiffs
10    and the Class members.
11                  Wells Fargo began requiring insurance on automobile loans as early as March
12    2002. In conjunction with the insurance requirement, Wells Fargo represented to Plaintiffs
13    and Class members that they needed to maintain active comprehensive and collision
14    insurance naming Wells Fargo as a loss payee, and that proof of insurance was required.
15                  Force-placed CPI was not applicable unless the Plaintiffs or Class members
16    did not maintain insurance on their vehicles.         But, when Wells Fargo made these
17    representations, it intentionally concealed, suppressed, omitted and failed to disclose the
18    material facts that Wells Fargo, National General, and their predecessors force-placed CPI
19    polices without regard for the insurance Plaintiffs or Class members maintained on their
20    vehicle. Wells Fargo intentionally concealed, suppressed, omitted and failed to disclose the
21    material fact that it received kickbacks in the form of unearned commissions and other
22    compensation from the CPI Vendor for force-placing CPI, all of which resulted in excessive
23    charges or premiums, all of which resulted in excessive charges or premiums.
24                  National General and its predecessors represented to Plaintiffs and Class
25    members that premiums for the force-placed CPI were necessary and proper because they
26    were required by Wells Fargo. National General and its predecessors also represented that
27    they would not force-place CPI if the Plaintiffs and Class members maintained insurance
28    on their vehicles. But National General and its predecessors intentionally concealed,
                                                   100
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 105 of 111 Page ID
                                        #:3380



 1    suppressed, omitted, and failed to disclose the material facts that they, in conjunction Wells
 2    Fargo, force-placed CPI without regard for the insurance Plaintiffs or Class members
 3    maintained on their vehicle. National General and its predecessors intentionally concealed,
 4    suppressed, omitted, and failed to disclose the material fact they paid kickbacks in the form
 5    of unearned commissions and other compensation to Wells Fargo for force-placing CPI.
 6                  A reasonable consumer who maintained the insurance coverage required by
 7    Defendants would not have expected to be charged premiums or interest for force-placed
 8    CPI, or to contribute to the kickbacks between Wells Fargo and its CPI Vendor. Plaintiffs
 9    and the members of the Class did not know of the facts which were concealed from them
10    by Defendants. Moreover, as consumers, Plaintiffs and the members of the Class did not,
11    and could not, unravel the deception on their own.
12                  Defendants had a duty to disclose that they had a pattern and practice of force-
13    placing CPI without regard for the insurance policies maintained by Plaintiffs or the Class
14    members, and sharing kickbacks in the form of unearned commissions and other
15    compensation for force-placing CPI. Defendants had such a duty because they had superior
16    knowledge. The true facts were known only to them and they knew that these facts were
17    not known to or reasonably discoverable by Plaintiffs or members of the Class. Defendants
18    also had a duty to disclose the true nature of their CPI scheme because they actively
19    concealed the truth from Plaintiffs and the members of the Class.
20                  Finally, Defendants had a duty to disclose the true nature of their fraudulent
21    CPI scandal in light of their statements and partial representations about the circumstances
22    under which they would force-place CPI, the validity of their CPI practices, and the charges
23    for CPI premiums, interest, and unearned commissions, as alleged herein.              Having
24    volunteered to provide information to Plaintiffs and the Class members, Defendants had the
25    duty to disclose the whole truth.
26                  Plaintiffs and the Class members reviewed documents that were made
27    available to them in connection with their auto loans. Wells Fargo also intentionally
28    concealed CPI charges on borrowers’ billing statements, a practice which the bank itself
                                                   101
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 106 of 111 Page ID
                                        #:3381



1     deemed to be “deceptive.”185 Had the truth concerning the CPI scheme been disclosed,
 2    Plaintiffs and the Class members would have seen and been aware of it, and would not have
 3    obtained an auto loan from Wells Fargo, would not have paid the CPI charges, and/or would
 4    have disputed the CPI charges and demanded full compensation. Defendants should have
 5    disclosed this material information in the RISC, Insurance Request Letters, telephone calls
 6    with borrowers, Coverage Issued Letters, and billing statements.
 7                    Plaintiffs and members of the Class sustained damages because they were
 8    forced to pay inflated premiums and insurance for unlawful, unnecessary and undisclosed
 9    CPI. Plaintiffs and members of the Class also sustained damages when the incurred late
10    fees, insufficient funds fees, damage to their credit scores, and repossession of their
11    vehicles. Accordingly, Defendants are liable to Plaintiffs and the members of the Class for
12    damages in an amount to be proven at trial.
13                    Defendants’ acts were done wantonly, maliciously, oppressively, deliberately,
14    with intent to defraud; in reckless disregard of the rights of Plaintiffs; and to enrich
15    themselves. Defendants’ misconduct warrants an assessment of punitive damages in an
16    amount sufficient to deter such conduct in the future, which amount shall be determined
17    according to proof at trial.
18                                    FIFTH CLAIM FOR RELIEF
19                                           Unjust Enrichment
20                                        (Against All Defendants)
21                    Plaintiffs incorporate by reference, in this cause of action, each and every
22    allegation of the preceding paragraphs with the same force and effect as though fully set
23    forth herein.
24                    Plaintiffs bring this Claim for Relief on behalf of themselves and the Class (for
25    purposes of this Claim identified herein) as follows:
26
27
      185
28          WFCPI_00048650; WFCPI_00006404; McLawhorn Dep. at 135:25-143:23.
                                                     102
        75946874.1
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 107 of 111 Page ID
                                        #:3382



 1                   a.      Plaintiffs Duane Fosdick, Analisa Moskus, and Keith Preston bring this
 2                           Claim for Relief on behalf of themselves and on behalf of the Nationwide
 3                           Class, or in the alternative, the California State Class under California law;
 4                   b.      Plaintiff Nyle Davis brings this Claim for Relief on behalf of himself and
 5                           on behalf of the Missouri State Class under Missouri law;
 6                   c.      Plaintiff Regina Gonzales brings this Claim for Relief on behalf of herself
 7                           and on behalf of the Minnesota State Class under Minnesota law;
 8                   d.      Plaintiff Brandon Haag brings this Claim for Relief on behalf of himself
 9                           and on behalf of the Wisconsin State Class under Wisconsin law;
10                   e.      Plaintiff Paul Hancock brings this Claim for Relief on behalf of himself and
11                           on behalf of the Indiana State Class under Indiana law;
12                   f.      Plaintiffs Dustin Havard and Brian Miller bring this Claim for Relief on
13                           behalf of themselves and on behalf of the Mississippi State Class under
14                           Mississippi law;
15                   g.      Plaintiff Victoria Reimche brings this Claim for Relief on behalf of herself
16                           and on behalf of the Colorado State Class under Colorado law; and
17                   h.      Plaintiff Bryan Tidwell brings this Claim for Relief on behalf of himself
18                           and on behalf of the Wyoming State Class under Wyoming law.
19                        Defendants force-placed unnecessary and undisclosed CPI on Plaintiffs and
20    the Class members’ automobile loan accounts, resulting in the payment of CPI premium,
21    interest, late fees, and other charges to Defendants.
22                        Defendants were unjustly enriched at the expense of Plaintiffs and the Class
23    members. Money and property belonging to the Plaintiffs and members of the Class were
24    unjustly taken by Defendants.
25                        It would be inequitable and unconscionable for Defendants to retain the profit,
26    benefit and other compensation they obtained from the conduct alleged herein.
27
28
                                                         103
        75946874.1
                              AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 108 of 111 Page ID
                                        #:3383



1                   Plaintiffs and Class members seek restitution from Defendants, and an order
 2    disgorging all profits, benefits, and other compensation obtained by Defendants from their
 3    unlawful practice of force-placing unlawful, unnecessary and undisclosed CPI.
 4                  In the alternative, Plaintiffs and Class members seek an order establishing a
 5    constructive trust over all money or property wrongfully obtained by the Defendants’
 6    conduct alleged herein.
 7                                  XI.   PRAYER FOR RELIEF
 8           WHEREFORE, Plaintiffs, individually and on behalf of members of the Nationwide
 9    Class and State Classes, respectfully request that the Court grant certification of the
10    proposed Nationwide Class and State Classes, including the designation of Plaintiffs as the
11    named representatives of the Nationwide Class and respective State Classes, the
12    appointment of the undersigned as Class Counsel, and the designation of any appropriate
13    issue classes and/or subclasses, under the applicable provisions of Fed. R. Civ. P. 23, and
14    that the Court enter judgment in their favor and against Defendants, as follows:
15           A.     A declaration that any applicable statute of limitations are tolled under the
16    discovery rule or due to the fraudulent concealment alleged in this Complaint, and that
17    Defendants are estopped from relying on any statutes of limitation as a defense;
18           B.     An order enjoining, temporarily and permanently, from continuing the
19    unlawful, deceptive, fraudulent and unfair business practices alleged in this Complaint;
20           C.     Injunctive and equitable relief in the form of a comprehensive program to fully
21    reimburse and make whole all Class members for all costs and economic losses, including
22    credit repair and the costs of vehicle repossession;
23           D.     Costs, restitution, compensatory damages for economic loss and out-of-pocket
24    costs, treble damages under RICO and the BHCA, multiple damages under applicable
25    states’ laws, punitive and exemplary damages under applicable law;
26           E.     Rescission of all force-placed CPI, including reimbursement of and/or
27    compensation for the full cost of CPI, including any interest, taxes, license and other fees;
28
                                                   104
       75946874.1
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 109 of 111 Page ID
                                        #:3384



1             F.     A determination that Defendants are financially responsible for all Class notice
 2    and administration of Class relief;
 3            G.     Any and all applicable statutory and civil penalties;
 4            H.     An order requiring Defendants to pay both pre- and post-judgment interest on
 5    any amounts awarded;
 6            I.     An award of attorneys’ fees and costs, including expert costs;
 7            J.     Leave to amend this Complaint to conform to the evidence produced in
 8    discovery and at trial; and
 9            K.     Such other or further relief as the Court may deem appropriate, just and
10    equitable.
11                                XII.   DEMAND FOR JURY TRIAL
12            Plaintiffs demand a trial by jury of any and all issues in this action so triable by
13    right, pursuant to Federal Rule of Civil Procedure 38(b).
14
15     Dated: August 17, 2018                   Respectfully submitted,

16                                       By:    /s/ Roland Tellis
17                                              Roland Tellis
18                                              BARON & BUDD, P.C.
19                                              15910 Ventura Boulevard, Suite 1600
                                                Encino, California 91436
20                                              Telephone: (818) 839-2333
21                                              Facsimile: (818) 986-9698
22                                       By:    /s/ Aaron M. Sheanin
23                                              Aaron M. Sheanin
24                                              Roman M. Silberfeld (SBN 62783)
25                                              rsilberfeld@robinskaplan.com
                                                ROBINS KAPLAN LLP
26                                              2049 Century Park East, Suite 3400
27                                              Los Angeles, California 90067
                                                Telephone: (310) 552-0130
28
                                                     105
        75946874.1
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 110 of 111 Page ID
                                        #:3385



 1                                      Facsimile: (310) 229-5580

 2                                      Aaron M. Sheanin (SBN 214472)
 3                                      asheanin@robinskaplan.com
                                        ROBINS KAPLAN LLP
 4                                      2440 W. El Camino Real, Suite 100
 5                                      Mountain View, California 94040
                                        Telephone: (650) 784-4040
 6                                      Facsimile: (650) 784-4041
 7
                                        Plaintiffs’ Co-Lead Counsel
 8
 9                                      GIBBS LAW GROUP LLP
                                        Eric H. Gibbs (SBN 178658)
10                                      Michael L. Schrag (SBN 185832)
11                                      505 14th Street, Suite 1110
                                        Oakland, California 94612
12                                      Telephone: (510)-350-9700
13                                      Facsimile: (510 350-9701
14                                      Levin Sedran & Berman
15                                      Charles E. Schaffer (Pro Hac Vice)
                                        510 Walnut Street, Suite 500
16                                      Philadelphia, Pennsylvania 19106
17                                      Telephone: (215) 592 1500
                                        Facsimile: (215) 592-4663
18
19                                      WEITZ & LUXENBERG, P.C.
                                        Paul F. Novak (Pro Hac Vice)
20                                      Chrysler House
21                                      719 Griswold, Suite 620
                                        Detroit, Michigan 48226
22                                      Telephone: (313) 800-4170
23                                      Facsimile: (646) 293-7992
24                                      Plaintiffs’ Steering Committee
25
                                        CASEY GERRY SCHENK
26
                                        FRANCAVILLA BLATT & PENFIELD, LLP
27                                      David S. Casey, Jr. (SBN 060768)
                                        Gayle M. Blatt (SBN 122048)
28
                                             106
       75946874.1
                     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 8:17-ml-02797-AG-KES Document 182 Filed 11/05/18 Page 111 of 111 Page ID
                                        #:3386



 1                                      110 Laurel Street
                                        San Diego, California
 2                                      Telephone: (619) 238-1811
 3                                      Facsimile: (619) 544-9232

 4                                      Plaintiffs’ Liaison Counsel
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             107
       75946874.1
                     AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
